The next item is the debate on the Council and Commission statements regarding the mid-term review of the Lisbon Strategy. We have with us Mr Schmit representing the Council on this item and Mr Verheugen representing the Commission.
A number of MEPs will be speaking on behalf of Parliament: they are just taking their seats.
Mr Schmit, on behalf of the Council, you have the floor.
Mr President, five years after its adoption, the European Council is to be asked to debate once again the relaunching of the Lisbon strategy, on the occasion of the mid-term review thereof.
As the Commission has proposed, we must give this strategy a new start, by concentrating our action on achieving stronger and more sustainable growth and on creating more better-quality jobs. The European Council will therefore be able to confirm the relevance of the strategy by clarifying its purpose as well as what is at stake. The objectives of growth and employment must be pursued via a process of synergy which must be developed between the three dimensions of the strategy, namely the economic, social and environmental dimensions. In this context the European Council will also set the priorities which should guide the Union’s action in the social sphere. A re-examination of the social agenda must, in fact, supplement and support the mid-term review of the Lisbon strategy, particularly as regards the promotion of the social dimension of economic growth.
As far as the environment is concerned, the European Council should emphasise the contribution to growth and employment made by environmental policy, and should confirm the need to integrate environmental considerations into the Lisbon process. Moreover, the European Council will also be examining the Commission’s communication on the sustainable development strategy, but I shall come back to that later because this is an issue which forms an entirely separate item on the Council’s agenda.
The European Council will also be examining the question of how to improve the governance of the strategy, both Union-wide and at the level of the Member States. The question of governance really lies at the heart of the mid-term review. It will be a crucial factor in the success of the strategy. As far as the Presidency is concerned, this complex issue can be boiled down to a few essential points.
Firstly, there is the adoption of a set of integrated guidelines making it possible to synchronise and rationalise the various processes which exist at present. The fact that there are so many processes and reports is actually responsible, to a large extent, for the lack of transparency of the strategy as perceived by the public, and prevents it from being effectively implemented.
In the light of the broad guidelines provided by the European Council, the Commission should now submit proposals for guidelines comprising the Broad Economic Policy Guidelines and the Employment Guidelines, and should combine them in a single coherent text. Those integrated guidelines would then be endorsed by the European Council and, where required by the Treaty, would be formally adopted by the Council. It goes without saying that, within this process, the views of Parliament will be fully taken into consideration.
Secondly, there is the introduction of the three-year national action programmes. This gives Member States greater flexibility in choosing the priorities and methods of action which they use in order to implement the strategy, within the framework laid down by the integrated guidelines to which I have just referred. It is proposed that, on the basis of these integrated guidelines, Member States should work out in detail their national action programmes, following the broadest possible consultation between all those involved. In order to facilitate consultation and coordination, and the implementation of what is decided upon, each Member State would be able to appoint one public figure who would be responsible for the implementation of the Lisbon strategy.
Thirdly, there is a monitoring procedure based on a regular assessment of implementation at intermediate meetings. The idea is that, each autumn with effect from 2006, Member States should submit a single report on the implementation of their national action programme. On that basis the Commission will submit, in January of each year, an assessment report, where necessary accompanied by certain proposals for adjustments, but without that being able to lead to the total reshaping of the integrated guidelines, which will be valid for a period of three years. The European Council will then give its opinion on those adjustments.
The Council, in its various formations, is continuing its work on all the issues linked to the review of the Lisbon strategy, and the General Affairs Council will return to this matter on 16 March, just before the European Council meeting. These, then, are the major proposals which are currently being discussed and prepared with a view to the European Council meeting on 22 March.
Mr President, honourable Members, a month ago, at the Conference of Presidents, I put forward our ideas for a partnership for sustainable growth and employment, thus giving new impetus to the Lisbon Strategy.
Our objective for this partnership is simple: we have to modernise and invigorate our economy and our social model, and we must improve our quality of life through truly ambitious reforms. We have to realise that appropriate environmental policies can result in twin benefits, in terms of employment and ensuring lasting growth; and, in the context of economic stability, we have to improve the ability of our businesses – from the very largest to our small and medium-sized enterprises – to create more and better jobs. We also have to enhance productivity through greater investment in knowledge, innovation and people.
Today is the first opportunity for one of the partners with whom we want to work – one of the most important partners, the European Parliament – to express its views and establish its priorities.
Both I and the other members of the Commission welcome this debate. We want to thank you for the political investment that you have made in order to table a global motion for a resolution that reflects the vast spectrum of opinions within this House. We share many of your priorities, and we are sensitive to your concerns.
Later today we will debate the forthcoming European Council. That summit will be the start, and not the end, of the journey as far as the renewed Lisbon Strategy is concerned. I fully support the remarks made by the distinguished representative of the Luxembourg presidency.
We will only succeed if everyone feels that they have a stake in Europe’s success. That success depends on presenting a vision that mobilises popular support, gives a real sense of ownership and, above all, leads to real action at a national, regional and local level.
However, to mobilise support it must be clear why these reforms matter and that they are part of our wider vision. They are about people and the issues that matter most to them: the chance to work, a decent start for their children, security in retirement or ill-health, and quality public services. They are about a better quality of life and a better standard of living in every part of an enlarged Union, from our city centres to the heart of our rural and coastal communities. They are about binding the Union together through 21st-century infrastructure and regional investment. They are about making the most of European excellence in our business community – addressing, in particular, the concerns of small- and medium-sized enterprises – and in all areas of creativity, but also in science and technology and in our unique model for society.
They are also about achieving all this in a way that guarantees future generations the same or better possibilities than we ourselves enjoy. This goal of sustainable development underpins the Lisbon Strategy as it does the action of the Union in every area.
These are broad economic, social and environmental objectives. They were at the heart of the Lisbon Strategy when it was launched and remain at its heart today. I can promise you that this Commission will fight to ensure that they do so tomorrow, not least as we discuss the future financial perspectives over the months ahead. Then and there we will test the real commitment to cohesion and solidarity of those who are today – at least in their political discourse – on the frontline of defence of the European social model.
Nevertheless, we need to face facts. The first five years of the Lisbon Strategy have not delivered the desired results. There has been insufficient delivery, little ownership at national level and even less among society at large. In key areas, from productivity to research and education spending, early school-leavers or poverty, we have barely made an impression on closing the gaps that existed five years ago.
We can add to this the challenge of intense global competition and an ageing population. These are no longer challenges for the future, but the day-to-day reality for our businesses and workers. This is why Lisbon needs a new start, with fresh ambition. This is why we propose a new focus on growth and jobs in order to meet those challenges. A dynamic and innovative Europe offers us the best chance to do this. Vice-President Verheugen will set out in more detail how this new focus translates into concrete action and results.
This does not mean downgrading action in other areas. Our new social agenda, our review of sustainable development and our action on climate change show the Commission’s commitment to moving ahead across a wide range of areas.
Let me turn to two specific concerns that your resolution addresses. The first is the balance within the Lisbon Strategy. I know a variety of concerns have been raised about the new focus on actions to promote growth and jobs. This is not at all in contradiction with our social and environmental policy. Growth is a necessary precondition for an effective and more ambitious programme in terms of solidarity, just as fighting unemployment is the best protection against exclusion and poverty. Without growth, without a dynamic economy, there will be no sustainable development; we will not foster convergence between regions and our social and environmental goals will slip out of reach. However, I fully accept that lasting growth relies, in turn, on parallel progress on cohesion, our social agenda and addressing unsustainable and damaging environmental trends.
With regard to the services directive, we need an open and thriving internal market for services in the Union, as well as high-quality, accessible public services. They are key factors for a successful society. Yet we have identified a number of areas where changes will be required for the broad consensus that we would like to see to emerge. We have said that we are ready to work pragmatically with you, the Parliament, and with the presidency, in preparation for your first reading. In particular we need to ensure a framework that removes the risk of social dumping, has a broad coverage – but does not necessarily cover healthcare or services of general interest – and addresses genuine concerns about the operation of the country of origin principle.
Mr President, ladies and gentlemen, let me end by saying a few words about the governance of the Lisbon strategy. I do not think that it is necessary for us to rewrite the Lisbon strategy completely in the course of the next few weeks. Having said that, however, a certain number of innovations have been suggested by the Commission and – let us not forget – by Parliament too.
We proposed that a European Institute of Technology should be created, that greater priority should be given to improving the regulations, particularly in favour of small and medium-sized enterprises, that there should be a greater emphasis on re-examining existing proposals, that the rules on State aid and taxation should be used in a way that would encourage the spirit of enterprise, innovation and research, that employment market reforms should concentrate on measures to help women, young people and older workers to find and keep jobs, and that a European Pact for Youth should be concluded.
In reality, I think we can say that people have a pretty clear idea of what needs to be done. The political challenge this time around lies in finding out how, at Community level, we can help them to do it in reality. It is all a matter of ownership. It is primarily because Member States – and society in general – have not made the structural reforms their own that a number of those reforms have produced disappointing results over the past five years. In response to this situation, we have made the following proposals, which you seem to approve of, if your motions for resolutions are to be believed.
First of all, we are proposing the formulation of integrated guidelines at European Union level, combining the current Broad Economic Policy Guidelines and the Employment Guidelines, so as to give Member States a clearer idea of what action they are committing themselves to. For the first time, micro-economic reforms will be dealt with in detail. This will therefore be an integrated vision encompassing macro-economic policies, micro-economic reforms and employment policy, so that Lisbon will not have a purely decorative role, but will really lie at the heart of our economic policy.
Secondly, we are proposing the development of national Lisbon programmes adapted to fit national situations. Of course, the initiative will lie with Member States, but we have already prepared, at the same time, a European Union programme on the Lisbon strategy, which offers initiatives at Community level and thus explains in detail what needs to be done at Community level and what needs to be done at national level.
Thirdly, we are proposing the simplification of the compulsory provision of information, at both Community and national level, so that Member States can devote more time to implementing the reforms and less time to writing reports about them which most people will ignore. Therefore less importance should be attached to reports than to an integrated vision of the reforms currently taking place.
It is our ambition to develop active participation in these reforms, and to put them at the heart of national political debates. The European Council taking place this spring will not be the end of the road: on the contrary, it will give political impetus to the new approach. However, in order to be entirely consistent, the broad policy guidelines defined in March will have to guide the financial decisions to be taken in June. The Union must not be content with being ambitious. If it wants to succeed, it will also have to mobilise resources to match its ambitions. In this respect, a proactive agreement on the financial perspective, placing the proper emphasis on cohesion, would be a crucial factor in strengthening and developing our social model over the next few years.
At the same time, the European Council will also be opening the way for debates at national and regional level on the action programmes which Member States have been asked to submit this autumn. I personally expect a great deal from these debates. The Lisbon strategy must take its inspiration from the partnerships and dialogues which the cohesion policy has put in place in recent years between the various people involved at national, local and social level. Unless this happens, it will not be possible to mobilise those partners who are affected by its implementation.
Mr President, ladies and gentlemen, let me just say that, following my meetings with the Economic and Social Committee and the Committee of the Regions, I find it very encouraging that those institutions have, generally speaking, warmly welcomed our review of the Lisbon strategy. I am also particularly pleased to see the joint declaration issued recently by the two major European trade-union and employers’ organisations. It is, therefore, possible to reach a balanced consensus on ambitious reforms. It goes without saying that within this partnership the Members of the European Parliament will play a major role if we really want to implement these reforms. This is why I am asking you to make your contribution each year to the work of the spring European Council which, in accordance with the Treaty, lays down the guidelines which will direct the process, and also, of course, to take the lead in the political discussions which will mobilise support at national, regional and local level. This is our conception of the partnership which this Commission wishes to establish with you. We believe that, on that basis, and with that commitment, it will be possible to do much more for our Europe.
. Mr President, honourable Members, the great growth and employment initiative that we are discussing in this House today is the Commission’s most important project for the coming five years, by the success of which we – and not we alone – will, we know, be judged. All European institutions will be judged by whether or not this growth and employment initiative is a success, for the people of Europe expect us to really reverse a trend and keep Europe up to the mark in global, and ever more acute, competition at a high level – and I emphasise ‘at a high level’. The prescriptions that we sometimes hear for how to deal with the perils of an ageing society, with the dangers of increasing globalisation, with the ever-more complicated ways in which work is shared out around the world, the prescriptions that we sometimes hear to the effect that competitiveness must be achieved by cutting wages and downgrading social and environmental standards – such prescriptions are wrong. Instead of being able to indulge in downward competition, we will have to hold fast to the fact that Europe’s ability to compete is dependent on the quality of its goods and services and on the leading position that they occupy, and we should not be too abashed to say loud and clear that something made and sold in Europe can not only claim to be ‘number one’ in terms of technology and quality, but also that it embodies certain European values, such as the idea that our products and services cannot come into being by dint of the ruthless exploitation of the environment or ruthless trampling on people’s rights. I am firmly convinced that, in the long term, such a European philosophy of economic policy gains us a competitive advantage, for the other dynamic regions of the world cannot get away from the fact that people want higher environmental and social standards.
I want to explicitly stress that the growth and employment initiative, the new Lisbon agenda, is a project that can work only if it is understood as being founded on partnership. People may well think, ‘right, let that lot in Strasbourg and Brussels get on with it, and we’ll watch them fail yet again’, but it can only work if the European institutions and the Member States regard this project as a shared responsibility. The President has just had something to say about the doubts expressed by some Member States about the way we intend to implement this strategy, and it is they whom I am addressing when I say that we have no intention of building up a ponderous mechanism of reporting, recommendations and sanctions; what we want is a model in which we, together, set out and analyse the policy’s outcomes. We do, however, need to have these summarised in a progress report, and that has to be based on progress reports from the Member States. These are nothing for anyone to be afraid of, for, even now, the Member States have to submit detailed reports; indeed, what we are now proposing reduces the burden on them. Nobody need have any fear that the Commission plans to draw up rankings, or, as one says, to ‘name and shame’ anyone, but we must be able to see clearly what we have achieved in a year and what we have yet to achieve.
Secondly, the Commission is pressing hard for the governments of the Member States to appoint members – ministers – who will have responsibility for coordinating the Lisbon strategy in their countries. This strategy must have faces associated with it. The most natural solution would be for this function to be taken on by the ministers who sit on the Competitiveness Council, whose remit includes the Lisbon Strategy in any case. That would also enable this Council, which is currently looking for a new role, to find one and be much more effective in playing it. The Commission is very, very emphatic in recommending this option.
The last point I want to make is that I will, in the course of this year, be producing a series of important initiatives to flesh out the project’s European dimension. Everything that the Commission presents will be subject to prior approval, judged in terms of what contribution a particular project or initiative makes to growth and employment in Europe. That is the question that must be answered in all cases, and answer it we will. We will very soon be presenting to you major policy initiatives in my own area of responsibility, and the order in which I shall now list them is a matter of deliberate choice. First of all comes better lawmaking. The ‘Better Lawmaking’ project has, to put it tactfully, been trundling along for some considerable time. It needs a clear political direction. It has to be clear that improved lawmaking is something that has an immediate and direct effect on the productivity and quality of the European economy. It is another thing that we cannot work for unless we do it together. Parliament has a great part to play in this, as does the Council, as do the Member States and the Commission. It is not just about future lawmaking and how we ensure that it improves competitiveness; it is also about the as it stands at present and examining it to see whether we really do still need all the things we have enacted over the past decades or whether a considerable degree of simplification is possible in this area.
Secondly, Europe possesses vast and virtually unused potential in terms of economic performance; it is there, before our very eyes, we often talk about it, and yet little is done about it. I am talking about the 25 million small and medium-sized businesses in Europe, which provide two-thirds of our total workforce. Let us not be content with telling those 25 million that they are the backbone of the European economy, and then do nothing beyond that. Instead, we need a policy that makes use of the sector’s enormous potential in terms of innovation, investment capacity, and creativity, and turns it into jobs. I will shortly be putting before you proposals for the comprehensive modernisation and upgrading – I stress ‘upgrading’ – of Europe’s policy on small and medium-sized enterprises.
Thirdly, there is industrial policy; the word itself calls forth fear in some Member States. We need a modern definition of industrial policy for the twenty-first century. It can no longer be what it was in the past, with protective fences being put up around certain industries; here, too, the only thing to do is to maintain competitiveness and enhance it, but we need to be aware that Europe needs a strong and long-term industrial base, and so it will be necessary to consider European industry sector by sector and to discuss with all the stakeholders – companies, trade unions, legislatures and governments – which framework conditions are the best for the sector under consideration, enabling it to make the maximum use of its potential for growth.
The last topic I want to mention is that of innovation. Here, too, the Commission will be coming up with new and far-reaching proposals. Innovation is the link in the chain between research, development and production, and it is where Europe is not strong enough. We need to improve our capacity for turning what comes out of research into innovation, and to do so everywhere. The Americans, among others, are much better at it.
The present Commission is firmly convinced that Europe is strong enough to face up to the challenges of global competition. In almost every sector of the economy, there is at least one European company or country that leads the world. To put it another way, we can do it. We can learn from one another. We can support each other making use of the potential that exists in our societies, but we will need to give the European institutions the capacities to implement a policy along these lines, and so, before I conclude my speech, I cannot do other than observe that growth and employment policy is a powerful instrument for achieving these long-term policy goals of ours, but the figures in the next Financial Perspective must reflect it. I think the only thing I can say on this is that it would do serious damage to the success of our growth and employment policy if the uncertainty about the next Financial Perspective were to persist for some time. As a matter of urgency, I appeal to the Member States to take to heart the fact that great projects need time for preparation. Time is not on our side. It is also an issue of Europe’s credibility in the eyes of the public; we must be prepared to demonstrate that what we say will be backed up by what we do. It is also a fact that action costs money – there is nothing I can do about that. Without a Budget that produces the goods, without a clear Financial Perspective, it will be difficult, if not impossible, to achieve what we aim to do.
.  Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, I would like to start this very, very, important debate with very warm thanks to both the rapporteurs, Mr Lehne and Mr Désir, for the work they have done. While extending thanks to the chairman of the steering committee, Mr Daul, and our group’s coordinator, Mrs Thyssen, whose work has been outstanding, I also would like to thank those, not all of whom I can name, have played their part in enabling us – it is to be hoped – to get a broad majority in a good cause when we vote at midday.
The Commission – whose President and Vice-President we welcome here today – has set the right priorities for its five-year term of office: growth and employment. Our group is very definitely behind them in this, and we are also glad to see the Commission represented here not only by such important members, but also in such numbers.
What is at stake is the European Union’s ability to compete. Let us just look at a few figures and compare ourselves with our main competitors, our partners and friends in the United States. If we take the standard in the fifteen-Member State EU as 100, the enlargement to 25 Member States reduced our productivity per worker to 93, while work productivity in the USA stands at 121. That shows the competitive advantage that the United States of America enjoy.
In itself, the fact that our people are living longer is very much cause for rejoicing, but it is one of the great challenges we face, in that the question arises of how we make use of older people’s experience. In the Europe of 25, the employment rate stands at 40%, while it is 59.9% in the United States. Ought we not to be giving thought to how to enhance older people’s potential and experience, and improve their work opportunities? If we turn to research and development, we see that the European Union’s 25 Member States spend 1.9% of GNP on it, as against the USA’s 2.8%. It is clear from that what a massive effort we have to make.
Our group very much welcomes the substance of two amendments that speak of the need for us to strengthen the spirit of entrepreneurship. Vice-President Verheugen was right to stress the role of small and medium-sized enterprises, the need for us to create a culture of risk-taking, the need for us to encourage personal initiative and personal responsibility, and, above all, for economic legislation that is unbureaucratic and that businesses, particularly small and medium-sized ones, can comprehend, with a simple and fair tax system and the predictability that we need in economic policy. What that means is that we have to make it possible for those who work in business to have confidence in those who hold political office.
It is crucial that we should develop a growth-oriented macro-economic environment, that we should have a stable currency and dynamic development in our economy and labour market, and that we should reduce state debt. I cannot therefore do other than encourage all the actors to reform the Stability Pact in such a way that – assuming they succeed in this – the Pact ends up being at the heart of our shared efforts. What we need is reform, flexibility, the acceptance of responsibility, less red tape, and if we succeed in all these things, that will also facilitate solidarity – in the shape of a very rational and far-sighted social policy – with those people in our community, in our Member States, who are in need of it.
What we demand of the Member States is that they should make their contribution to a Europe that is capable of development and that fosters growth, a Europe with a growing economy. That is not, however, an end in itself; rather, the object is the creation of jobs, enabling people to get involved and make use of their options in Europe. Such is now our common task.
.  Mr President, ladies and gentlemen, I agree with Commissioner Verheugen that the realisation of the Lisbon strategy will, over the coming five years, be the most important of the Commission’s projects. I also share the view – taken not only by the Commission, but also by all the European institutions and all the Member States of the European Union – that the project is complete in itself, and that, in order for it to succeed, all alike must play their parts in it.
I want to join in thanking the members of the ad hoc committee – my colleagues Mr Désir and Mr Goebbels, as well as Mr Klaus-Heiner Lehne – and of my own group, for all of them did very intensive work and made a very constructive contribution to the broad and consensual text that we have before us today. We spent a long time discussing what we should emphasise when talking about the achievement of the Lisbon goals. What I hear said today echoes in a positive way the messages we sent out from our debate. I agree that Lisbon will fail if people come to feel that it aims to recast the European social model, and if possible to downgrade it, but if, as a project, it enhances Europe’s prosperity by making it a more competitive continent, while at the same time maintaining the social framework conditions that can make it possible for every person in this Union to live decently, by creating jobs and social security for young and old: if that is what Lisbon leads them to feel, then it is a project that the people will accept.
It is on that that its success depends – on whether a project gains popular acceptance or not. For forty or fifty years, the whole point of the European Union was that it kept the peace in Europe, achieving a balance between the poor and the rich, bringing a divided continent together and overcoming division. All these things we have achieved. For as long as it was a success, the people regarded Europe as their project, but that period of history is coming to its end and people are asking more and more what the point of Europe is. For more and more of them, this is a very personal question. People want to know, not only about Europe’s values, but also about the European Union’s economic benefits, and the European Union is of economic benefit in that, being an integrated Europe and an internal market with the capacity to unleash its own economic and social power, it is this continent’s organised answer to the challenge of globalisation; making social and economic sense of it is precisely what the Lisbon strategy is about, and that is what made it a good start and a good decision. The fact that we have been engaged in this process for a number of years now, and are not satisfied, must not prompt us to give up; instead we must muster our courage and press on. I think the text we will be adopting today shows that a broad majority in this House will join the other institutions – the Commission and, I hope, the Council, as well as the individual Member States – in their efforts, for what both Commissioner Verheugen and the President of the Commission have said today is crucial: it is not we alone, nor the institutions of the EU alone, but, above all, the Member States must pull their weight. I am very much in agreement with Commissioner Verheugen’s view, and would like to make that clear on behalf of my group. I was also delighted to see the President of the Commission smile with pleasure when Commissioner Verheugen pointed out the connection between the Financial Perspective and the Lisbon process. If this project is going to succeed, it will not do so on the basis of ever more tasks with ever fewer financial resources; that will not work.
Those who want this project to succeed while leaving the resources unchanged must not be left without an answer when they want to reallocate them for the benefit of the Lisbon goals. People may say that we are capping; fair enough, but if an upper limit is imposed when no more money is available, a qualitative decision will have to be taken as to which investments under the Lisbon strategy will have to be stopped, and to the detriment of which other tasks. So far, the Council and the Member States have maintained a dignified silence as to what these might be, but, at some point, they will have to be put to the test. I expect from the Commission the sort of commitment we have heard today from Commissioner Verheugen and from the President of the Commission. Let the Heads of State or Government be told that the point of the Financial Perspective must be none other than to help achieve the Lisbon objectives, where these are taken seriously. This connection is, in our view, important, as are their three points: better regulation, the strengthening of small and medium-sized enterprises and a pro-active industrial policy to secure both industrial jobs and the environmental standards and quality of our products, thereby making us better able to compete in export markets. Yes, we, the Socialist Group in the European Parliament, are all in favour of that, for all these things, above all else, create one thing, and that is work, which, in its turn, creates social security. That, for us, is the starting point. I am grateful to all those on the ad hoc committee who helped to bring about a broad majority in this House on this crucial issue. As we see it, one thing is clear: if this House adopts resolutions that bear the stamp of the Right, the Left will have no part in them. If this House adopts resolutions reflecting what we Social Democrats think, then they will enjoy our support.
. Mr President, for the President of the Commission to succeed in his Lisbon Agenda he needs the Member States to take it seriously. The Council presidency’s plea this morning for somebody in each Member State to take responsibility is well judged. Moreover, President Barroso, you will need political will in the Council and support in this House for your reforms, neither of which is yet fully evident. Europe’s right-wing parties have still not yet embraced the central fact of globalisation that the nation-state and the free market are no longer compatible. Free movement of goods and capital without similarly free movement of services and labour is economic nonsense. And the left is still riven by dissent over the role of the state in managing the economy.
President Barroso, Europe’s Liberals and Democrats will remain steadfast and united in support of your agenda, provided you recognise that the forces which spur growth and create new jobs lie in entrepreneurship and in the determination to make a great product or provide a great new service. The real competition in the global economy is to attract investment capital to back new ideas and create new jobs. Unless the single market can be made to work properly, we will lose that battle.
Liberals and Democrats do not deny that government has a role in economic management. When a better educated, wealthier, more assertive public has developed ethical concerns and a higher sensitivity to risk, and when companies value intangible assets like corporate reputation, there is a demand for active and responsible government. For that reason we welcome your REACH proposals, for example, or a commitment to bringing aircraft emissions into the emissions trading system.
Government too has a role in protecting citizens from fraud or market failure and levelling the playing field not only between businesses, but also between business and the citizen. That is why my Group supported the Unfair Commercial Practices Directive in the last mandate and will support proposals for greater legal certainty in cross-border transactions in this Parliament.
To us, getting the balance of economic policy right seems fundamental. We therefore have serious reservations about, for example, a poorly prepared software patents directive, which seems of more benefit to multinationals than to smaller inventors. Greater intellectual rigour needs to be applied if Mr McCreevy’s proposal is to secure a majority at second reading. Patents should protect innovation, rather than stifle competition. Without a coherent intellectual property regime across the European Union, we will create few new European companies.
Finally, a single market in services must be the centrepiece of the Lisbon Agenda, to provide growth and jobs. But Liberals and Democrats recognise a big difference between the functioning of a market and the discharge of a public service, and the Services Directive will need some changes to reflect that.
President Barroso, you recognise that if Europe’s growth rates continue to lag, we will not provide the same degree of security, prosperity and opportunity for our citizens as others enjoy. We will support your efforts to kick-start Europe’s economy but we are not blind to the weakness of measuring economic progress only in quantitative terms. For example, cars that are safer, more fuel efficient and easier to dismantle after use reduce economic growth in classical terms but create another type of good. We will expect your Commission to be open to such ideas.
To improve the economic vitality and the social and environmental health of our continent simultaneously, the Lisbon Agenda must combine flexibility, fairness and farsightedness. If it does, the Burghers of Lisbon will be proud to have lent their name to Europe’s success. Just as Henry the Navigator guided Europe’s pioneers in the discovery of new lands and great wealth, so you can guide us in the discovery of similar economic success.
. – Mr President, ladies and gentlemen, if we compare this morning’s speeches and the resolution on the review of the Lisbon Strategy, which we are about to put to the vote, with Mr Barroso’s speech of a few weeks ago, we cannot help feeling pleased that there is now broad agreement, at least in principle, on the fact that relaunching the Lisbon and Gothenburg Strategy depends on finding an essential new balance among the three dimensions of the strategy, that is to say its environmental, economic and social dimensions.
Nonetheless, we do not feel that that is enough, at least in its current form, for us to take part in the political compromise that is taking shape. We are obviously pleased that some of our proposals have been included in the joint resolution, but we believe there are still gaps in the text. It lacks a clear choice as to the instruments that we should have at our disposal to achieve our goals, and it lacks guarantees that the Commission – and Parliament as well – will be willing and able to stand up to those who do not believe in the need for European control of the economy and are pressing for renationalisation of the cohesion policies, a backward reform of the labour market and a further cut in the Union’s budget.
Because of the concern to reach a compromise, contradictory elements have been included in the resolution, leaving the message confused instead of more convincing. We have picked out a number of incongruities in the text. It is a fact that nobody likes paying taxes, but we do not share the aim of indiscriminately cutting taxes to a minimum, because that would only lead to greater social inequalities. Europe needs a tax reform that reduces labour costs and taxes other sectors. Jacques Delors said as much very many years ago, but nothing has been done since then and instead the subject has dropped out of the European debate.
Secondly, the resolution retains a remarkably moderate and even ambiguous stance on three extremely important topics, which are going to be the subject of some hard legislative wrangling over the coming months; they are the services directive, the REACH regulation and the software patents directive. The outcome of the wrangling will show whether the Lisbon Strategy is just a return to old Thatcherite formulas or the beginning of a genuine New Deal for Europe.
Mr President, Mr McCreevy, we think that the Bolkestein directive should be withdrawn so that we can start off again on the right foot, in other words with a directive on services of public interest.
Mr Verheugen, we believe that the REACH regulation in its current form is already just enough of a compromise between the undoubtedly important arguments of industry and the priorities of health and the environment. It is a compromise that the Commission and Parliament too should defend tooth and nail against the aggressive lobbying of the chemical industry, which does not understand that organising an efficient and credible control system is the best way to ensure its competitiveness.
Lastly, I think that coming out explicitly against the patentability of software means affirming that innovation ‘made in Europe’ is fostered through the freedom and dissemination of knowledge and not by protecting the large multinationals and their monopolies.
Mr President, a basic ambiguity hangs over this text in relation to the true added value of the Union compared with action taken by national governments. In our view, such added value derives from the ability to invest in instruments for growth, which cannot be reduced just to GDP percentages, and in sectors that are not strictly tangible, such as education and culture. That is done by making use of renewable resources and sustainable solutions and gradually abandoning sectors that use up and waste resources, such as major infrastructure works and intensive agriculture, and those that create major health and environmental risks, such as nuclear energy, GM organisms and harmful chemical products.
Mr President, we shall be on your side in making these choices when that is possible, but we shall be against you and on the side of the people of Europe when it is not.
Mr President, in March 2000 the Heads of State or Government of the Union, as well as the Commission, wanted to prove that social action was possible via liberal means. Their decisive objective of moving towards full employment by 2010 gave rise, here and there, to real hopes.
Five years later, the situation is a cruel disappointment. Unemployment remains, on average, about 9% in Europe, where lack of job security is increasing rapidly. In the Union’s premier economy, that of Germany, which holds the absolute record for exports, unemployment has nevertheless exceeded the five-million mark. In order to achieve the Lisbon objective, that is to say a 70% employment rate by 2010, it would be necessary to create 22 million more jobs than the present rate over the next five years. This is hard to imagine at a time when the European Central Bank has just revised its growth forecast for the euro zone, reducing it to 1.6% for this year, and when countries such as Italy and the Netherlands are on the verge of recession.
However, things are not going badly for everybody. observes that there has been an explosion in the profits of the big companies. Their share in the GDP of Europe and of Asia, as the British journal points out, has achieved a level which is without precedent in the last 25 years. The workers, it explains, are the major losers. Yet who is talking about the workers here?
For its part, the organisation ATD Fourth World regrets the fact that nowhere in its communication of 2 February does the Commission mention the objective of eliminating poverty, which currently affects 68 million people in the Union. Do you not think that such a radical separation between the objectives announced yesterday and the results obtained today justifies our asking some serious questions about the relevance of the liberal dogmas which have served, from the start, as the basis for the Lisbon process? .
Yet what are the messages from Brussels which our fellow citizens are hearing day after day? Mrs Danuta Hübner, Commissioner for Regional Policy, wants to facilitate delocalisations in Europe. For Mr Špidla, Commissioner for Employment and Social Affairs, our objective is, above all, flexibility. The Vice-President responsible for industry, Mr Verheugen, hits the nail on the head in the French press, when he says that, with the Lisbon strategy, there were so many priorities that there were none, and that this time we want an action plan which is specific and which concentrates on competitiveness.
For her part, Mrs Nellie Kroes, Commissioner for Competition, has declared that she wants to do away with State aids of a regional nature in the 15 older Member States of the Union. As for Mr Mandelson, Commissioner for Trade, he has reminded Member States of their duty to continue to reform their labour markets and their welfare systems.
Finally, Mr McCreevy, the Commissioner responsible for the internal market, deserves special mention. He brought to an end the long-running saga on the withdrawal, revision or retention of the Bolkestein Directive, explaining that there is no question of withdrawing this text, despite the fact that it had been rejected on all sides. He immediately followed that by refusing, in collaboration with the Council, to re-examine the directive on software patenting, despite the fact that this had been unanimously demanded by the parliamentary groups. Finally, at the European Policy Forum in London, he revealed his true opinion, with Anglo-Saxon bluntness, by saying, and I quote Mr McCreevy,
‘We should remember that the internal market programme is by far the greatest deregulatory exercise in recent history.’
This is what Mr Barroso calls ‘a new focus on growth and jobs’. Do you not sense, therefore, that people feel that they are moving irresistibly closer to the liberalism-overdose threshold, and that the rejection of this model will, sooner or later, return like a boomerang to rebound on the Union’s governing bodies in one form or another? My group is campaigning precisely in order to help this opinion to be expressed, not against Europe – and there is a danger of that happening – but in favour of its profound transformation. That is why we obviously cannot give our backing to the compromise resolution which has been tabled today, and that is why we have submitted an alternative version.
– Mr President, the Kok report, as it is known, argues that there are synergistic effects and states that every euro spent on development projects by the EU may be worth considerably more than the same amount spent by the individual Member States. EU projects may, then, reduce the need for state appropriations to the individual Member States. Increased EU funding need not, therefore, result in an increased tax burden.
In the case of large projects such as space initiatives and those involving nuclear power, there may be economies of scale to be gained from carrying on projects at EU level. Otherwise I believe that the Lisbon Process should primarily be funded by the Member States themselves. The Lisbon Process must not be allowed to become the jumping-off point for a large number of new projects at EU level that require funding by the Member States.
In general, I think that the issue of whether national initiatives can be replaced by EU projects is an important one. I wonder whether there is any empirical evidence of the existence of synergistic effects. My experience tends to suggest the opposite: the more the EU invests in expanding its bureaucracy and the more legislation and directives it adopts, the more the public sector in the Member States grows. For each new official in Brussels, the total number of officials in the Member States increases by a factor of five, ten or twenty-five.
According to what is known as public choice theory, it is to be expected that each national bureaucracy will seek to maximise its influence and role. The more the EU takes over power from the bureaucracies in the Member States, the more these bureaucracies expand. There are many reasons for this. The new directives have to be implemented, monitoring must be tightened up. Moreover, the politicians who have lost their right of initiative seek out new areas in which to act and tell us that more resources are needed in order to strengthen their negotiating position in Brussels.
As an example of this, we only need to look at what happened on the launch of the euro. As the national central banks lost their real function – that of conducting monetary policy – the number of their service staff increased substantially. This same phenomenon can be observed in a number of areas.
In my opinion, the Commission should take the initiative and allow independent researchers, economists and political scientists to study the operation of the bureaucratic multiplier within the EU. It is important to stop this process, and one of the ways of doing this is by having fewer legislative directives and more voluntary agreements. If this is not done, it is likely that the biggest growth sector will prove to be public bureaucracy. Through our ambitions to harmonise, legislate and become involved in every conceivable issue, we run the risk of putting a brake on growth. The EU should, therefore, instead make more use of the institutional competition that resides in diversity.
. – Mr President, ladies and gentlemen, it will be impossible to achieve the objectives laid down by the Lisbon Strategy unless the European Union radically changes the way it addresses the economic and social problems that characterise contemporary society in Europe and the rest of the world.
We live in a globalised market economy, which only appears to support free competition. A prerequisite for free competition, in fact, is starting off on the same footing, or at least on a comparable footing, based on negotiated trade-offs. That prerequisite does not exist in practice, just as there is also no mobility policy in the various sectors that might help to revitalise competitiveness and hence employment.
Politics, finance and the economy have to find new rules for running the system imposed by the global market, to replace the rules that governed the market before globalisation. Europe’s institutions must be short-sighted and unable to grasp the consequences of globalised information over the Internet if they still believe that getting together and announcing a series of intentions is enough to make them actually materialise.
It is not sufficient to make long-term plans which are handed down from on high. History shows that during the last century a great power’s economy collapsed under the weight of reality because of centralised plans that were splendid only in theory. Reality does not depend on plans; on the contrary, plans have to take account of reality. At this stage in our society it cannot be enough to have an economy still based exclusively on unbridled consumerism.
At the Lisbon European Council, when the knowledge-based society was first defined, a few issues were overlooked, such as making rules to ensure that knowledge is genuine and not manipulated or used for illicit ends. In addition, the Lisbon strategy will not be able to take off if the Union’s objectives do not include identifying and implementing measures to provide developing countries with effective help, leading them to democracy and respect for human rights and the rights of workers and children. It is essential to think in terms of social economics in parallel with development economics.
To achieve this aim, Europe has to change its relations with those countries where workers do not enjoy social security or legal protection and where children cannot play but are forced to work. Environmental protection and the creation of a European social model are goals that must be pursued.
Ladies and gentlemen, the aim of the Lisbon strategy is to safeguard the prosperity and cohesion of European society, and to ensure it continues to develop. It is essential to establish sources of funding that make it possible to achieve these goals, yet at the same time it is crucial that the cost of living be as low as possible. Cheap services and products are particularly important for the poorest groups in society.
Developments in research allowing wider access to modern technologies, and production methods enabling us to compete with countries outside the EU, are examples of ways in which it will be possible to achieve the Lisbon goals. Priority should also be given to the effective implementation of modern production methods thanks to which jobs can be created that are both modern and secure. Modern, cheap and high-quality production makes it possible to compete on external markets, which in practice then results in new jobs in the production and services sectors.
Implementation of the Lisbon strategy entails the analysis of a number of areas of activity involving both the European Union and its Member States. One of the main problems we face as far as the Lisbon strategy is concerned is ensuring that the appropriateness of the goals set for research and for implementation programmes. The current system for laying down guidelines on research and for channelling funds towards individual research projects is heavily exploited by those Member States that are largest in economic terms. Over the past few decades, leading research and development centres have been established in Europe, for example in Finland or Saxony. Over the next five years, a great many new centres of this kind should be set up, in order to close the gap between the EU and the global leaders in this field. We must increase expenditure on research to at least 3% of GDP, as well as employing at least one million more people in science and research and putting in place procedures to guarantee funds are spent effectively.
Major organisational changes must be made to the present set-up in order to ensure the cohesion of measures. For example, an appropriate number of research centres should be established in accordance with planned developments in technology and production, with the aim of bringing together local research units. The latter should be established in order to exploit the intellectual potential of countries that could not afford to build modern research facilities, and therefore to carry out research on their own. In addition to research, both the local units and the research centres should carry out teaching and take on talented young PhD students, thus creating a new cadre of researchers. An action plan of this kind would help to fill the gap left by those researchers who have been poached by countries outside the EU.
The primary aim of science and technology as a whole should be to promote small and medium-sized enterprises. The development of the latter would eliminate unemployment, yet they cannot afford to carry out research or to implement progressive and modern production methods. Three programmes should be set up relating to research, the employment of researchers and the cohesion of such measures in the EU Member States. These should comprise a programme laying down guidelines for regional development and the specialisation of production in European countries, a programme aimed at setting up a European system for research and the training of researchers, plus a programme designed to provide information, facilitate the introduction of new technologies and products and ensure that they are applied in production. The aim of these programmes should be to reduce any negative economic impact caused by the planned introduction of the REACH programme to a minimum. The system according to which research measures are carried out ought to be simple, easy-to-understand and based on the principle of competitiveness, which will ensure it is effective and encourage investment by the private sector. In order to gain public and political support, the system must promote cohesion …
Mr President, we in Europe are facing a historic challenge, one to which the Group of the European People’s Party (Christian Democrats) and European Democrats is prepared to rise, because we want future generations to prosper and be enabled to enjoy our social model, have jobs and claim a reasonable pension afterwards. This is impossible without economic growth or jobs. We must achieve these with an ageing population and against the background of the aggressive globalisation of the economy. In order to succeed, we need insight and vision, but also the right decisions, which, above all, we need to carry out. A European stick behind national doors in the shape of a new form of governance will certainly prove useful.
We appreciate the fact that the Barroso Commission has taken the brave decision to revive and breathe new life into the Lisbon strategy and, on the recommendation of the Kok working party, has opted to give priority to growth and jobs in a balanced social and ecological context. It testifies to honesty and is also in keeping with our approach of a citizens’ Europe founded upon values.
We have given our wholehearted support to the steering committee’s recommendation, and to that made by the Conference of Presidents, and indeed, although the formulation is general, it is up to the Member States to make specific choices. We will indicate the way and have made our basic position quite clear. We must opt in favour of competitiveness, a positive business climate – definitely also including SMEs – and economic growth and jobs. The three initiatives announced by the Commission will certainly have a place in those.
We must provide the means in order to achieve these ends. The Member States must plan and deliver. We will encourage the national parliaments to galvanise their governments into action. Reforms need to be carried out now in order to allow for sustainable development in all respects.
Finally, all of us, including all institutions and all social partners at European, local and national level, must all do our level best. I am therefore pleased to find out that the Socialist Group in this House takes a positive view of the resolution. This once again throws open the possibility of a constructive dialogue, which will benefit Parliament’s work and responsibilities.
Mr President, Mr President of the Commission, Mr Vice-President, first of all I should like to thank my co-rapporteur, Mr Klaus-Heiner Lehne, for the work which we did together on the preparation of the motion for a resolution on which Parliament will be voting today. I am also pleased to have heard already, in the remarks of the President and the Vice-President of the Commission, an echo of what our resolution expresses.
In recent years the European Union has acquired a currency of its own, has been enlarged, and has adopted a draft Constitution; in other words, broadly speaking, it has established its framework. Now, however, the substance of its policies does not match up to its citizens’ expectations. That is why it has to concentrate on growth, on employment, on social and territorial cohesion, not only because these are the very objectives of this process of building Europe – now that peace is assured – but also because they are the prerequisites for the public’s support for the political plans for the construction of Europe, as Mr Martin Schulz has reminded us. That is why we believe that it is important to state that the Lisbon strategy must be the Union’s priority over the next five years. We believe that this strategy is the right one, provided that it is taken seriously, in other words provided that it is effectively implemented in the Member States in the three dimensions defined at the 2000 Summit under the Portuguese Presidency.
Our objective must be to put our money on European competitiveness and growth, by basing them on the elements of the European model and not – as we sometimes have the impression that you are doing, Mr President, when you mention your three threads – by setting one of those three threads against the other two. We think that we can only properly serve the interests of economic competitiveness by looking after the social and environmental aspects equally well.
We do not believe that Europe has a future as a low-cost competitor. I am delighted to hear you mention the need to put our money on excellence, high-quality training for the labour force, human capital, research, and the quality of infrastructures and public services. These are advantages which will ensure that investors back the European Union. It is because the European Union’s products will be based to a greater extent on technology, know-how and eco-innovation that they will find their place in the world markets. It is because we are relaunching growth on that basis that we shall have the resources to finance effectively a high level of training, distribution and social cohesion within the Union and in particular the enlarged Union.
There is therefore a battle to be fought, and clarifications to be made. In fact – and I welcome the fact that in this Parliament, essentially, by means of our motion for a resolution, we have managed to avoid these pitfalls – there are a certain number of people who would like to see the Lisbon strategy reduced to a sort of magic formula, a programme of wholesale liberalisation: liberalisation of the services market, liberalisation of the employment market, and liberalisation of pension schemes, as if that was enough in itself to ensure the relaunching of European growth and of competitiveness. In my view, not only is that rather limited, but it is also completely beside the point.
Europe needs reforms, and we are all agreed on that. It needs to adapt and to have a more dynamic economy, but it also needs investment, it needs to restimulate internal demand, and it needs to coordinate its efforts and to concentrate them on what can, in future, constitute its wealth and its opportunity in international competition. That is why our resolution puts the emphasis on a financial perspective which is consistent with the Lisbon strategy, in other words the doubling of the European research budget and constant effort as regards the major trans-European networks, social cohesion and regional policy. That is why our resolution puts the emphasis on an ambitious social agenda which must be integrated into this overall strategy, and on the fact that the road map which you have presented to us – the legislative and budgetary action plan – must relate to the three dimensions of the Lisbon strategy.
At the moment we have the feeling that there is still a lack of balance, that most of the specific proposals concentrate on competitiveness, the economy and structural reforms, and that there is a lack of incentives, information and legislative initiatives in the area of social cohesion and on environmental issues. For example, we now want to see a real draft framework directive on services of general interest. We would like to see a reform of the European Works Councils, in order to enable us to say that the quality of employer-employee relations in Europe is part of our development strategy. In the area of eco-innovations, we should like to see more specific initiatives, and we are pleased to note that, finally, industrial policy linked to innovation and aid for small and medium-sized enterprises has been included in the Commission’s programme.
That is the essence of the message which will be expressed by the European Parliament. I am delighted that we have achieved very broad agreement once again thanks to the work of Mr Daul, Mr Lehne and Mrs Thyssen. I am sorry that a certain number of other groups on the Left feel unable to join us, on the basis of the content of this resolution. I can understand that there are still differences, but I can quite honestly say that I believe we have managed to come up with a clear, strong message which is in line with a Lisbon strategy which contributes to the European social model.
Mr President, five years after the launch of the Lisbon Strategy it is clear that we need to give it a fresh start. This new start should not, however, follow the line of the Commission proposal. I am not critical about what is contained in the proposal, but rather what is not in the proposal. Separating economic growth from social and environmental development must be a mistake since these three areas are linked.
When President Barroso presented the mid-term review in this Parliament more than a month ago he used the metaphor of having three children and having to pay most attention to the sick one. The other two, in this case environmental and social development, will have to await their turn for President Barroso’s attention. My conclusion is the opposite. To cure the EU economy we need the health of the whole family.
Investment in environmental technology leads to more jobs, boosts innovation and creates sustainable growth. When the forestry and pulp industry in the Nordic countries made a major shift towards cleaner green technology, the companies concerned became even more competitive on the international market. New technologies for saving energy are another example of business interests being in tune with environmental concerns.
There is a saying that competition brings out the best in products and the worst in people. This is definitely true of business, and it is important to create an internal market that is a level playing field. We need to create a competitive and sustainable economy in Europe; this also means investing in research and development.
The Heads of State must take the situation seriously. We can set up ambitious goals, but if we lack the necessary political leadership we will never reach them. In Europe we look at the situation in the US and wonder why it has double the growth that we have. The US wonders why China has twice the growth it has.
The EU has a great potential to be the world’s leading knowledge-based economy. The proposals from the Commission are good, but to reduce the Lisbon Strategy only to a matter of economic growth would be to take steps in the wrong direction while time is running out.
The major groups have negotiated this resolution and the clear message is that economic growth, social cohesion and environmental development have to be seen as a whole. We demand the same from the Council and the Commission.
I want to thank my fellow negotiators because it is a major achievement to table this resolution – I almost said revolution! – and to have a large majority in the Chamber.
Mr President, we Greens do not want to write blank cheques, whether to the Commission under Mr Barroso or to this Parliament, for the fact is that we fear that, when the fog of Lisbon has cleared, we will, in the social and environmental spheres, be faced with realities that do not reflect the integration of the three pillars. As we have made clear in our amendments, there must be no blank cheque for Mr Bolkestein. Until such time as the Commission – and here I am also appealing to the Members of this House – withdraws the proposal, it can veto a progressive vote at first reading stage, and we are weakening ourselves and making this House to some extent ridiculous if we do not right now insist on the Commission withdrawing this proposal and thus enabling this House to know on what basis our debates are being conducted. This we have set out in our second amendment.
I should like to welcome to Parliament Mr Hrusovsky, President of the National Council of the Slovak Republic, who is now present in the distinguished visitors’ gallery.
His visit demonstrates the great value that Parliament attaches to dialogue with national parliaments. I wish Mr Hrusovsky and his delegation an enjoyable and successful visit.
– The next item is the continuation of the debate on the mid-term review of the Lisbon strategy.
– Mr President, this debate is taking place at a particularly difficult moment for the social situation in the European Union. We are a long way from the economic growth and rising employment of the late 1990s, as a consequence of restrictive economic and financial policies, the Stability Pact and the rapid liberalisations and privatisations called for by the Lisbon Strategy.
Today, with rising social and regional inequalities, unemployment affecting almost 20 million workers, growing job insecurity and almost 70 million people living in poverty, social inclusion and cohesion have to be a priority, a central concern in this mid-term review of the Lisbon Strategy. That means not only creating secure jobs, but also sharing out the created wealth more fairly, through social policies designed to ensure human rights, better pensions and retirement provision, quality public services in health, education, research and vocational training, social security and protection, housing and family support, paying particular attention to promoting equal rights for women and taking account of suitable environmental policies.
Instead of that, the President of the Commission, Mr Barroso, has come here to state that the Lisbon Strategy is at the centre of our economic policies, following the conclusions of the Kok report, which places particular emphasis on competitiveness. What is required, however, as mentioned in our group’s resolution, is to call a halt to this neoliberal race, to strengthen public investment at EU and national levels, to put a stop to the privatisation of public sectors and services, to withdraw the proposal for a directive to create the internal market in services, to revoke the Stability Pact, to establish a clear distinction between current spending and investment, and to promote a development and employment pact, prioritising growth in jobs with rights, social inclusion, and economic, social and territorial cohesion, the only way to help create the 22 million secure jobs that are required to meet the 70% target by 2010 laid down in the Lisbon Strategy.
If that does not happen, we will have a rise in social tensions among the people in our countries in protest at the policies we are implementing. They want greater social protection and better social policy, and that, Mr President, is the challenge.
Just five years ago, the EU set out to make itself a rival to the United States of America within ten years. Now we hear the half-time whistle, but I suspect Mr Barroso is not a man to listen to whistle-blowers.
We are asked to consider a mid-term review, but there seems little to review. The unemployment rate is high and rising and 101 000 regulations and directives are bleeding the life out of the wealth creators. Growth is worse. Mrs Figueiredo said in her report yesterday that 22 million jobs need to be created in the EU in the next five years. You do not have to be Hayek to know that cannot be done. It is interesting to see the panic setting in amongst the federalists at last; the cracks are really showing. Mr Barroso is a rampant free marketeer, according to the people over there, while his ideas went out with the Ark according to Mr Mandelson, from the right.
In Britain, at least, people are waking up. I quote from this morning’s : ‘Peers tell Brussels to give back cash from EU budget’. We have paid in GBP 180 billion and got back GBP 105 billion. Where has the GBP 75 billion gone?
Mr Barroso, you try and keep bleeding the British taxpayer at this rate, because worse is better and on that basis this corrupt institution is doing very well indeed.
First of all, I would like to congratulate the Commission on its realistic view of the situation and its determination. We have realised that ‘Lisbon 2000’ is an unachieved objective and a clear demonstration of a lack of political will. Although when we look at the situation realistically it is not, on the whole, a dramatic one, nevertheless the resources for implementing the strategy require radical rethinking. As I see it, this is what the Commission is indeed proposing. The objectives remain the same, which is understandable since there is no real alternative. The main task also remains the same — to convince the Member States’ social partners and all European citizens to accept change. The risk is — it so happens that at the same time as we are relaunching the implementation of the Lisbon strategy we are also discussing the reform of the Stability and Growth Pact — that we have a reform that will not promote convergence between the Eurozone states and will pass greater economic and financial risk on to the Member States. The Member States will need political leaders and the will to put reforms in place.
The Services Directive too, which the Commission put forward as an essential tool for implementing the Lisbon objectives, has met with stiff opposition. Unfortunately, the Commission is willing to make concessions. On the other hand, in implementing the Lisbon strategy there is a risk of falling into the trap of excessive regulation at the European Union level, and so we must ensure that the subsidiarity principle is observed and that there is regular evaluation of the effect of the European Union’s legislative initiative, where the main goal is to guarantee the competitiveness of Europe’s businesses.
One of the serious risks I would also mention is the ideological debate we are hearing again today, about the importance of the Lisbon agenda pillars. This debate is tending to return to the previous already overcharged agenda. Among the advantages of this period is that the European Union’s enlargement by ten new Member States is a propitious moment. Fears about jobs moving to the new Member States, cheap labour forces and tax competition within the European Union itself are forcing politicians to consider reforms and are making society more open to change. With the enlargement of the European Union the time for active competition and change has arrived. This is the right moment to relaunch the Lisbon strategy.
Mr President of the Commission, your review of the Lisbon strategy contains statements that are gravely misleading, not only for this House, but also for the leaders of the 25 Member States. You state that, and I quote; ‘We need to avoid the type of jobless growth that has marred the performance of the US economy’. I am not sure whether it was dyed-in-the-wool anti-Americans, Communists or perhaps trade unionists who tricked you into including this false statement, but I should like to point out that figures from Eurostat show that the American economy is growing faster than the European economy, and that unemployment is not only lower in the USA, but dropping almost twice as fast as in the European Union.
I would ask that you refrain from using false economic data, and I would particularly ask that you do not give in to pressure from those socialists who do not wish to admit that maximum freedom for entrepreneurs and minimum state intervention are the only way to achieve prosperity. I would ask you to face up to the truth and to take action. This is the only way in which you will make good on what you said when you took up office in the summer, namely that Europe must first earn its right to a welfare state. I thank you.
Mr President, ladies and gentlemen, I think we can justifiably describe the text of the resolution before the House as balanced and as containing everything relevant to the Lisbon strategy. It also gives real impetus to the strategy’s revival.
All three of its elements – growth and the labour market, welfare policy and the environment – have been addressed in a proper context, and my group has been particularly keen to stress the importance of making a clear connection between these two pillars. A proper environment and social policy is possible only if there is economic growth and a functioning labour market; there is a close and practical connection between the two, for the success of the one as a policy is conditional upon the other, and that this resolution makes this clear is crucially important.
As the short time available to me prevents me from discussing all three of these points, there is one aspect to which I would like to give particular attention, and I regard it as being of fundamental importance. I refer to the implementation of the interinstitutional agreement of December 2003 on better lawmaking, which – as I have been observing for a year now – is not operating adequately. It is particularly unsatisfactory when it comes to scrutinising the impact of laws and to involving interested parties in the production of drafts within the Commission.
One reason why we have had to have the debates we have had on, for example, the services directive and REACH is that the impact of legislation has been assessed either inadequately or not at all, and that the interested parties were not sufficiently involved in the process whereby they came into being. This is, I think, one of the priorities that this resolution addresses, and it is something that must change.
Let me conclude with a couple of observations on the role played by the other groups in this House. I am grateful to the Socialist Group in the European Parliament for following the Liberals in now deciding to support this draft. They were not quite willing to do that in the Steering Group, but I am glad they have now decided to do so, for it needs a broad majority. It is vitally important that the Lisbon process should be supported by all. I do have something of a problem with the attitude of the Greens, who met separately in Luxembourg and decided to oppose it without even waiting for the result of the Steering Group’s deliberations. Surely, this is rather peculiar; perhaps the Greens should re-read the text and think about whether it might after all be better to vote in favour of it, or else they will find it difficult to explain their opposition.
Mr President, ladies and gentlemen, President Borrell’s initiative, to invite representatives of the national parliaments to a joint discussion on the economic, social and environmental future of Europe, is already bearing fruit. In most national parliaments, the Lisbon strategy has finally become a political subject. The European Parliament, in its turn, has done its utmost to produce proposals that are less ideological, more balanced, and closer to the day-to-day reality of life for our 455 million fellow citizens.
Of course our draft resolution could be improved still further. There are certain deafening silences, such as the lack of any reference to the need to adjust the Stability and Growth Pact. Happily, the governments, whatever their political colour, have a more realistic approach than some Conservative or Liberal MEPs. Thus, the Ecofin Council, in spite of some difficult debates, is moving towards an adjustment of the pact.
I am willing to bet that the spring summit will succeed in transforming a somewhat ineffectual budgetary monitoring tool into a political-economy tool in the service of growth. With limited inflation, interest rates which are low compared with the past, a savings surplus and businesses that are more than profitable, Europe – and above all the euro zone – is currently lacking, not in stability, but in growth.
As a matter of priority we should stimulate internal demand, particularly in the larger countries within the euro zone, Germany, France and Italy. It is only by resuming public and private investment and giving new impetus to consumption that our Union will be able to increase its growth and create jobs.
The mid-term review of the Lisbon strategy will have to result in the concentration of resources on the priority objectives, that is, investment in education, training, research and infrastructures.
Fewer reports and more specific actions are needed in order to create that Europe of excellence which the Socialists are calling for. Defending a Europe of excellence, however, does not mean defending the status quo. High social and environmental standards can and should be included in the framework of any successful economic option. In a world in which capital is becoming increasingly mobile, Europe’s most precious competitive advantage remains its well-educated and trained labour force, which also has the independence necessary to enable it to react to constant change.
It is no accident that the Scandinavian countries, which showed the greatest determination in adopting the Lisbon strategy with regard to social and environmental excellence, are now among the best performing European countries in economic terms. They did their utmost to ensure that they could provide the type of real job security that is based on the capacity to maintain the constant upgrading of professional skills.
A modern competitive framework requires a re-examination of the concept of flexibility. In a rapidly developing global economy, the most prosperous businesses will be those that are the most flexible. Those businesses which rely on revolving reserve supplies of temporary workers will lose ground to those whose employees are tied to them by motivation based on job security and decent working conditions.
Policies on the employment market and on industrial relations systems must be reoriented towards the anticipation and management of change, so as to create a dynamic European economy and persuade the European labour force that change is an opportunity rather than a threat. We need a modern labour organisation system and active employment market policies.
The same logic applies to social protection policies which play a crucial role and which call for the strengthening of policies to combat poverty and social exclusion.
I shall end, Mr President, by saying that the Europe of excellence is possible. Moreover, the European Union is much better than its reputation. Seen from the outside, the Union is the world political entity which has the highest standard of living, not only in economic terms but also in social and environmental terms.
Mr President, Mr President of the Commission, ladies and gentlemen, I, too, would like to thank Mr Lehne and Mr Goebbels particularly, and also the other Members for their constructive cooperation. My warm thanks go to them all.
Five years after the inception of the Lisbon strategy, we have now reached a fork in the road, and I would like to take this as an opportunity to reiterate something fundamental about the situation in Europe. The last time Europe suffered from this sort of structural mass unemployment was in the 1930s. In Germany, from which I come, the number of unemployed is higher than at any time in the history of the Federal Republic, having gone over the million mark in North Rhine-Westphalia, which both Commissioner Verheugen and I call home. At the same time, many Member States are getting deeper and deeper into debt, and science and research are going elsewhere as the intellectual, moral and political consequences of mass unemployment spread – lower turnouts at elections, general dissatisfaction with politics, burgeoning racism, and extremism from both the Right and the Left. All of these things we have to face up to.
We have had five wasted years in which we wanted everything and achieved nothing, and now Europe must come to a decision. Do we have the courage and the strength to at last go into battle against mass unemployment? Do we have the courage and the strength to turn things around, and go for more jobs and more growth? Do we have the courage and the strength to stop focussing on those who are still in work and at last turn our eyes upon those who want to work but cannot? In response to that, I say that we must, clearly, summon up the courage and strength to do these things, and it is no less clear that they call for a combined effort by all of us and for absolute concentration on greater competitiveness. Let us at last come to grasp what that is: the indispensable requirement for more growth and new jobs, without which we will not achieve the ambitious social and environmental goals of which we are all in favour, as the resolution says.
In this, the completion of the internal market as the engine of development will be crucial. None of us can any more be ignorant of the fact that the European internal market has created two million jobs since 1993. That being so, can we afford to have a European market for services that exists only on paper? Ought we not, therefore, to concentrate on the sector that now accounts for 70% of the European Union’s gross domestic product? There is enormous potential for growth in the reduction of obstacles to the provision of services across borders. If we want to put Europe on course for growth and combat mass unemployment, this is where we have to start. In this debate, let me add, those rabble-rousers who know nothing except how to stoke people’s fears have had a free run for far too long, and I am at present primarily referring to the unholy alliance that has been forged this week in Westphalia, on the other bank of the Rhine. President Chirac and Chancellor Schroeder are waging a campaign of half-truths and falsehoods that play on people’s fears, and so let me make it quite plain that it is a particularly good thing that the Commission has at last fought back against such polemics. I would like to congratulate Commissioner McCreevy on his passionate appeal yesterday. Let us muster the courage to fight mass unemployment. I also believe that we should be having this debate in Brussels rather than in Strasbourg.
Mr President, ladies and gentlemen, let me tell Mr Lehne, as he made explicit reference to it, that we in the Group of the Greens/European Free Alliance did not find this text an easy one to deal with. He will recall that we, as part of our coordination on Lisbon, introduced many amendments into the debate, but, on the points where we thought it necessary to make the text more concrete, we did not hesitate to list what we saw as its potential breaking points. Let me remind you that, when we in the steering committee began to debate this text, we agreed that it would profit us nothing to have only general agreement, but that this House would have to make of the Lisbon process something more concrete. That is still the Group of the Greens’ position.
For example, we do believe that an agreement on the freedom to provide services in the European Union is really necessary. If I may be frank, the impression I get is that the Bolkestein directive basically refers to the realities in the old European Union and that it fails to address the great challenges in terms of social convergence, including that of preventing social dumping, that await us following the creation of the larger European Union that we now have.
For that reason, I take Chancellor Schroeder’s, and President Chirac’s, statements seriously. I believe that this directive must be withdrawn, and that the Socialists in this House will support our amendment. If, for example, you do not want the Poles, Czechs and Slovaks to be disappointed in their hopes that this Europe would actually bring them social progress, or if you do not want Europe to be associated, in the West, only with social decline, then you cannot vote in favour of the Bolkestein directive as it stands. For us, that is a breaking point in this text. We would have expected this House to come to an agreement on it.
Concerning myself as I do with environmental and energy policy, I was delighted to see that many general blocks of text on sustainability have been incorporated into the draft that we are to vote on today. I do, though, refuse to accept that these blocks of text are fit only for pious platitudes on Lisbon and that everything will be forgotten again when, for example, we vote in the Committee on Agriculture on such things as REACH, the research Framework Programme or genetically modified organisms.
I therefore believe that the Greens’ rejection is well founded, and we will continue, in the months to come, to debate with you on the future of social justice, a proper approach to the environment, and innovations, with reference to the actual projects concerned.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, where the mid-term review of the Lisbon Strategy and the conclusions to be drawn from it are concerned, the difference between the majority in this House and the group to which I belong is that the former, in principle, wants to carry on down the road we have already taken, that of supply-oriented economic policy with increased competition, whilst we say that that road is the wrong one.
We, in this House, do indeed agree on what the Lisbon strategy’s goals are, but we have quite different views as to the ways by which to reach them. The main task is to create jobs, and that is something I can do only if demand for products increases and business is obliged to invest in expansion and thereby meet the increased need. The facts ought to prompt even those whose economic thinking is of the most neoliberal kind to accept that, in the absence of demand, cutting taxes does nothing to create new jobs, but that, on the contrary, either the consequent rationalisation wipes them out or the increase in revenue is not reinvested, or alternatively, it finds its way, via taxation, into the state’s budget.
The Lisbon strategy must not be about competing for the biggest returns, but rather competing for highly skilled jobs, excellence in education and training, product quality, high environmental standards and a high level of consumer protection. That also means that the lower income groups – who, contrary to what is often asserted, are not saving more than they used to – must either have their wages increased or their taxes cut, all the more so as there is sufficient political room for manoeuvre, productivity having risen much faster than pay over recent years.
I might add that this is also reflected in the favourable foreign trade balance enjoyed by most of the European Union’s Member States, who, despite high social transfers, were able to offer products acceptable in global markets. Low-paid and part-time jobs do nothing to help do away with the scourge of unemployment. If we want to become the world’s strongest economic region by 2010, we must devote our attention primarily to welfare and the environment in the European Union, for that is the best way in which we can promote our economy.
Mr President, the forthcoming spring summit is being overshadowed by what the referendums on the European Constitution might bring in the coming months. That is detrimental to good decision-making on economic reforms. Alongside this, decision-making at the coming summit is also fed by the fear that the welfare state might be affected. That much has become clear since the autumn summit when Mr Kok’s report was discussed here.
I would, however, like to urge you to take a different look at economic reforms. Is it socially acceptable for people at 58 to be taken out of the labour market? Is it socially acceptable to saddle young people today with the burden of our system that has become unaffordable, while they themselves will never be able to enjoy the benefits?
I would therefore call on the Commission, together with the Member States, to work on the necessary structural reforms. Growth is needed to maintain Europe’s social model, which, at the same time, needs to be reformed. Whoever claims today that structural reforms are unnecessary is a dangerous demagogue.
Mr President, ladies and gentlemen, we support Mr Barroso’s initiative, and we are delighted that the Commission is taking steps to achieve the Lisbon goals in full. We find it incomprehensible that Mr Barroso has been criticised over the Lisbon strategy, as after all it is not the European Commission’s fault that the Lisbon strategy has not yet been implemented. It is the Member States who are to blame for the fact that the Lisbon strategy continues to be a paper construct rather than a feature of Europe’s real economic life, as it is they who lacked the courage to reform the European Union’s economies.
I come from a country in which for over 45 years attempts were made to cast a verbal spell over the economy. This is an impossible task, as what economies need is concrete action. It is precisely because the European Commission is in favour of such action that we will support it. I should like to make it very clear at this point that there is little chance of our commitments under the Lisbon strategy being honoured, or of real growth being achieved in Europe, if the Member States lack the necessary courage. This is the very courage they also lack when it comes to the services directive that is currently under debate.
The prerequisites for growth in Europe are lower taxes, less regulation and more economic freedom. Reality is knocking at our door, and Europe is not alone in the world. We are all fully aware that Asia is experiencing very rapid growth, and that the United States is also experiencing growth. Sooner or later, this economic reality will come knocking at our door. We would therefore like to wish you courage and success, Mr President, in achieving the Lisbon goals.
Mr Verheugen, it is important today, when we want to evaluate the progress of the Lisbon Strategy in mid-term, that we do not look for ready formulas, but that, above all, we identify possible failures.
First and foremost, cooperation between institutions has failed. The European Council determined the objectives, whose fulfilment it had only to coordinate and facilitate, because in the majority of cases these objectives are subject to the national states within the framework of subsidiarity.
I therefore call upon the national states and, the citizens of these states directly, to assume an increased responsibility in adopting the ideas of the Lisbon Strategy. The European Union would have to provide continuous monitoring and more consistently ensure the role of a flexible and effective centre, as it has, for example, in the verification and fulfilment of the Maastricht criteria. Individual Member States have not undergone the social reforms required to resolve the issue of social inclusion.
The issue of securing greater job opportunities: the fulfilment of this objective requires an increased mobility of the work force. But here we lag behind in the recognition of qualifications and skills, and particularly in the streamlining of this procedure. The movement of the work force appears to be in an East-West direction, mainly the highly sophisticated work force, which intensifies the differences in the less developed regions even more.
The ageing of the population: the national states have failed to pay attention to this phenomenon and, through their social reforms, have not managed to ensure the social inclusion of these citizens, that is, an entire generation. The main problem here is the qualitative replacement of this economically serious loss.
Mr President, as you know, in order to succeed one must first learn the lessons of previous failures. The Lisbon Strategy launched in 2000 has not brought the progress we hoped for. We find that growth is stagnant and insufficient jobs have been created. The first reason seems obvious: the strategy was too confused, too fragmented and looked like a battle plan without an army. Even now, most people do not know what it is about.
Europe must therefore leverage on its ability to create added value while preserving its social model; the way to do this is through priority action plans with precise timetables. We know that in terms of conventional competitiveness our companies are no longer a match for countries like China or India. Our advantages are innovation, the quality of our training, our environment and making the most of our know-how. Our trump card is eco-innovation and cutting-edge technologies that meet a demand for very high added-value products that our competitors are unable to satisfy.
The EU must also avoid shooting itself in the foot by always stifling its economy, faced as it is with the challenges of an ageing population. That is why we have asked for an economic and social as well as environmental impact assessment for every legislative proposal. That constitutes ‘better law-making’. Reviving the economy and boosting employment means backing entrepreneurial activity by helping our large companies to become world champions and giving our SMEs the means to expand, developing a dynamic society for our fellow-citizens.
We must mobilise to make Europe a centre of excellence, as you said, Mr Barroso. For that, we want a simple and fair tax system that causes as little hindrance as possible, public-private partnerships, an internal market with no social dumping, a high level of commitment to young people with the recognition of qualifications and greater use made of exchanges, the appointment of a ‘Mr or Mrs Lisbon’ in every capital and commitment by the Member States to the financial perspectives.
The world’s cards have been re-dealt. Every continent has a good hand. Lisbon ought to be Europe’s winning number, but we must always keep in mind what Churchill said, and make it our motto: ‘However beautiful the strategy, you should occasionally look at the results’.
Mr President, President Barroso, Commissioner Verheugen, I would like to say how pleased I am today at the positive reception given to our draft resolution on the Lisbon Process. I regard it, in fact, as a hand outstretched in cooperation and I see it as a manifestation of the fact that people have been listening. Although we have had fierce discussions along the way, after each fierce discussion a conclusion must be drawn, and the conclusion being drawn today is that now is the time for action.
I would like to say that I was delighted to hear Mr Juncker’s recent comments, when he said that we should now end the debate concerning what comes first and establish that in Europe things happen at the same time; that we improve our competitiveness, carry out social reforms – including in the labour market – and implement environmental reforms all at the same time. I should like to say that we in Scandinavia have shown that it can be done, and that is indeed partly what we understand by the European dimension. We are not aiming for just any kind of combination, however. We need reforms, and we need investment.
President of the Commission, I feel today that the greatest investment of all that we need is investment in human beings over the coming five years. The Commission and Mr Špidla talk of flexibility; we of the Group of the European Socialists in the European Parliament have nothing against flexibility. It depends on the type of flexibility we are talking about. I myself feel that we can create a reform that says that people must be able to move from an old job to a new job while maintaining social security and in the constant assurance of becoming more skilled, better qualified and more education-minded. If we do this, we will have an opportunity to bring about a new deal in which we say to people: ‘We shall safeguard your security in the twenty-first century in a new labour market with new jobs’. We shall commit ourselves to creating 1 500 new jobs in Europe each time we lose 1 000 jobs to Asia, India or the developing world. In other words, we shall say that we are here to create new jobs that can take the place of the old ones, and we shall ensure that people are able to take those new jobs.
May I end by urgently saying to the Luxembourg Presidency and to the Commission that we need greater demand in Europe and that we need macroeconomic coordination of investments, for I can assure you that, without major economic growth, there will be no popular understanding for reforms, and without reforms we can have no sustainable economic growth. If we can agree on this in the Luxembourg Presidency’s proposal to the European Council, we shall have come a very, very long way. I want to wish you the best of luck with your work during the Luxembourg Presidency. I think great efforts are being made to secure balance, and we want to be there all the time, as Mr Schulz said today, to secure that balance that is the European identity.
Madam President, ladies and gentlemen, the text before us is built on the necessary balance between the three facets of the Lisbon Strategy: the economic facet, of course, but also the social and environmental ones.
That is how we will demonstrate to our fellow citizens our determination to give substance to a Europe that is, of course, competitive, but is also based on social cohesion and the restoration and preservation of a healthy environment.
This text also sends a number of clear messages that I would like to underline. A message to the younger generation first, since the text encourages the joint initiative of four Member States to help young people, an initiative which appears in the Commission’s communication to the spring European Council.
The second message confirms the role of SMEs as job creators and innovators in a proactive and balanced industrial policy, one focused on the leading corporations, but also – and perhaps primarily – on those small companies which, again, are the key to job creation in Europe.
The third message stresses the obvious need for a major boost to research in the EU as a whole.
Finally, the text makes a fundamental point to which you referred just now, Mr Verheugen, namely that the Lisbon Strategy’s ambitions are pointless unless sufficient resources are made available, and this means in particular, as I am sure you understand, a European budget commensurate with its objectives.
From today, while the future of the Lisbon Strategy is indeed a matter for the European political authorities, it is just as much, and perhaps even more, a matter for the national political authorities and all those with a role to play in the economic life of the 25 Member States. The Lisbon Strategy’s success depends on the Member States’ ability to steer their policies in the required direction and to involve Europe’s population as widely as possible. It will only be possible to involve people in this way if public opinion is generally well-disposed towards the work of the European Union and its institutions.
The Commission must understand that and respond to that expectation. If we bear in mind some recent statements that have been made about delocalisation, or what Mr McCreevy said here yesterday about the services directive, then I fear, Mr Barroso, that you may be continuing your work on the Treaty of Nice. Be careful!
Madam President, Mr President of the Commission, ladies and gentlemen, the European Union’s added value involves us making peace, bringing security, securing growth, employment and competitiveness, and guaranteeing social security and environmental sustainability. That is what we are working to do. We have a new project to work on – no longer economic and monetary union, but competitiveness, growth and employment.
What do we have to do? Firstly, we have to breathe life into the European social model of an environmentally-responsible market economy, making it tangible and implementing it, for we see the market not as an end in itself, but only as a means to an end.
Secondly, we have to make the internal market a domestic market for all. Without an internal market in services, then, the new Lisbon strategy will remain unrealised.
Thirdly, we should make real the four freedoms for all Europe’s citizens, for businesses and for research.
Fourthly, we have to revitalise the Stability and Growth Pact. What does that mean? It means wanting to achieve the goals we have set ourselves in a consistent way; it means allowing the Commission to exercise the prerogatives conferred upon them; it means not making judges of criminals, it means doing our work at home rather than blaming Brussels.
The same social model applies also to the Lisbon strategy. Where it is concerned, we must not repeat the mistakes we made with the Stability and Growth Pact.
Fifthly, we need more leadership from the Commission. We therefore need a European action plan, a European timetable, a European catalogue of measures; the Commission needs to engage in dialogue with the Member States when drawing up national action plans and it is the Commission that must monitor them.
Mr President of the Commission, you are the trainer and captain of the Europe squad. The governments of the Member States are the members of your team. That is why all the Heads of State or Government – and not just the ministers for the internal market – must again make the Lisbon strategy for growth, competitiveness and employment, their own project. Listening to today’s debate, I wonder what the ETUC wants to demonstrate against in the run-up to the summit in Brussels. Against what you have put forward today? Against competitiveness, growth and employment? I call on the ETUC to call off the demonstration against growth, competitiveness and employment and do as the Socialist Group has earned our gratitude by doing – get back into the boat of growth, employment and competitiveness.
Madam President, Mr President of the Commission, the Council, in the year 2000, set itself the ambitious objective of Europe becoming, by 2010, the strongest – in economic terms – knowledge-based society. It would be good if we were to manage to become, if not absolutely the strongest knowledge-based society in economic terms, but one that is strong and – for this is another objective that must be listed, has a social orientation.
The results from the mid-term review are, alas, something other than favourable, and so we must, as a matter of urgency, implement in a consistent manner the strategies that have already been devised. At the heart of the Lisbon strategy, alongside social cohesion, growth, and employment, is education, which underpins everything else. There is a need for more investment in education, science and research, although this needs to go hand in hand with reforms in response to the changes in technology and society. What that means in practical terms is that we need, among other things, learning that accompanies life rather than learning that is lifelong – that has the ring of punishment about it – along with the promotion of mobility in employment, science and research, cross-border educational opportunities, the recognition of degrees – for many of them are not yet accepted everywhere – and access to education for all. In other words, there must be no cutbacks in education, no tuition fees, no depriving universities of resources, and no reduction in teaching hours, particularly in the natural sciences, for it is they that foster creativity and are therefore necessary both for the development of the individual, whether personal or professional.
Any strong, and socially-responsible society must also take the gender dimension into account, and so, at its Spring Summit, the Council must devote its attention to such issues as equal pay for equal work, about which much was said on Women’s Day yesterday, and also equality of opportunity.
Madam President, since a great deal has, of course, already been said about the Lisbon strategy in this debate, I should like to confine myself to three points.
First of all, the Lisbon strategy must, after the euro, enlargement and the Constitution, become the EU’s next big success. We have no choice. That presumes, though, that we give the citizen the confidence and the leeway to develop new initiatives and meet new challenges. My neighbour in Rijswijk is perfectly capable of taking sound decisions about his future himself, and he does not need to be told what to do by the Dutch Government, let alone the European Union.
This brings me to my second point. We should be more critical about the role of the government in the framework of the Lisbon strategy. The question presents itself whether the government should be the problem solver or if it is perhaps the problem itself. Needless to say, the government must keep an eye on things and prescribe certain conditions, but far too often, we notice that the government obstructs, rather than stimulates, new initiatives. In my view, deregulation, a reduction in the administrative burden and cutting right down on red tape must therefore be central in the Lisbon strategy if we really want to achieve this desperately needed reinforcement of Europe’s competitiveness.
Thirdly, I do, of course, agree completely with the Members who believe that Europe should take pride in its unique model, but we should also realise that this social model can be enforced only when we generate more economic growth. All too often, my fellow MEPs on my left have preserved the myth that social policy and economic growth are mutually exclusive, whether the subject is the Lisbon strategy or the services directive. Time and again, they intimate a false contradiction between a free, innovative, dynamic knowledge economy and social policy. It is therefore beyond me why the Socialist Group in this House abstained during last week’s vote in the parliamentary coordination group, particularly in the light of the fact that the other groups had really done their level best to reach a widely acceptable compromise. I am therefore delighted that the spokespersons of that group now say that the text before us deserves broad support. It makes last week’s abstention of vote all the more mysterious, but let us simply put it down to progressive insight.
There is no policy that is more social than policy that creates more and better jobs and creates space for entrepreneurship. It remains to be seen whether there is really a majority to back this Commission policy. Should this be the case, then that would be a welcome development.
It is clear that Parliament agrees with the Commission that the renewal of the Lisbon Strategy focuses on the creation of jobs, help for small and medium-sized enterprises, growth and research. The causes of the strategy’s lack of success to date have been mostly the inaction and short-term thinking of the Member States. Because of this, Parliament and the Commission must jointly exert pressure on the Member States, in the interests of reaching the targets which have now been clearly redefined. They must exert pressure because the Union’s seven-year financial outline guarantees the necessary funds for realising the goals of job creation, and assistance for small and medium-sized research and development businesses. At the same time this should not reduce the new cohesion funding for new members and for helping less-developed regions catch up.
This is vital for maintaining the unity of the Union.
We must ensure that realisation of the Lisbon targets is equally accessible to all. It is important that the stimulus reaches those affected by it, and in this pressure must be used on the governments of the Member States, so that they override short-term political and budgetary objectives. In some of the new Member States today there are still major budgetary and bureaucratic obstacles blocking small and medium-sized enterprises and farmers from successfully competing with larger businesses, or simply from being able to get what is theirs by law. Because of this, farmers are demonstrating at the moment in the streets of Budapest against Hungary’s government.
Support for knowledge centres with more developed cultures of research and science in the new Member States is vital too, as is that they too should be able to take equal part in the implementation of the Lisbon Strategy. Today, because of lack of funds in the new Member States, they are not able to prevent the loss of their best researchers. The brain drain mostly improves American, not European, competitiveness. Work, work, work: this makes Europe competitive, and European citizens richer.
Honourable Mr President! Members of Parliament, of the PPE-DE Group, and of the new Member States, are your allies in this struggle.After words, we must follow up with deeds.
– Madam President, ladies and gentlemen, if I were asked for the two main reasons why I consider the convergence in the positions of the Council Presidency, the Commission and Parliament that we see today to be important, I would reply that my first reason is that the social and environmental aspects of development are being sincerely acknowledged not as constraints and obstacles but as factors in our competitiveness. My second reason is that we all agree that in order to properly relaunch the Lisbon Strategy it is essential to create a sense of ownership of the strategy that filters down to local levels, so that responsibility lies first and foremost with national governments and parliaments as well as with the public. I agree wholeheartedly on this point, which I hope will be transformed into tangible measures in the European Council.
This time, however, I must disagree with what Mrs Frassoni said in her speech. Among her reasons for rejecting the proposal for a resolution – which I, on the other hand, support – she mentioned the fact that one of the paragraphs in the resolution called the REACH regulation into question.
Madam President, you know very well how much I value that regulation and I would never risk jeopardising it by supporting the proposal for a resolution. I should, however, like to call on my fellow Members not to regard the regulation as a symbol of good or evil any longer, as polarisation of that kind implies that in the end there will be winners and losers. I believe, instead, that reaching agreement on that regulation would be a victory for us all.
Madam President, Mr Barroso, ladies and gentlemen, I would like first of all to thank the two co-rapporteurs, Mr Lehne and Mr Harlem Désir, and above all the group of 33, including, too, those colleagues who will probably not take part in the vote. I am rather sorry about that, but I can tell you that the working atmosphere was excellent, that we worked in extraordinarily good conditions and that I was highly satisfied as chairman.
It is important that the revitalisation of the Lisbon Strategy should be an indisputable priority and, for that to be the case, we must mobilise all the parties concerned. Parliament has therefore set up its coordinating working group, with the sole aim of helping to improve the strategy’s implementation by making Parliament a clearer and more influential partner in the process than has previously been the case. One of its tasks will be to prepare a recommendation for the Conference of Presidents before the spring summit.
I hope, Mr Barroso, that you and all the commissioners will take everything that has been said into account. There is still a short paragraph which I have not heard, Mr Barroso, on the coordination of the three presidents. I believe that is very important for what lies ahead. So far as this draft resolution is concerned, I therefore hope there will be a very large majority today in the vote. That is why we also need to identify key measures like the importance of the service sector, special support for private businesses and also the need for a new regulation on chemical substances and the modernisation of the labour market.
Another important stage will begin next week with the holding in our Parliament in Brussels, under Mr Borrell’s presidency, of the first parliamentary meeting on the Lisbon Strategy with the national parliaments. It is very important that we study and work much more with our national parliaments. Our meeting will mark the opening of a parliamentary dialogue on this Lisbon Strategy. The aim is to coordinate initiatives at parliamentary level so as to send a strong and consistent message to the Heads of State or Government on the eve of each European Council.
We will also be continuing our work on the other aspects of the mandate we have been given, namely to work at interinstitutional level for better legislative programming and to improve the transposition and implementation at national level of the measures taken within the framework of the Lisbon Strategy. Indeed, as the Kok Report suggests, we want Parliament to play a proactive role in monitoring the results obtained from this strategy.
Madam President, Mr President of the Commission, Commissioner Verheugen, objectively speaking, the enlargement of the European Union brings us into a new era of new beginnings. So it is that people in other regions of the world look at us and wonder whether we, in the European Union, really are capable of competing internationally in a new age and of remaining so while maintaining and further developing high social standards. Are we able to take economic and technical leaps into the new age while ushering in a new generation of production with higher – the highest – environmental standards? The President of the Commission and Commissioner Verheugen have presented us with very bold visions. Commissioner Verheugen has spoken of values – values in the way businesses are run, values in social standards, values of social participation both in enterprise and in the life of society, describing these as vehicles with which the process of modernisation travels forwards.
While that is something I would underline, I do believe that the reality of life for many people is somewhat different. They fear insecurity; they fear that these objectives will not be achieved in their day-to-day lives. If we want to bridge this gap, our instruments must be reformed first, and then the gap must be bridged in the broad outlines of economic policy and elsewhere, where I want to hear no more of stale ideologies, but more of how people really live in society. If what we are working on together in this House is to become reality, it is our own instruments that must be reformed.
Madam President, what was pompously called the Lisbon Strategy is turning into a farce. First of all, the aim of growth and prosperity has clearly not been achieved. Half way through, growth is so weak that the OECD is describing the euro zone as the black hole of world recovery; growth is stagnating at 1.7% – lower in many countries – while world growth is 5% and, irony of ironies, Europe as a whole is producing a rate of 2.9%, thanks to the relative performance of those very countries which are not foolishly shackled to the euro.
As for prosperity, for our fellow citizens this is at present more synonymous with insecurity, loss of purchasing power and unemployment, the latter exemplified by the 8 million unemployed in the Franco-German nucleus.
The outlook is increasingly bleak, especially in the euro zone. The euro has not kept its promise. Clearly, it is not a currency of trade, nor is it a factor of budgetary discipline but is, on the contrary, one of laxity. For our contemporaries it is more a factor of inflation.
As for the Stability Pact, it is clearly in the process of breaking up. Moreover, I fail to understand how anyone can support the euro without supporting the Stability Pact. That point, at least, is a contradiction in terms, and I should like to draw the Commission’s attention to it. The lesson for the Commission, moreover, is simple. The enlargement of Euroland must be postponed so that only 12 of the 25 (soon to be 30) countries will be euro zone members. That is, of course, a long way from the declared objectives.
All these are obviously arguments which will be used by the supporters of a ‘no’ vote, and we would be quite happy with that, were it not for the sad fact that what is at stake is the very notion of Europe, an idea that has unfortunately been compromised in the minds of our citizens, perhaps for a long time to come.
Mr President, one of my first speeches when I became a Member of this Parliament five years ago was on the first Lisbon Strategy in April 2000. I was dismayed that the completion of the internal market was ranked well down the priorities in that original paper and there was only one page devoted to it in a voluminous document.
I thank you, President Barroso, and your team, for elevating the internal market to the top of the agenda where it ought to be. If we do not complete the internal market, we will never have the basis for creating the jobs, growth, social and environmental policies we all want. It is absolutely clear that the next phase of the internal market has to be in services; we all know that.
Last week I said publicly to you, President Barroso, that I thought you were wobbling over this proposal. You were not here last night to hear Mr McCreevy make his barnstorming speech. It showed how important this directive is and I thank him very much for that. I can assure you that this side of the House will work with you to get the measure through, because it is the most important measure for the internal market since the 1992 programme and it is crucial for jobs and employment.
Small- and medium-sized companies are already benefiting from it. I was delighted to hear that Commissioner Verheugen is going to bring forward a comprehensive programme for modernising and enhancing the conditions for small businesses. That was a weakness in the proposal. I am delighted it is going to be remedied, because if every small- and medium-sized company across Europe creates one more job over the next five years, we will have met that job creation goal. That willonly be achieved when we have business-friendly policies and an environment in which people want to go out and start businesses, whether in services or in manufacturing and technical innovation. That is the key to delivery of this Lisbon Agenda. We stand ready, President Barroso, to work with you to achieve those goals.
Madam President, the essential point of Parliament’s resolution is the definition of European competitiveness. We include social and environmental sustainability in competitiveness. The Commission speaks too narrowly of competition and employment. We Social Democrats are calling for social and environmental sustainability. Moreover, this is how it should be. In the long term, competitiveness will not be sustainable if it is not based on a social framework and the environment. Is that possible? Yes, it is. For example, my country is just as competitive as the United States of America, to which we are frequently compared. At the same time we have been able to maintain social and environmental sustainability, unlike the United States. As a consequence, ours is a more equal, more secure and more environmentally sustainable society. Competition must not be allowed to merely become a benefit for the few, because at the end of that road awaits a controlled society, currently the digitalised control dictatorship.
As a member of the Lisbon Committee, I was disappointed that the report is not insisting that the names of those Member States that have not implemented the Lisbon legislation should be repeatedly published. There are as many as 1 500 internal market laws that have not been implemented and the process has therefore come to a halt thanks to a certain kind of non-solidarity movement. I would ask the media now to publish over and over again the names of the Member States that purposely avoid implementation. That way, having received the information, people could encourage implementation. That would be one method of sustainable development.
Lisbon is a challenge, and the most important project of the years ahead, the success of which hinges on the willingness of all of us – governments, parliaments, social partners at European, national and regional level – to join forces. If we want to achieve this united cooperation, but also this involvement, then we have already negotiated the most important hurdle to succeed. To you, President Barroso, I gladly trust the difficult, but also central, role of the pivot of this process.
When we look at the Lisbon objective, a – to my mind absurd – contradiction is created. It is impossible to drive a wedge between the EU’s competitiveness, social policy and ecology, because without growth, we cannot meet the ecological obligations. Growth provides more jobs, employment, income and prosperity among the public. More people in jobs is the best guarantee for social security’s affordability and for cushioning the rising cost of care, as well as the reform of affordable and lasting pensions. Economy, ecology and social policy are therefore inextricably linked.
Commissioner Verheugen has drawn attention to new initiatives: better and simpler legislation, new industrial policy and more support for innovation. In my view, these initiatives lack one thing, though, and that is retraining and extra training. Without providing permanent education to the potential workers, we cannot put the unemployed, whether they be women, minorities or the disabled, in jobs. So if we want to achieve this Europe , we should once again put our money where our mouth is.
I would like to start with a question from twenty years ago: what was the coat of arms of COMECON? (COMECON was the economic coordination organisation of the East European countries.) The answer is: a green field with ten thin cows all milking each other.I am convinced that if the European Union does not make some crucial decisions within one or two years – decisions which the Member States will implement – then in twenty years’ time this could be the coat of arms of the EU too, only with the difference that there will be more cows, and they may be even thinner.
So that this does not happen, a radical change of approach and a series of bold steps are needed. This is independent of one’s political orientation, whether one is religious or atheist, woman or man. According to my heart, my mind and my actions, I am left-wing. I believe, as a left-winger, that our only chance rests in using the opportunities of a unified internal market, breaking down all barriers to the free circulation of goods, services, labour and capital with lightning speed. Increasing European competitiveness is a question that will decide our future. If we do not change direction, we will not only fall behind others, but also our own opportunities and our dreams.
We must forge an alliance to push ourselves and our national governments, and strive to convert public opinion to accept these changes, to subordinate their four-year electoral propaganda machines and their individual interests to Europe, and to the millions living in Europe. We must be able to do so: we decide the future of our children and our grandchildren. Whether they will have work twenty years from now. My youngest daughter is nine years old. I do not want her to say, mother, you wasted it. The question is not who says what, but who does what.
– Madam President, growth is not a game where the sum total is zero. We do not need to dissolve our societies and destroy the environment in order to achieve high growth objectives.
In March 2000, we decided at Lisbon to maximise the competitiveness of Europe, subject to the limitations imposed by the maintenance of cohesion and environmental protection. However, what we referred to at the time as the Lisbon strategy described everything we wanted, but not how we would achieve it.
Today we worked out our priorities. Competitiveness is no longer the sum total of wishful thinking. It is a strategy of hierarchical priorities. Thus, the mid-term review summarises the Lisbon strategy in a simple equation:
Emphasis on research and technology programmes + support for small and medium-sized enterprises + construction of crucial infrastructures + improved human resources + promotion of structural changes = maintainable long-term growth and sustainable development.
We must distinguish these objectives in the budget and we must not deny these objectives financing. We must also remember that we cannot achieve more growth with less money, just as we cannot achieve financial stability with less growth.
– Madam President, this is our first opportunity to acknowledge the importance of this debate on the Council, the Commission and the European Parliament's agreement to relaunch, and above all, to take the necessary practical measures in order to create, at long last, a Europe which is genuinely more competitive and innovative, while at the same time continuing to strengthen its best and most valuable asset: the European social model, with the quality of life and social rights that it guarantees the European citizens.
I particularly welcome Commissioner Verheugen's emphasis on innovation and funding, because efforts to give young Europeans better training, to improve training and skills among workers and employers, to increase the number of women at work with equal professional opportunities while maintaining a commitment to family life: all of these activities we are advocating today as MEPs will not be enough if we are unable to promote the public and private investment required to establish infrastructures in Europe that underpin economic development, and to make free circulation of goods, services and people a reality throughout the European Union.
This is currently being worked out in practice through the thirty trans-European network projects, which, like the Lisbon Strategy, have until now suffered from a certain degree of apathy and from funding problems on the Member States' side.
The European Parliament urges and encourages the Commission to redouble its efforts to convince the Member States – and would like to offer its assistance and support in doing so. We also call on the Commission to use all available resources to be more creative and to identify potential synergies between the three networks (transport, energy and telecommunications) in order to reduce costs and obtain adequate funding.
We also support the amendment on a sustainable development model for transport – something we feel is essential – including modernisation and technological innovation for transport.
Madam President, Mr President of the Commission, Jacques Delors is regarded as one of the most successful Presidents that the Commission has had, for it was he who had the vision of creating and completing the internal market. The Lisbon strategy could be this Commission’s vision. One difference, though, is that Jacques Delors was dealing with Heads of Government like Chancellor Kohl and President Mitterrand, who had their own visions and goals for Europe. With some of the Heads of Government that we have now, one could well ask, in a critical way, where Europe ranks in their list of priorities. That, Mr President of the Commission, is one of the fundamental priorities for you – to overcome that obstacle and let Lisbon become a reality, so that you do not end up saying, ‘I had a dream’, whilst nothing productive came out of it for us. That is what is crucial, and the Commission can contribute in various ways. Commissioner McCreevy, whom I see here, can, in his own field, do a great deal to that end. I hope that you will get your own way, despite the Member States, where the cause of Europe needs to be advanced. People in the Member States need to be told what those States are supposed to be doing. Transparency and comparability are at stake here.
We are currently seeing a failure to apply the law as it stands in the case of the Stability and Growth Pact, and that leads me to suspect that progress reports will not be enough. Let us make very clear comparisons here, with benchmarking, in order to establish who, in Europe, has the best labour market policy. When handling the Lisbon strategy in future, we will have to take care that the economy, ecology and social objectives do not act against each other, but are instead all subordinated to the goals of the Lisbon strategy. When nation states implement it, it is even more important to ensure that lawmaking is improved. There are Member States – and I am from one of them – that manage over and over again to plug the gaps as required. The most important thing will be to encourage people in Europe, so that the goal of the Lisbon strategy can become reality. Our main problem is that there are elements in Europe that do not believe that we can hold our own against the Americans. If we do manage to do that, then we in Europe will have achieved a great deal. This House is right behind you.
Madam President, the core of the Lisbon Strategy has to be jobs. For that, we need active labour market policies to ensure that work is rewarded, the unemployed are helped to get work, and that training and retraining are central to everything we do.
The three institutions must develop laws that are easy to understand and enforce and achieve their stated objectives without detrimental side effects. The Commission has to deliver on the areas for which it is responsible, particularly the completion of the internal market.
I welcome Mr Barroso’s commitment to the Services Directive. We need it, but it must bring clear benefits and not losses. The starting point of the Services Directive is the screening of Member States’ laws hindering the establishment of services. We do not need a directive to do that. Member States could be doing that now; if they were really committed, they would get on with it. That is the key to the debate on the Lisbon Strategy: are Member States prepared to deliver on their promises?
The success of Lisbon rests with you, Mr Barroso. In your relations with Member States, are you going to be a man or a mouse? The answer to that will determine the success of your Commission and of the Lisbon Strategy.
– Madam President, Mr President of the Commission, the text of the recommendation trots out general principles that have already been accepted, precisely when a structured outline of specific measures to be adopted would be more desirable. One might say that everyone agrees on the goals but few know what to do to achieve them.
A knowledge-based economy requires a high level of education, as the text states, but it makes no mention of the fact that a high level of education has to be based on schooling that is also high quality right from a child’s first years at school. As basic and secondary education in most countries is known to have a number of failings, it is a pity that the recommendation does not call on the Member States to examine this aspect and to seek an urgent solution to it. This document points to the future, and the future cannot do without such a solution.
On another point, the text emphasises the need to mobilise European public opinion so as to convince it of the benefits of the Lisbon Strategy and to make it accept them, but there is not a single word on cultural policies at either a European or a national level. It talks of a culture of dialogue, but it does not even mention a dialogue of cultures. For the European citizen, accepting the need for the Lisbon Strategy and seeing its benefits will be a cultural process, more than anything else. Culture is not only an essential aspect of democracy; it is also the yardstick with which we can measure the gap between failure and success in a strategy like Lisbon, particularly if we want to preserve the European social model.
A knowledge-based economy implies a world view that only culture can provide. For that very reason, we must call on the Council, the Commission and the Governments to make a special, serious commitment in the financial sphere as well – I repeat, in the financial sphere as well – to further Europe’s cultural policies. Without them, the Lisbon Strategy will remain little more than a nice list of good intentions.
Madam President, President-in-Office of the Council, Mr Barroso, I believe the Lisbon Strategy is really something that can embody the added value of the European Union, namely a long-term vision, a goal. However, we also have what is sometimes the cause of all the European Union’s failings: great ambitions but not the resources to match the targets we set ourselves. That is what we have just experienced over these last five years.
We must therefore try to change things over the next five years. That is why, Mr Barroso, Mr Verheugen, I was pleased to hear you say this morning that we were at the beginning and not at the end of the process of reviewing that strategy and that the results of the European Council were not awaited as an end in themselves.
After the meeting we are having today, there are, I believe, at least two essential meetings to come. First, the one on the adoption of the financial perspectives, and what you have just said to us seems to me to be going in the right direction. Then there is the reform of the Stability Pact, about which few have spoken this morning but which is facing the challenge referred to by Mr Poettering this morning when he called for stability and flexibility. Where, however, have we seen leadership being recreated or confidence restored by telling the citizens that nothing must change except their ability to make their employment more flexible? We will not achieve the Lisbon Strategy’s objectives like that.
If we really want to implement this strategy, a thorough reform of the Stability Pact will also be needed.
– Madam President, ladies and gentlemen, the answer to the question 'is it possible to create six million new jobs in Europe by 2010?', is yes. In response to the question of whether this is an overly-ambitious objective, the answer is no. As to whether we are capable of achieving that aim, the answer depends on what we do and do not do.
What must we not do? We cannot follow the example of those countries which have abandoned structural reforms and increased public spending. We need to do the very opposite: to increase growth.
On this subject, I would like to use the example of the Aznar Government's policy in Spain – which can hardly be accused of inefficiency – to propose four practical measures.
Firstly, let us make the labour market more flexible in order to increase labour force participation. Secondly, we need to ensure that the cohesion budget for the 2007-2013 period is sufficient for requirements. Thirdly, we need to encourage entrepreneurship by reducing fiscal and administrative burdens. Fourthly, we need to support measures designed to improve education and life-long learning.
We also need to complete the single market, making the liberalisation of the communications, energy and financial services markets a priority. Then we need to open up the European economy to the outside world, focusing in particular on NICs.
However, none of this will be possible, ladies and gentlemen, unless we have adequate budgetary resources – the figure of 1.24% of gross Community income set by the Commission is fine – and unless we involve the Member States directly in the process, since they are the main stakeholders in the Lisbon Strategy.
If any of these States uses the Lisbon Strategy to propose cuts to Community policies that have been effective growth generators or in order to relax the Stability Pact, ladies and gentlemen, I bet you all a slice of Spanish and a Belgian beer that we will be on the road to disaster.
– Madam President, I am delighted that it appears we will have a large majority for this resolution in the European Parliament. A broad majority is the only way for Parliament to have political influence.
I feel that our influence consists of our having succeeded in our resolution in maintaining what is fundamental to the Lisbon Process, namely the balance between the three pillars of growth, social cohesion and environmental sustainability. I do not think that the original document from the Commission succeeded in doing this. It stated that growth was needed in order to achieve prosperity and environmental sustainability. That is true, but it also applies the other way around; in other words, we need social cohesion and must make long-term sustainable investments if we are to achieve long-term growth. What is important is for these to co-exist. If we in Parliament can effectively make this point to the Council and if it becomes policy in the future, then we shall have succeeded.
Madam President, Mr President of the Commission, at a time when the European Union has just undergone enlargement and we are confronted each and every day with huge differences in the development of countries and regions, it is impossible to view the Community’s tasks in isolation from the measures and efforts undertaken by the individual EU Member States. The whole point of integration and the opportunities afforded by the Lisbon strategy is to act in solidarity to support less-advanced regions and to help them catch up.
The original premise of the Lisbon strategy was to provide an answer to the internal and external challenges we currently face. Over the past year, however, we have not seen any evidence of new ideas or debates on how to reinvigorate the Lisbon process. I believe that the fundamental reason why the Lisbon strategy has not yet been a success is that both the European Commission and the Member States, which signed up to the strategy in 2000, have lacked the political ability to make changes. The latter are a prerequisite for the implementation of the strategy, and include in particular far-reaching liberalisation of the labour market, a lower level of welfare protection, an exhaustive review of regulatory barriers and major cuts in the amount of public money that is redistributed. The Lisbon strategy has fallen foul to bureaucracy, and the latter has become the greatest obstacle to the development of innovation.
In order to achieve the goals it has set itself, Europe must forge new visions and develop common actions that unite all its Member States. Priority should be given to linking up the principles of the Lisbon strategy with cohesion policy instruments and the funding earmarked for these instruments. This funding should not resemble alms given by the wealthy to the poor. Instead, it should be an instrument to boost the competitiveness of regional economies and the development of human capital, and to encourage innovation and the transfer of technology from science to EU industry. The new Member States have brought to the EU of 25 the vitality of a liberalised market, a strong spirit of entrepreneurship, a critical approach to over-regulation, a high level of compliance with Community legislation and rapid increases in productivity, as well as the synergy and similarities that exist between the Lisbon goals and the structural changes we have undergone in recent years.
Finally, I should like to say that the basic principle of economic development policy should be that the goals of economic growth and job creation are not designed to be achieved simultaneously. It is difficult to achieve the second without having achieved the first.
Madam President, I will be backing the resolution on which we are due to vote because I agree with what President Barroso said to the effect that the three children are now being treated on an equal footing. The one does not follow from the other, but they should reinforce each other.
I wholeheartedly support the policy outlined by Commissioner Verheugen to have the economy compete in terms of quality and not in terms of costs, for that would be a dead-end. I would like to ask for a debate on the method for achieving the objectives, because I think that, if that method ceases to be Community-oriented, the objectives cannot be achieved.
Finally, I would ask you to consider Parliament’s question about the creation of a legal framework for services of general interest, together with a revised services directive. This will greatly simplify what we do here in this House.
Madam President, I would say to President Barroso that it is true the first five years of Lisbon have delivered little and most Member States, which bear the ultimate responsibility for implementing the Lisbon Agenda, have been very slow to take ownership. It is also true that focusing on the economic agenda does not mean that we are downgrading other agendas, be this the environment or the social agenda.
I would say to Commissioner Kroes that competition is the objective, not the problem. We cannot have a race to the back of the queue as Member States scurry to avoid attracting outside investment for fear of getting a rap on the knuckles from Brussels. Two high-profile examples from Ireland – Intel and Ryanair – have been highly instructive in demonstrating how unreasonably applied competition policy can militate against competition.
I would urge Commissioner Kovács, in relation to taxation, that ‘if it ain’t broke don’t fix it’ and above all ‘don’t break it’! Member States must be given the flexibility they require to implement the solutions they need to achieve their Lisbon objectives, hopefully by stimulating employment through a reduction in direct taxation, especially a reduction in labour taxes.
I would underline to Commissioner Potočnik that it is absolutely imperative that Community funding for research be substantially increased under the Seventh Framework Programme. Fundamental research is essential, but equally we must facilitate the application of research and development in European businesses and foster innovation.
I would say to Commissioner McCreevy that facilitating the free movement of services is the missing key needed to unlock the potential of the European workforce and galvanise the European economy. As you mentioned yesterday, Commissioner, it is always easier to find reasons not to do something. Services contribute 70% of European GDP, and I urge you to proceed with the Services Directive. It is particularly important for our new Member States, which have been denied the advantage of free movement of people, goods and services for so long. Please single out health services, consider the benchmark of good regulation, and deal with this specific area in a more appropriate way.
Finally, a word to the College of Commissioners in general. Could we please have less regulation; better regulation; simpler regulation; thoroughly vetted regulation; risk-assessed regulation. We need to Lisbon-proof REACH, the Services Directive and the Nutritional and Health Claims Regulation.
We are always an action plan away from action. Commissioner Barroso and colleagues, please go for it!
– Madam President, in the light of the shortcomings that have characterised the Lisbon Process, it should be stressed that the most important issues here are not about what we want to achieve, but about how we can achieve it. It is not a question of others being better in various areas, but of why they are better. We may take particular pride in the social model, but we are still seeing unemployment, exclusion, stagnation and conflict. We also have to ask ourselves why, and what decisions we must take to change this state of affairs.
What Mrs Doyle just said is correct. In each area in which our actions hinder competition, the result is a deterioration in competitiveness. Those who are currently fighting the Services Directive with its free and open market for services are actually opposing new jobs and European growth in the future. There is no conflict between the internal market and people’s social security, since nothing is as crucial for social security as a job and an income. There is nothing so crucial to social cohesion as opportunities for new businesses and new jobs.
The most important integration process in the European Union is happening right now while we are sitting here. It concerns a flow of people, goods and services that is taking knowledge and ideas across borders. We must therefore ask ourselves whether, in this process, we want to make it possible for every single Member State to exploit its particular competitive advantages. The old Member States have had the advantage of developing their social economies and their competitiveness in peace and freedom for over fifty years. During that time, the new Member States were suffering oppression and poverty. The internal market must be characterised by everyone’s being able to exploit their competitiveness. The Commission has a duty to realise and emphasise that what we are concerned with here are solidarity, integration and opportunities for all to create prosperity. That is why the Services Directive is important, and that is why it is important to remember that it is a question here of a European integration that is vital to competitiveness. This is something we must implement.
– (Madam President, Members of the Commission. The Lisbon Strategy has set us a task which is not an easy one – to create new and higher quality jobs and, at the same time, to provide for the citizens of the European Union a similar or higher level of social security. Most countries allocate substantial resources to pay for an army of unemployed. Many young people spend far too long searching in vain for their first job, so that they can gain the necessary experience.
Meanwhile, apart from their regular employment, mothers have the responsibility of maternal duties and are therefore working twice over. At the same time Europe has an ageing population as women are no longer prepared to bear as much responsibility for the normal reproduction of the population as they did in the past. Equality in the field of education has given women more opportunities in employment and vocational advancement, if, of course, they do not have children or put off having children until later.
In this day and age we can no longer ask women to have more children for the good of society and devote themselves to motherhood, and also expect them to bear all the financial consequences on their shoulders. Similarly we cannot expect employers to provide extra benefits for mothers voluntarily.
For this reason the countries of the European Union need to formulate systematically the kind of employment policy, including financial incentives and benefits, that will encourage employers to create jobs suitable for mothers, without either the employer or the mother herself suffering any negative consequences as a result. In this way mothers would not have to choose between a career and motherhood but could combine both in the interests of society and for their own development and benefit. Economising at the expense of motherhood is a poor investment for the future of society.
– Madam President, President of the Commission, ladies and gentlemen, I should like to make a practical observation to help resolve what I think is one of the essential aspects of our problem, which is to go beyond the statements of principle and somehow get down to more concrete evaluations of our strategy. I take my cue from the subject of human capital, which everyone considers a strategic factor in regaining our competitiveness.
During the last parliamentary term, when it was found that 94.5% of Europe’s schools had Internet connections but only 25% of teachers knew how to use the new technologies for teaching purposes, we spent a long time hoping that the -learning initiative would materialise. Parliament hoped for action from the national governments, which were supposed to make good use of resources – amounting to EUR 30 billion, or so we imagined – through a system of priorities that would enable them to solve the human capital problem.
When it was clear that the governments would not act, it was decided that the Commission should introduce a programme. By that time the billions had shrunk to millions, 44 million to be precise, a derisory amount to solve the problem, and so the proposal was left as just a statement of principle and the priority remained purely theoretical without ever becoming a budget priority.
In view of that, I ask that the Commission should be able to assign responsibility to those in power and to promote action in the area of human capital. As the Union budget quite rightly obliges us to provide for agriculture to the tune of 50%, this step would prevent Europe from remaining just a guardian of animal capital rather than the promoter of human capital.
Mr President, ladies and gentlemen, in early February the Commission presented a revised version of the Lisbon strategy, which was approved one month later by the Member States. In spite of all the flowery language, however, there is no getting away from the fact that the Lisbon goals will not be achieved. The revised version of the Lisbon strategy sets fewer goals, while attempting to categorise these goals, and gives clear priority to economic growth and greater competitiveness. This is a good thing in itself, yet unfortunately this does not provide an answer to the contradiction inherent in the project, namely that the problems with which the European Union is struggling are due to the over-regulation of every area of economic activity. The impact of this over-regulation is quite simply devastating, and it leads to low – or, in some Member States, zero – GDP growth and high unemployment.
The main problem Europe faces is the over-sized tax burden and excessive number of regulations with which the private sector and investors have to contend. Liberalisation in the sense of the four freedoms has always acted as the foundation of the Community, and care must therefore be taken to ensure that any legislation that is adopted serves to promote effective liberalisation and freedom instead of over-regulation.
The Lisbon strategy also fails to mention a number of obvious problems that have arisen as a result of the EU’s enlargement to include ten new Member States. Such problems relate primarily to discrimination against workers from the new Member States on the labour markets of 12 of the old Member States. Such discrimination violates European principles and the concept of the four freedoms, and poses a major threat to the economic productivity of the European Union as a whole.
Similarly, the Lisbon strategy does not mention the common agricultural policy in any detail, although this programme swallows up the most EU funding. This is another instance where double standards exist in the European Union; one rule applies to the old Member States, whose farmers receive full support, and another to the new Member States, whose farmers will not receive full support until 2013. The amount of money spent on this policy is also ridiculously large. In general terms, Europe needs less regulation, fewer grants and more freedom of movement for workers, services, firms, investments and capital. Thank you for your attention.
.  Mr President, I believe the debate has adequately shown that Lisbon is crucial, while at the same time we have to realise that we are in a way faced with a paradox. Europe is the world’s greatest trading power, certain Member States are export champions, as Vice-President Verheugen has also said, and many European firms are world leaders in their sectors – and yet we rather have the impression that we are falling into a kind of perpetual pessimism.
In aeronautics and space technologies, with Galileo for example, European industry has demonstrated its ability to make up lost ground. Note, too, that we are experiencing the success of enlargement. The new Member States are showing dynamism and an exemplary European momentum. The gap between the old and the new members of the European Union is closing: 5% growth for the new, around 2% for the old. This shows that Europe has tremendous creative ability. It also shows that Europe’s decline is neither real nor inevitable.
At a time when we are complaining, feeling we are experiencing a period of decline, the rest of the world is concerned about the US deficits, the trade deficit and budget deficit. However, the US is producing growth, it is producing research, it is producing jobs. In the end, that is where the weakness of Europe as a whole lies. The question must nevertheless be approached with some caution, because when we speak of Europe the situation varies from one country to another. There are differences between Member States, there are States where employment is less of a problem, where there is growth.
Overall, however, we are struggling to reach a sufficient and sufficiently sustainable rate of growth to create the jobs Europe needs if it is to cut an excessively high level of unemployment appreciably and sustainably. As I have already said, however, there are no grounds for pessimism provided the relaunch of the Lisbon Strategy does not stop at fine words but really does bring a fresh impetus, a fresh impetus that we need, that Europe’s citizens need and on which they are really counting.
The revival of economic growth is certainly not synonymous with dismantling the European social model. The suggestion that we can achieve growth by dismantling the system of social protection does not seem credible to me. Nor is it synonymous with unlimited exploitation of natural resources regardless of the consequences, because in a way that would be the opposite of real quality growth. That is not the way that has been chosen for relaunching the reform strategy, the Lisbon Strategy, either. Social exclusion produces neither more growth nor more jobs.
We must also be aware, however, that an economy that is increasingly uncompetitive and which no longer generates enough jobs, inevitably leads to social exclusion and undermines the very foundations of the European social model. That is why the presidency advocates growth as a way of fostering social cohesion, because social cohesion and economic growth are closely linked and in a way enrich one another.
In this respect, I think the European Parliament’s resolution is an important contribution to the great reform project which the relaunch of the Lisbon Strategy represents. Your messages have been heard: more research, a better translation of research and innovation into new products and new services, better access to, and wider dissemination of, new technologies and innovation, enabling new knowledge to be better anchored in the economy and in society – a project for a knowledge-based economy that is the opposite of a society which marginalises large sections of the population – and accelerated development of the eco-technologies that can allow Europe to affirm its leadership in its future activities.
Finally, I entirely agree with what Vice-President Verheugen said about the importance of small and medium-sized enterprises, which are the reservoir of jobs that Europe needs. If that network is to develop, however, we have to think of new ways of financing it. It is unfortunately often too difficult to find the financial resources to establish a business. The bureaucratic and administrative hurdles are sometimes too much of a deterrent for young people to embark on the adventure of forming new businesses. We must therefore concentrate on better legislation, reduce the bureaucratic obstacles where that can be done easily and also have European laws that are more accessible and easier to understand. I believe we must follow that route more energetically in future.
However, social innovation, investment in human capital and lifelong training are also ways of ensuring that flexibility, a term on which there is broad agreement, does not preclude a necessary amount of security. Insecurity is not a source of confidence for the future – quite the contrary. To some extent, the aim of the new Lisbon Strategy is a dynamic Europe which is not a victim but is a protagonist of globalisation – a genuine protagonist helping to shape that globalisation. We do not want a multi-speed society, we want everyone to share in growth, economic development and the expansion of knowledge.
Knowing that these are crucial days for the EU’s economy and for its economic development, we would be deceiving ourselves if we thought we could relaunch the Lisbon Strategy successfully without being able to agree on a serious reform of the Stability and Growth Pact. It would be a waste of time. We cannot face the media saying ‘yes, we succeeded in relaunching the Lisbon Strategy but we failed to come to any agreement over the Stability Pact’. That is no solution.
Europe needs structural reforms just as it needs a macroeconomic framework that will create a proper balance between stability on the one hand and growth and employment on the other. Uncontrolled deficits are certainly not the answer here. At the same time, however, future investments cannot be used to pay the price for a purely accounting approach that has nothing to do with good economic policy.
Finally, I also agree with Mr Verheugen when he makes a direct connection between the success of the financial perspectives and the relaunch of the Lisbon Strategy. What credibility would the European Union have if, in March, it decided to revive research, to step up its action in support of competitiveness and to develop policies more compatible with the ecological balance only to find, scarcely three months later, that, for 0.0X% of its GNP, it was unable to agree on Community financing for its policies? You must agree that is a joke. It is not realistic.
People will be watching the European Union very closely over the next two weeks. It may create a genuine new momentum. It may also fail, putting at risk its future development, the confidence people have in its economy and also, perhaps even more seriously – as a number of speakers have pointed out – putting at risk the strong support it will need from its citizens if it is to succeed. In close cooperation with the Commission and attentive to your Parliament, the presidency wishes to make a success of this great partnership project that we are in the process of getting off the ground. We are counting on Parliament’s support as next week it organises a big meeting on the Lisbon Strategy with the national parliaments.
The Lisbon Strategy is also an issue of democracy, it needs the backing and support of our societies. Without that support, there will be no success at the end of the road. I believe we now have the ability to release the energy, to release the creativity, to release the spirit of innovation and initiative with which Europe is overflowing, but we must take things in hand, open up new prospects for the people of Europe, and that gives me confidence for the future.
Mr President, ladies and gentlemen, first of all I would like to offer you my sincere thanks for this very committed and, above all, very rich debate in which many of you have taken part.
From it I conclude that Parliament is broadly in support of the new Lisbon Strategy. I am pleased about that. Our very positive exchange of views shows that the Commission can consider the European Parliament a genuine partner for the implementation of the Lisbon Strategy. You have responded positively to my request at the opening of the debate this morning.
In her speech, Mrs Ek almost made a slip of the tongue: speaking of Parliament’s resolution, she almost said revolution. I will not go as far as that, what we are doing is not a revolution, but it is a genuine reform. It is also a revolution in the sense of our partnership: we are going to work together and we are all – Parliament, Commission, Council – capable of reaching a dynamic consensus, not a consensus of inaction or paralysis, but a dynamic consensus for the changes that are needed in our Europe. They are changes that are necessary for a reform that is proactive but has a sense of moderation and balance.
That is why I would like to answer a specific question put to me by Mr Turmes of the Group of the Greens/European Free Alliance. You asked me, Mr Turmes, where I was when the global strategy for sustainable development was drawn up in Rio in 1992. Well, I was in Rio, but I was not on Ipanema or Copacabana beach! I was the EU presidency’s representative, because at that time it was the Portuguese Presidency. I was then working with the Commission and the Member States, and it was Europe that led the debate on sustainable development at the Rio conference.
I am telling you this to show you my personal commitment and that of the Commission to the objectives of sustainable development. There is no contradiction between social cohesion, sustainable development and growth and competitiveness. I believe that is an obvious conclusion from our debate. As we have always said, they are not contradictory objectives, they are objectives which can reinforce one another.
Having said that, we are all now aware that Europe urgently needs to raise its level of growth. Growth and job creation are particularly urgent objectives. That is why we are sure we are right to concentrate our short-term objectives in that area.
I am of course very pleased with the debate because we have shown that consensus was possible. However, that consensus must go beyond the European institutions, extending to the national level, to the national parliaments and governments. Your positive response increases our joint responsibilities. The Commission, for its part, will do all it can to make the new Lisbon Strategy a success.
The Commission now knows that it can count on the European Parliament for the achievement of this objective. However, Parliament will have to be an active partner, taking account of the Commission’s demands. The Commission and the European institutions must not forget that the time for action has come. In this regard, I would like to highlight the support I have found in this Parliament for the priority we have given to developing the internal market.
We will have no growth in Europe without a fully operational internal market. Services account for 70% of our economy. We have an internal market for goods, but still have 25 different markets for services. We therefore need to integrate the service markets, but to do so of course while taking account of the legitimate concerns put forward during the debate on the services directive. That is why the Commission is listening. It wants to work with you. I also want to stress our support for all that Commissioner McCreevy said about the services directive yesterday. We are going to work with you in that spirit. We believe an internal market in services must be established and that it is, at the same time, possible to resolve any problems to which the implementation of that directive might give rise.
We are also very attentive to what has been said about human capital and the priority of human capital. Many of you, Mr Rasmussen in particular, have stressed the importance of human capital, education, research and innovation, and I will also add, as Mr Graça Moura said, culture. Indeed, our concept of human capital is not a technocratic view. Culture is also a part of our objectives for the knowledge economy. That is why we have made concrete proposals: the European technology institute, the new research programme. We have definite programmes to encourage a growth economy, but also a knowledge-based economy, at European level.
In this context, I would like to answer a specific question put to me by Mr Daul – whom I would like to congratulate as chairman of the Committee of 33, together with all the rapporteurs who have made a broad consensus on your resolution possible. For our part, we agree to the holding of a tripartite summit of the presidents of the three institutions to discuss the Lisbon Strategy. I personally am willing to take part and I hope the President of Parliament and the president of the Council will back the idea.
As you know, our medium-term objective is that the three institutions should work together. Having said that, the Lisbon Strategy would gain a lot if there were a greater sense that the institutions we represent were wholeheartedly behind it.
Now we are looking to the European Council in the expectation and, if I may say so, the certainty that it will, in turn, give the necessary political impetus to the relaunch of Lisbon and the preparation of a European strategy for growth and employment.
Many of you - Mr Karas, Mr Radwan, Mr Watson, Mr Titley, Mr Harbour – have stressed how important it now is that the Member States should be committed. Of course, the Commission now feels stronger due to the support which the European Parliament is giving to the new Lisbon Strategy.
The proposals made by ourselves and the European Parliament must not now be weakened when they come to be implemented, the Member States must also be able to commit themselves and national public opinion must understand that the new Lisbon Strategy is not purely decorative but is really at the heart of the programmes for economic reform, social cohesion and sustainable development in Europe.
In conclusion I must say that, for me, the great result of this debate is this willingness to work together, the possibility of reaching a dynamic consensus and also the broad support for the new Lisbon Strategy and, beyond that support, the fact that, for the next five years, it will be at the centre of the work done by our institutions and at the core of the reforms that will have to be undertaken by our Member States.
The debate is closed.
I have received three motions for resolutions(1) to end the debate pursuant to Rule 103 of the Rules of Procedure.
The vote will take place today at 12.30 p.m.
The next item is voting time.
Mr President, I have an oral amendment. I would like the second half of paragraph 11 to read as follows: ‘stresses that inclusion of the EDF in the budget of the European Union should be accompanied by reinforcement of the political role of the JPA in monitoring the funds committed to the framework of the ACP-EU partnership’.
. Mr President, I have no problem with that and am happy to accept it.
. – Mr President, for this amendment and the next two, which are exactly the same in that they propose deleting three words, I would suggest we keep the term 'systematic'.
Mr President, the Socialist Group in the European Parliament wishes to withdraw Amendment 32 in favour of Amendment 27 by Mr Méndez De Vigo and Mr Lehne, as the two amendments have the same aim. We would therefore ask Members to vote in favour of Amendment 27 instead.
Amendment 32 is therefore withdrawn in favour of Amendment 27, upon which we will vote presently.
Mr President, it is extremely kind of you to state the name of the group when you call amendments. I would, however, ask you to note that there is no longer a Liberal Group in this House; the group is now called the Group of the Alliance of Liberals and Democrats for Europe.
I will be happy to bear this in mind, especially because the Sittings Service has asked me to avoid using shortened names for the groups, as I have been doing. I will therefore do as you ask.
Mr President, I should like to alert you to an error in some of the language versions of Amendment 29. The original version, or in other words the English version, is the authentic text, which reads as follows;
‘Urges the Commission to come forward with an initiative to ensure … ’
and not ‘come forward with an initiative on liberalisation’, as stated in the French version, because one of the aims of this amendment, which was tabled by mutual agreement, was to delete these words.
I agree with you entirely, Mr Désir, that the words ‘on liberalisation’ have been included in the French version by mistake. I should like to make this clear, and also to note that Amendment 29 falls.
Although the texts will in any case be checked later, the amendment falls because one of the two parts of Amendment 5 has been adopted.
In my opinion, the fact that the first part of Amendment 5 by the Group of the Greens/European Free Alliance has been adopted does not mean that Amendment 29 should fall.
The amendments relate to the same words, Mr Désir, ‘new initiative’ and ‘initiative’. Amendment 29 falls, but your correction was relevant and an account of the whole matter will be given to the House.
Mr President, ladies and gentlemen, I would like – with the agreement of my co-rapporteur, Mr Désir – to put an oral amendment that we think covers the topic better. Perhaps I shall just read it out, in English: after ‘demographic situation’ it reads:
‘calls on the Commission and the Member States to develop the necessary comprehensive measures in order to support schemes, as a way of supplementing existing national pension systems’.
What is new is the use of the term ‘complementary financing’ I ask the House to accept this oral amendment, which has been agreed by both the rapporteurs.
I should like to thank my co-rapporteur, Mr Lehne, for having moved this oral amendment, and I should like to join him in asking the House to vote in favour of it.
Mr President, a request has been made to hold a separate vote on the second part of Amendment 30, which seeks to delete two words. The Socialist Group in the European Parliament wishes to withdraw this part, and I hope that this will make it possible for us all to vote in favour of a more sustainable transport policy.
I will therefore put Amendment 30, which now has only one part, to the vote.
. – The relationship that has developed between the European Union and the African, Caribbean and Pacific countries deserves our recognition and our applause. These countries have a special significance and importance for the great majority of the Member States in particular and for the whole European Union in general, both for historical reasons and also simply out of a sense of international responsibility.
Because this is an important and useful relationship, as reflected in the activities of the Joint Parliamentary Assembly, it must be both honest and consistent with the principles upheld and regularly demanded by the European Union. Good relations between the two sides are not just desirable but essential, but they are only possible – and only useful – if based on a philosophy of upholding the values in which we believe and, consequently, if the European Union does not hesitate to criticise – and to act accordingly – in cases where the countries in question do not fulfil their duties towards the international community or towards their own citizens. Relations have generally been like this, despite the disagreement that we have had occasion to express in cases such as Cuba or Angola. Even so, I voted in favour of the report.
. – The unanimous approval that this report received in committee illustrates the growing importance that all groups in Parliament, right and left alike, have been attributing to relations with African, Caribbean and Pacific (ACP) parliaments and their members. These relations are fundamental in a Europe that wants to be open to the world and is committed to strengthening dialogue with its strategic partners, along the lines of its historical ties.
I am pleased to note the significant progress that was made last year in the internal organisation, external action and institutional influence of the Joint Parliamentary Assembly, and I hope it continues and grows even stronger.
I welcome the recognition of the fact that the topic of post-conflict situations needs to be addressed as a whole, and I am grateful for the trust placed in me as co-rapporteur on this subject.
Despite the grounds for contentment that I have mentioned, I must once again criticise the fact that the use of Portuguese and the availability of interpretation in this language – which, it must be remembered, is the third most spoken European language in world communications – are repeatedly passed over in the Joint Parliamentary Assembly sessions in favour of other languages (and very much minority languages in the ACP context), thus denying Portuguese-speaking parliamentarians a level playing field with the remaining members of the Assembly.
I voted for the report.
We have voted in favour of the report in its entirety because, in many areas, it contains important improvements on the Commission’s original proposal (for example, the elimination of the requirement of a double transformation process etc.). We have objections, however, to Amendment 31 (Article 13, paragraph 1), since we believe that the scheme of generalised tariff preferences is an instrument for reducing global poverty and is not to be used to protect our European textile industry.
. The system of generalised tariff preferences for developing countries is one more in a series of schemes promoting generalised preferences for foreign trade, and one more example of the way in which the European Union’s customs duties are being abolished.
Claims are being made that this system works to the advantage of beneficiary countries, yet it is also acknowledged that the reform currently being proposed is not based on any evaluation of the way in which the previous system functions or how effective it is.
It is, however, easy to predict the negative effects this will have on the EU’s industry and agriculture. They include the following;
- zero or preferential customs duties will be granted for a larger number of products, which will mean that a great many sectors, including agriculture and fisheries, will face even harsher global competition,
- the market share that countries will be allowed before they lose their right to benefit from customs preferences will be so large that it will bring about the downfall of entire industrial sectors. The textile industry will be particularly affected, as it will bear the brunt of the end of the quota system,
- safeguard measures are always inadequate and overly bureaucratic, and are never applied.
As usual, however, all the Commission is concerned about is pursuing an ideology that places trade above all else. Impoverishing Europe and causing more Europeans to lose their jobs will not further the development of developing world countries. It is for this reason that we will vote against this report.
. – The current generalised system of preferences (GSP) is based on a way of thinking that embodies a contradiction: the idea that development can be promoted through the liberalisation of international trade – a model that promotes exports and is regulated at world level, with a ‘centre’ and a ‘periphery’.
That way of thinking runs counter to fair international relations and to aid aimed at developing endogenous factors in the least economically developed countries. Without such factors, and trapped between the robbery that is external debt and the imposed interests of the major US, EU and Japanese multinationals, those countries will continue to have a peripheral and subordinate status.
Trade is one component of development, but it is far from being the most important.
The GSP guarantees preferential access for products from about 178 countries. The current proposal brings forward the scheme’s entry into force and opens up the GSP to particularly sensitive products for Portugal (tuna preserves, tomato concentrate, textiles and clothing).
Textiles and clothing are particularly badly affected, especially because there is a high graduation threshold for the sector. That and other adverse aspects need to be reversed; otherwise there will be serious consequences for the country’s manufacturing sector, with the social and economic fallout that will result from that.
. The Commission’s reform of the generalised system of preferences has been stepped up a gear, apparently because of the urgent need to support the economies of those countries hit by the tsunami of 26 December 2004. The plan is for the new system to come into force on 1 April.
In the aftermath of the tsunami disaster, European citizens and States proved that their generosity could be counted upon. Yet the Commission intends to make sectors of European industry that are experiencing difficulties, in particular the textile industry, pay a heavy price for this generosity.
The textile industry has been hit hard by unfair competition from China, and this competition will only get worse. Yet the industry provides a livelihood for 2.5 million people in Europe, and generates turnover of EUR 230 billion. The Commission intends to set a threshold of 12.5% of Community imports of these products before a country loses its entitlement to GSP, which will encourage competition from the Indian textile industry, as the latter will benefit from reduced duties. This industry is regarded as competitive under the current GSP, which sets a threshold of 10% before customs duties are introduced, or which in other words enables balanced competition despite differences in salaries and welfare conditions.
Making one sector of the economy pay the price of state aid flies in the face of liberal thinking. Such a move, which would make hundreds of thousands of people in Europe redundant, would also be antisocial.
The generalised system of preferences for customs duties is over 30 years old. The idea upon which it is based goes back even further, to the UNCTAD of 1963, which introduced the idea of compensatory differences, or what would today be called ‘positive discrimination in the field of customs duties’. It would appear that poor countries, such as Peru or Colombia, have benefited from being able to send us their asparagus or prawns without having to pay customs duties, even if some trade deflection has come about due to a lack of clarity over the rules of origin.
When looked at more closely, the GSP has something in common with the entire GATT and WTO system; it owes its existence to a redundant theory, namely that customs duties should be reduced with the aim of ultimately abolishing them. A more innovative idea would be to introduce a system for deducting customs duties. The exporter would be granted a customs credit in the importing country equivalent to the customs duties that had been imposed and that would be deductible on purchases made in the importing country. Funding for these customs credits could be raised on a forward stock market. The problem of economic and social inequality would be resolved, and a balance would be achieved in global trade.
. – The scheme of generalised tariff preferences (GSP) must be understood both as an instrument of trade policy and as an instrument supporting development, since international trade is undoubtedly one of the most powerful drivers of development and growth in any economy.
In that context, and as the rapporteur explicitly mentions in his explanatory statement, ‘the GSP therefore needs to be consistent with development policy objectives and compatible with the Doha Programme’.
The Doha Round is, indeed, an important ongoing step towards a more open and fairer world economy and, as the rapporteur proposes, that understanding must be present in the GSP.
Lastly, I consider that the speed with which the GSP was amended to respond to the effects of the tsunami should be applauded.
. – The graduation mechanism that has been introduced makes it possible to stop applying the generalised system of preferences (GSP) to countries that are competitive in the Community market and no longer need the preferences scheme to promote their exports. Furthermore, the mechanism also plays an essential role in regulating the commercial influx of textile and clothing products, and that is proving extremely important in protecting Europe’s textile industry in view of the abolition of quotas on 31 December 2004.
I also realise that one of the areas where sustainable development is promoted is in improving the economic situation of developing countries, especially those countries that are least integrated into the international trading system. Consequently, the most vulnerable developing countries that take on special duties and responsibilities as a result of ratifying and applying the basic conventions on human and workers’ rights will benefit from additional tariff preferences within the GSP, something that I warmly welcome.
Lastly, I wish to highlight the simplification achieved by cutting the number of arrangements from five to three, so that now there is a general arrangement, a special arrangement for sustainable development and good governance, and a special arrangement for the least developed countries (‘Everything but Arms’ – EBA).
I voted for the report.
. ‘I and my British Conservative colleagues have supported the report by Mr. Dombrovskis on the Budget Guidelines for 2006 because we believe it is a step in the right direction. We approve of using appropriations in a more efficient way, of demanding more clarity in the breakdown of each submitted budget proposal, and in stating that it costs more than €200 million per year to site the European Parliament in Brussels and Strasbourg. This is a gross waste of taxpayers' money!
However, reform of the EU budget is essential. Fraud and maladministration can only be tackled if the right structures are put in place and so far this has been slow and inadequate. There must be better accountability and transparency in the spending of appropriations by all the EU institutions and a commitment by Member States to account adequately for all expenditure on EU programmes.’
. I think it is imperative we foresee sufficient expenditures in areas where political decisions require greater financial engagement, in order to make amending budgets and transfers superfluous. For example, the budget for the parliamentary dimension of the WTO should cover all expenditure for the European Parliament's delegations to WTO Ministerial conferences as well as expenditure relating to the organisation of the Parliamentary Conference on the WTO
. I voted in favour of the report by Mr Dombrovskis(A6-0043/2005)on the guidelines for Sections II, IV, V, VI, VII, VIII (A) and VIII (B) and on the European Parliament's preliminary draft estimates (Section I) for the 2006 budgetary procedure, because I agree with the thrust of the evaluations and proposals before us, and, in particular, the consolidation and preparation for the next enlargement and the efficient and rational use of appropriations.
I should also like to point out that I agree with the specific points relating to vocational training, especially in the area of translation and interpretation. In my opinion, it is essential that Members of this House take part actively in their mother tongue, thereby ensuring a level playing field for all Members.
Lastly, I should like to highlight Parliament’s increased responsibility in legislative decision-making, which will obviously require better management of existing resources and the allocation of more funding to support our work.
. The report before us highlights the areas in which it is important to guarantee that available appropriations will be increased and properly used. The challenge of enlargement unquestionably requires renewed and determined effort, and, as such, we must accommodate new staff within the institutions’ structure as swiftly as possible – the same swiftness that we are requesting of the Secretary-General – and must allocate funding to increase the number of interpreters and to improve general working conditions in the committees by increasing the number of rooms and computers available.
The plan to clarify the nomenclatures of the other institutions' budgets is to be welcomed. The transparency and intelligibility of data – as I have said on previous occasions – are essential prerequisites of accountability and efficiency as regards budgetary matters.
I welcome the proposal to adopt ecological efficiency standards in administrative management, and the call to adopt much more ambitious information and communication policies. This is, indeed, one of the things that I often fight for in each budget, given that it strikes me as essential that we bring Europe – its projects, its designs and its actions – ever closer to the citizens.
Mr President, I wish to draw the attention of the House to two matters being considered by the Committee on Petitions at the moment.
The first concerns Mike and Ann Radford, two constituents of mine from Chipping Barnet, who bought a property in Cyprus in the 1980s and for 14 years have been trying to get redress from their builder for a faulty retaining wall. This is a matter which the Committee on Petitions has under consideration. I would urge the committee to do all it can to address the concerns of Mr and Mrs Radford, their neighbours and people who find themselves in similar situations in many parts of Europe. Consumer disputes of this kind are deeply problematic and painful for the people involved and I hope the Committee on Petitions can help.
Secondly, on Equitable Life, my constituent, Arthur White, has submitted a petition highlighting the regulatory failings that occurred in relation to Equitable Life. Again, I would urge the Committee on Petitions to speed up its consideration of this important matter and do all it can to ensure that the petitioners get justice and redress.
. Good democracy is founded on absolute respect for the citizens’ rights, and that respect historically encompasses the citizens’ right to table petitions to parliaments. This practice, which might at times appear to be of little use, is above all a sign of democratic humility and readiness to listen to the citizens, which are characteristics of prime importance in a democratic society.
Accordingly, we must publicly acknowledge the existence of the Committee on Petitions in Parliament and the work that it does.
.  The most oft-heard criticism of the current state of the process of European integration is the divorce between the decision-makers and the citizens, the so-called democratic deficit. Given that, in parliamentary terms, the Committee on Petitions constitutes a fruitful way of strengthening contact with the populations, its work ought to be strengthened, as this would encourage people to become involved in European affairs. I feel that this offers the major benefit of, on the one hand, bringing to light the real concerns and anxieties of the people and, on the other, enabling politicians to show to those interested the work that they have done and to show that they are prepared to work to address the real needs of their citizens.
In this context, I wish to express my disappointment that due attention was not paid to the petition calling for the inclusion of a reference to Europe’s Christian heritage in the preamble to the Constitutional Treaty, and that, as such, the wishes of the million-plus people throughout Europe who signed the petition were completely disregarded.
Lastly, I feel that the Committee on Petitions would benefit from increased resources and effective and balanced support from both the Commission and the Council.
. Along with the Socialist Group in the European Parliament and the large majority in this House, I voted in favour of this report, because it presents guidelines and measures that will enable us to revitalise the Lisbon Strategy, to improve its implementation and to meet the objectives set in 2000.
As I have always advocated:
- It provides for greater involvement in the process of decision-making and implementation for Parliament (‘a real culture of dialogue should be developed with the Parliament’), alongside the Commission (with which a ‘strong partnership’ should be established) and the Council (it is proposed that tripartite meetings should be held between the three Institutions), and the national parliaments (with which Parliament should also establish a ‘strong partnership’), as well as ‘increased involvement of regional and local authorities’; and
- It calls for budgetary resources at national and Community level to be commensurate with the objectives set within the scope of the Lisbon Agenda; this must be reflected in the financial perspectives for 2007-2013 and in the Structural Funds, as reworked within the framework of the cohesion policy.
In addition, the reviewed Lisbon Strategy will constitute the instrument used to implement the desired change to the economic and social development model that has until now been followed in the Madeira region.
. The Lisbon Strategy’s goal was to make Europe ‘the most competitive knowledge-based economy in the world’ by 2010. It has entirely failed to do so; instead, Brussels bureaucrats have succeeded in turning the European Union into the least dynamic economy in the world. A special mention should also be given to the euro zone, which is performing even worse than the rest of the EU.
Brussels will never admit that it is to blame, of course, as the EU never questions its own actions. Its proposals for solving these problems consist of even more Europeanisation – more market liberalisation, more regulatory constraints on firms, fewer public services, more European and global competition, less public funding and less welfare protection. The social and environmental goals of the Lisbon Strategy mark one have been done away with, and all-encompassing competition and productivity put in their place. People have become commodities, and the idea is that the market will shuffle them around and take care of unemployment.
The Barroso Commission’s proposals are nothing short of a nightmare. They admittedly take a ‘soft’ approach, as all they consist of is a programme and objectives, some of which even make sense. Yet we are only too familiar with the actual directives which transpose programmes of this kind, and which attempt to implement their objectives; the Bolkestein directive is an excellent example.
This draft resolution is a confused mass of text in which everything that any civilised person would want to see implemented is considered without the least regard to the principles of subsidiarity and proportionality. Nobody would oppose efforts to counter and eliminate poverty and unemployment as soon as possible. Nobody would object to having taxes that are simple and fair rather than complicated and unfair. Nonetheless, the principle of subsidiarity – which is supposed to be a guiding principle of EU cooperation – means that the Member States should have the right to weigh up differently the conflicting objectives that democratic government has to deal with. The underlying purpose of this draft is to shift even more political decisions from the Member States to the institutions of the EU.
The June List has been mandated by its electorate to oppose such centralisation of power in Europe and therefore rejects the draft in its entirety. Moreover, we have opposed several amendments that we would in principle support in the Swedish Parliament, but which we oppose at EU level out of concern for democracy in the Member States. This applies in the case of Amendment 32, for example.
. ‘I and my Conservative colleagues' voting decision on the resolution on the mid-term review of the Lisbon agenda is based on the need for economic reform, greater labour market flexibility, more competitive taxation policies and reduced barriers to employment growth, particularly the excessive regulation that pervades many European economies.
Of course, the US continues to out-perform Europe and the competitive challenges from Asia, particularly China and India, are increasing with no apparent urgent response from national capitals in the EU. The Council Presidency must not be distracted by calls for the preservation of the completely outdated ‘European Social Model’. It is precisely because so many governments have failed to grasp the nettle on reform that the Lisbon process has sadly, to date, failed in key areas.
Competitive taxation policies, flexible labour markets, less red tape and a determination to tip the balance firmly in favour of the wealth creators offers the only way out of Europe's relative economic decline. Those things are anathema to Socialists, but vital for all of us. We have voted against a number of amendments that would undermine the market and enterprise driven policies that we believe a revised Lisbon agenda should champion.’
I fully subscribe to the Lisbon goals of strengthening employment, economic reform, enhancing competitiveness, completing the internal market, Social Cohesion and environmental protection as engines of a sustainable growth-orientated economy.
In order to build a broad coalition for change, the Lisbon Strategy must be universally understood as a strategy whose benefits will be widely shared and developed in cooperation with all relevant socio-economic actors, which looks for labour markets which promote both dynamism and security, which seeks to modernise, but not to weaken, social security, and which sees high social and environmental standards as part of Europe's competitive model.
I believe that to revitalise the Lisbon strategy is essential in order to address the failure of living up to the goals of March 2000. I welcome this opportunity to support the idea of national action plans as a way of implementing the Lisbon Strategy, with every government nominating a minister to coordinate action.
. Between the illusion that all you have to do is to state an objective and it will be met, and the reality that the European economy has not been able to deal with the current economic crisis, there lies a Union made up of different economic and social realities, a Union that repeatedly states its good intentions yet has had little success in solving its problems.
Having said that, it cannot be denied that Europe is the best continent to live in.
Accordingly, if Europe wants to be the most competitive economy, we need to alter the route that we have been taking. This must be done without losing our best features and our core elements, and ensuring respect for the historical and cultural diversity and the varied levels of development across the countries of Europe.
I therefore believe that the resolution before us articulates a vision that I share: sustainable growth and employment must be the EU’s most pressing objectives and achieving those objectives will promote environmental and social progress. There can be no European social model without a European economy, and there is also no point in having a competitive economy that does not serve the interests of the citizens.
. The mid-term review before us is characterised by the conclusions of the last Brussels Spring European Council, which were that results have been modest in terms of the targets that were set. The stagnation affecting the European economy since 2000 has certainly not helped. Otherwise, apart from asking for greater determination on the part of the Commission, the proposed text confines itself to reiterating principles laid down in the original strategy.
Our orientations are, and have always been, sustainable development, social cohesion, improved working conditions, more jobs, continuing or dynamic training and economic competitiveness. Unfortunately, however, those orientations continue to be held back by the alienation of many states and citizens.
I therefore regret that another opportunity to combine financial discipline and budgetary austerity, on the one hand, with the necessary importance attached to the nature and quality of public spending, on the other, fell by the wayside at the last ECOFIN meeting.
We must also improve the regulations and the legislative environment, by simplifying them.
Lastly, I feel that we need a substantially more realistic outlook that is not confined to condemning failure and repeatedly justifying everything by accusing the Member States of a lack of motivation and of non-compliance. We need creativity, leadership and determination, which is the main thrust of this resolution and which persuaded me to vote in favour.
. Today we are to vote on the mid-term review of the Lisbon Strategy.
At a time when 68 million of our fellow citizens in the European Union are still living in poverty, the only option open to us is to endorse the Lisbon Strategy adopted in 2000 and to reiterate the goal of eliminating poverty.
Progress has been made in certain areas, such as the National Action Plans on Social Inclusion and the incorporation of the fight against poverty as a goal in the European Charter of Fundamental Rights. Yet we cannot stop there; we owe it to our fellow citizens to stay the course. They expect us to make good on our promises, and I would urge that all the necessary measures be put in place at the Spring Summit.
. I am glad to see that the Lisbon strategy also covers the use of all forms of alternative energy, which must therefore be promoted accordingly. While we are all aware that their use protects the environment and helps with compliance with the Kyoto Protocol, the positive effects of their use include, among many others, increased competitiveness, added regional value and the creation of jobs in rural areas.
I am therefore glad that the European Parliament, as stated in its motion for a resolution, believes that a competitive and sustainable European economy is conditional upon the use of sustainable energy sources.
. As a result of the realistic picture painted by Mr Kok in the mid-term review, the Commission decided to take stock and table a reform of the objectives of the Lisbon Strategy.
The priorities set in 2000 have been redefined on the basis of the ongoing concerns of European citizens, namely growth and jobs.
In this new reality, those responsible for each measure are identified, practical deadlines are set and progress is assessed. The next step is a single national programme and the appointment of a ‘Lisbon Czar’ for each Member State, who will be responsible for monitoring the actions of the Lisbon Strategy and for simplifying methods of assessment.
Given that this is an intergovernmental matter, the ‘Lisbon Strategy’ depends almost entirely on the Member States’ ability and commitment to carry out far-reaching structural reforms.
Following the review of the Strategy, the Member States must set clearer priorities and work to a strict timetable if the Lisbon Strategy is to be a success story.
At the moment, the Lisbon Strategy must come across as pie in the sky to most European citizens. EU history is replete with stories of this nature. In the 1980s, nobody believed that the single market and the single currency would be successful.
I wish the ‘Lisbon Strategy’ similar success.
. – The European Parliament adopted the resolution on the mid-term review of the Lisbon strategy with the vote of the PPE-DE, the social democrats, the liberals and other conservative political forces, who put any minor differences between them to one side and united on the strategic objective of the Lisbon treaty.
In the name of the competitiveness of the economy of united Europe (in other words of its monopolies), an unprecedented attack has been unleashed on the employment and social rights of the grass-roots classes. I refer to the violent redistribution of workers' income for the benefit of big business, with reductions in the salaries of workers and those entering retirement, the abolition of welfare payments and reductions in benefits, privatisations and so on. The aim is to use so-called active forms of employment in order to extend flexible forms of work and push back the retirement age; in other words, to create cheap, flexible manpower which will be easy prey for exploitation by the monopolies with impunity.
The parliamentary group of the Communist Party of Greece voted against the resolution, which accepts the full frontal attack on the working and other grass-roots classes and demonstrates the class orientation of the ΕU. There can be no self-delusion as to the importance of the Lisbon strategy. The organised resistance, disobedience and fight of the majority of the grass-roots classes in the ΕU against the Lisbon anti-labour strategy is the only way out.
The resolution concerning the Lisbon Strategy contains much that is commendable. Nonetheless, I should like to have seen even greater emphasis on the importance of policy integration; that is to say the fact that growth initiatives must take place in forms in which careful consideration is given to the social and environmental consequences. These three dimensions of development must be mutually supportive. The idea of ‘growth first – we can deal with the rest afterwards’ is wrong and represents an unfortunate return to the debate that took place prior to the EU’s adoption of its sustainability strategy in Gothenburg in 2001.
The EU faces a number of difficult challenges in the area of the environment. The risk of irreversible climate change is particularly serious. To address this problem we need to rethink our energy and transport systems in Europe, and this is something that must primarily take place through substantial investment in innovation and the development of new technology. Such investment would stimulate growth and create new job opportunities. At the same time, European countries would develop top-level expertise in an area in which the entire world is crying out for new solutions. Neither the Commission’s proposal nor Parliament’s resolution puts sufficient emphasis on these aspects. It is my hope that the European Council will pay far more attention to these issues in its sitting on 22 March.
That concludes voting time. The sitting is suspended.
The next item is the Council and Commission statements on the preparation of the European Council (Brussels, 22-23 March 2005).
.  Mr President, it has been agreed that the European Council of 22 March will focus on the Lisbon Strategy, which was the subject of our debate this morning, as well as on the Stability and Growth Pact, even if there is still a chance that this issue may be settled before the European Council meets. The Council will also discuss the sustainable development strategy and the Kyoto Protocol. In view of the fact that the Lisbon Strategy was discussed in this morning’s sitting, I do not intend to return to it again now. Instead, I will focus on the other two or three topics.
The first of these is the Stability and Growth Pact. The Council has been debating reform of the Stability and Growth Pact for some time now, and indeed there are those who probably feel that it has been debating it for too long. It was discussed on several occasions during the Dutch Presidency, and every Ecofin meeting under the Luxembourg Presidency has taken the issue as its central focus.
In view of this in-depth debate and the changes requested by the finance ministers, on 8 March the Presidency presented a document to Ecofin aimed at finding a balanced solution that would meet the needs of all the Member States. It does so by proposing a compromise which is founded on good economic sense – an issue which was also debated by the House this morning – and which provides an answer to the real need for increased flexibility during difficult periods, as well as calling for tighter budgetary discipline during times of growth and prosperity.
As the Ecofin Council was unable to reach an agreement on a report to the European Council during its meeting of 8 March, the Presidency will continue talks with the aim of finding a solution that is acceptable to everyone and that can be presented to the Heads of State or Government. Another meeting of the Ecofin Council has been called for 20 March, or in other words two days before the European Council meets.
This morning I mentioned that a failure to reach an agreement would entail real and significant risks. It is an unfortunate fact that the current Pact would not simply be applied as though nothing had happened, and that failure to reach an agreement would not boost the credibility of the current Pact. At the same time, however, a compromise at all costs – a cut-price compromise, one could say – would be an equally poor solution.
Furthermore, this is an area where Europe is under close observation, first and foremost by the citizens, who expect their decision-makers to be able to pursue economic and budgetary policies that sacrifice neither growth to stability, nor stability to a growth that is at best short-lived.
We should not yet resign ourselves to failure, however, as there is still every chance that a balanced and credible solution may be reached. If we achieve such a solution, which we very much hope to do, the Commission will be provided with a clear mandate regarding the improvements the Member States have agreed to make to the Pact, and the procedures necessary for a formal revision of the Pact’s provisions can then be set in motion. Revision of either of the two regulations will entail a Commission proposal and the involvement of Parliament in accordance with the rules set out in the Treaties, which are in fact different for each of the regulations.
I will now move on to sustainable development and the Kyoto Protocol, both of which are obviously also closely linked to the Lisbon Strategy, given that this morning we came to the conclusion that the environmental aspect of the Lisbon Strategy should be retained or even given extra weight. It is therefore quite natural that the European Council should also deal with issues relating to sustainable development and the Kyoto Protocol. The Presidency believes that sustainable development should be an overarching concept, and one of the aims of the European Council will be to clarify how changes to the sustainable development strategy should be tackled in future.
For example, the guiding principles of sustainable development could be enshrined in a charter, one of the main components of which would be a series of relevant indicators to be used in the various policies in the future. The Commission could submit a proposal to this effect to the European Council to be held in June.
Time is short, however, and in our opinion it would be a good idea if the new sustainable development strategy were to be finalised and presented before the end of the year. We all agree that climate change is one of the greatest challenges facing humanity, and that it has a major impact in environmental, economic and social terms. We were therefore delighted when the Kyoto Protocol came into force, and we are also delighted that the Russian Federation has ratified the Protocol.
It is our firm intention to give new impetus to international negotiations. In order to do so, our first task will be to examine the options that exist for a UN-led post-2012 regime that would ensure that the highest possible level of cooperation was achieved from all countries. This week’s Environment Council will focus on this issue, and should come to some kind of conclusion. It will then be necessary to draft a long-term strategy for the European Union, the aim of which should be to stop emissions from exceeding the much-quoted 2ºC increase in temperature and to reduce total emissions from 30% to 15% against 1990 levels by 2020. Finally, a study should be drafted with the aim of achieving a good cost-benefit ratio for all of these measures. It should be plain to everyone that the European Council has a very full agenda; it will deal with issues that are of major significance for the future of the European Union, yet at the same time it will also reassure Europeans that this Europe of ours is concerned about their present and future problems.
.  Mr President, ladies and gentlemen, this morning we discussed in detail the new strategy for growth and jobs and managed to achieve perfect convergence between Parliament and the Commission.
I believe that, in this area too, the forthcoming European Council has a crucial role to play in implementing this ambitious strategy and we must not miss this opportunity. This European Council comes at a very important time, firstly because it is taking place just as a new Parliament and a new Commission are starting to find their feet and to set out their working methods for the next few years, and also because a wide-ranging debate on the ratification of the Constitution is due to take place, a debate that will focus on the type of Europe that we want and the type of Europe that we are capable of building for our fellow citizens.
Accordingly, we must demonstrate at the forthcoming European Council that the EU is actually working and that the EU is capable of successfully launching new initiatives that produce tangible results in the lives of Europe’s citizens.
Let me single out the two main deliverables for this European Council. First, there is the need to relaunch the Lisbon Strategy and to re-focus it on growth and jobs in order to bring our wider economic, social and environmental objectives within reach. This requires more than just words. People need to see a real commitment from Member States. That is why our new approach to working to support Members States in delivering on the Lisbon objectives is critical.
Second, we must ensure that a stronger Stability and Growth Pact emerges from the summit with its credibility reinforced. Both these goals are well within our grasp, and I would like to comment on each one in turn.
In relation to Lisbon, I would simply emphasise the importance of giving fresh momentum to the process of reform. That is why the European Council should make a clear commitment to the new governance mechanisms, the new integrated guidelines and the national and EU Lisbon programmes, with simple reporting and better coordination of reforms at a national level. The launch and follow-up to the renewed Lisbon approach must be prepared via close cooperation between the Commission, the Council and Parliament.
I shall now turn to the Stability and Growth Pact.
Mr President, ladies and gentlemen, we are all aware that operation of the Stability and Growth Pact has recently experienced problems.
Differing interpretations of the Treaty and of the Stability Pact have led to uncertainties over the methods of budgetary supervision. We need an interpretation which can ensure the pact’s effectiveness and credibility, without the need to re-write the pact itself.
Yesterday’s ECOFIN discussions were inconclusive. The Presidency has opted to hold a further meeting of ministers prior to the European Council. Nonetheless, I continue to hope that the spring summit can unveil a renewed and more credible pact, based on a comprehensive, consistent and balanced solution.
The Commission will continue to fight for the principles it submitted, in particular for reform of the pact. The deficit and debt benchmarks set out in the Treaty must continue to be complied with as the cornerstone of the system. The preventive aspect of the pact can be improved, in particular by defining medium-term budgetary targets specific to each country.
When the economic situation is buoyant, budgetary policy must remain sound. Excessive deficits must be identified unambiguously and corrected rapidly. However, the timescale for the correction could take account of economic factors. As for the Commission, it will continue to make all possible efforts with the Presidency and Member States to reach an agreement – but not an agreement at any price.
The Council’s conclusions will also cover other important issues. On some of them, such as sustainable development and climate change, it is also vital to reach agreement if we are to use the Lisbon reforms to underpin sustainable growth. I await with interest the political impetus to come from the European Council towards a European charter for sustainable development, which the Commission will certainly follow up and support.
Finally, we shall certainly review the latest developments in the Middle East and Iraq, and shall examine the progress made in preparation for the next round of enlargement and any future negotiations.
Mr President, ladies and gentlemen, I will close by saying that this summit is an opportunity we cannot afford to miss. It must set the tone for future reforms by relaunching Lisbon and reinforcing the credibility of the Stability and Growth Pact. As we said this morning, the two are linked.
What is at stake here is our credibility, and the way we demonstrate to European citizens that we are seriously concerned for the future of Europe and determined to work towards that end.
The public, the electorate, would simply not understand if we were unable to achieve a breakthrough, or if the summit ended not with a success but with winners and losers. Any fine distinctions we may wish to introduce in areas such as which institution does what, or whether the new Lisbon strategy is more to the left, right or centre, will be irrelevant to the majority of our citizens. For them, the issue is Europe, not one particular institution or another or one particular aspect or another. It is therefore extremely important to send a consistent message and to show that we are really working together in the interests of our Europe.
Projecting an image of disharmony between institutions or conveying a tentative or pessimistic message on the future of Europe would inevitably have a negative effect on public opinion, something particularly dangerous at a time when the constitutional treaty is going through the ratification process. However, I believe we have a first-rate chance of success. We have a competent and determined Presidency. We have a Commission which is making its very best efforts. We are achieving an important victory today by showing our shared determination to achieve a new Lisbon strategy. We have demonstrated today that it is genuinely possible to reach a stronger and dynamic consensus.
It is therefore vital to show the European Council that we can assist Europe in moving up to a higher gear. We can launch the reform process and begin to mobilise opinion in favour of a European renewal. That is what is at stake at the spring meeting of the European Council – to ensure that our vision is translated into action.
.  Mr President, ladies and gentlemen, even though the ECOFIN meeting at the beginning of this week has still not finally resolved the issue of how the stability criteria are to be evaluated in the future, I do very much hope that the finance ministers will nevertheless come to an agreement before the European Council.
For my own part, I remain convinced that the foundations of the Stability and Growth Pact must not be tampered with. The current threshold values – 3% for new debt and 60% for outstanding debt, measured in terms of gross national product – are so closely entwined with the euro’s exchange rate that they must be retained if the single currency is to be kept stable and solid. It is also fundamental to the Pact that a state’s budget should be considered as a single whole when assessing compliance with the criteria; this is not just prescribed by general budgetary law, but also enjoined upon us by sound human reason. A single, integral budget cannot be evaluated both with and without whole categories of expenditure. That is why we cannot have the situation in which categories of expenditure that some Member States regard as special burdens are excluded when assessing to what degree the stability criteria have been adhered to.
After all, the Pact – containing as it does also a substantial growth component – does make provision for the possible nuanced valuation of a national budget in the light of the country’s current position in the economic cycle. For that reason, the current procedures have to be retained, while making their detailed course and consequences dependent on the realities of budget policy, and this – as I told the House a few weeks ago – for the reason that the Pact is called a ‘Stability and Growth Pact’ and excessive stability must not be allowed to hamper growth rather than it being stimulated.
The ECOFIN Council has listed possible approaches to a more finely-honed evaluation of the nation states’ efforts at achieving stability. I very much hope that some of these will prove the key to bringing about a final agreement prior to the summit on 22 and 23 March.
Let me now just say something else about the Lisbon strategy. The disappointing results at the end of its first half are, in essence, attributable to a too widely-dispersed range of goals. That is why, if we are to end up with tangible successes after the next five years, we need to concentrate on a number of essential objectives, and so I am in favour of an approach that relies more than hitherto on the nation states implementing the Lisbon requirements. This allows a certain degree of competition around what are termed ‘best practices’ that can in fact do nothing but good in terms of the strategy’s overall success. In future, we should cut the really big announcements down to size if it is not absolutely certain that they will actually be implemented.
.  Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I just want to make a brief comment on the Stability and Growth Pact. If I consider it as an economist – which is what I was trained to be – then there are many countries that make a success of things without stability rules; the USA is often quoted as an example. There are countries that strictly observe stability rules and achieve but little success, and the reverse also occurs. From an economic point of view, then, a variety of approaches are possible, but there are good reasons why we, having established ourselves as a community and now being desirous of creating a single market, should equip ourselves with a Stability and Growth Pact of this kind, the most important of these being the introduction of the euro. Despite the many prophecies of doom, originating not least from this House, we have ended up with a strong euro – it could even be described as too strong, and that is why now is very definitely the time to rearrange matters; not, though, by abandoning the Stability and Growth Pact, but by taking into account economic conditions in the individual countries.
What is needed is not special arrangements for Germany, but the recognition that special economic conditions can occur in any of our Member States. Once such a change is made, it does of course follow that every country – whether Germany or some other – must abide by the rules. Some account should also be taken of the fact that Germany is still the European Union’s main paymaster. With this in mind, I regard the Luxembourg Presidency’s proposals as very, very worthwhile, and I hope that they will prove to be a successful solution. I hope that the Commission and its President will be able to help us on our way to a real solution. Second only to that solution and to the boosting of the Lisbon process, we need two things: closer coordination of general growth and economic policy between the individual countries, and a solution to the financial perspectives, if at all possible before Luxembourg vacates the presidency. I know that a heavy burden rests upon your shoulders – not, perhaps, broad ones in terms of your country – but I do hope you will be able to sort this out. In any case – and I am speaking on my group’s behalf when I say this – we wish the Luxembourg Presidency much success. It has brought with it all that is needed to resolve this issue with, not least, a new and rational reform of the Stability and Growth Pact.
Mr President, with the Lisbon strategy and the Stability and Growth Pact, the prime focus of the forthcoming spring meeting of the European Council will be issues of economic policy.
With unemployment at 9% in Europe and a growth forecast of only 1.6% in the euro zone, it is perfectly clear that the time for talking is over and we need to take fundamental action in order to relaunch growth and employment. We need shared budgetary discipline. We must reaffirm that clearly so that there can be no doubt in anyone’s mind. It is the responsibility of each Member State to control public expenditure, to act to reduce their deficit and to stabilise or even cut the debt burden. Failing this, future generations will bear the cost, and the more the Member States try to circumvent the rules which they themselves introduced, the more they will destabilise the system as a whole.
If we have rules, we obviously need to ensure they are adhered to. If not, they serve no purpose. It is only when we have agreed on these basic, common-sense principles that we can open the debate on possible changes in the pact. Moreover, these changes must take account of the nature of economic cycles and the necessary distinction between an operating deficit and an investment deficit.
There is another and even more important question facing us: can we live in the longer term with common budgetary discipline while at the same time operating different economic policies? In my view, the answer is no. I believe we must urgently decide to coordinate our economic policies, failing which we shall never be able to generate our own growth.
We are fortunate in having a President of the European Council who is simultaneously the Eurogroup President. Let us, therefore, take advantage of it. The time is now ripe – it is now or never – to introduce economic governance which is so lacking in Europe and to take initiatives which will finally get things moving. We propose that the major investment for the future should be made on a European scale. I am thinking, for instance, of defence, research or major infrastructure investment. We are lagging far behind in this area and I think the time has come to change that – or at least to make an attempt to do so.
There you have it, ladies and gentlemen. Of course we will need ambition, determination and courage, but I am sure of one thing: none of us acting alone and in isolation can achieve it. If we want to create growth and employment, if we want to continue to implement an innovative social model, the only solution is to do more at European level.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, Madam Vice-President, on the issue of the Stability and Growth Pact, our group unequivocally backs the efforts of the Luxembourg Presidency and, in particular, supports the idea of a list of relevant factors, as indicated by Mr Juncker. I believe we need to make progress towards greater differentiation of the national economies, particularly by reference to their debt levels and the demands placed on them. Therefore, we agree on an explicit list of factors which – to borrow Mr Prodi’s expression – would render a political and more intelligent assessment of the Stability Pact possible.
Having said that, reform of the pact still falls short of a European coordination of budgetary policy – Mrs de Sarnez just referred to this. On this point, I would say to the Council that the statement I read after the ECOFIN Council, in particular to the effect that an agreement reached within the euro zone by the 12 Member States would not necessarily be ratified by all members of the Council, namely by all 25 Member States, constitutes, in my view, an extremely worrying signal from a political standpoint.
From this point of view, the triangle to which Mr Juncker referred at the start of the Luxembourg Presidency when discussing the Lisbon strategy, the Stability Pact and the financial perspective, makes a lot of sense. I believe that interpretation of the Stability Pact should echo the readiness of Member States to make extra budgetary efforts in order to obtain a financial perspective and a European Union budget fit for purpose and able to deliver the objectives we should like it to achieve.
From this point of view, the political timing is not particularly good, since we are asking the spring meeting of the European Council to reach agreement on Lisbon and on the Stability Pact, while possibly postponing the debate on the financial perspective until June. However, I believe that this danger of a rift between the new Member States, in particular, and the old Member States is a political risk which should not be underestimated in this whole debate.
Finally, with regard to sustainable development, I am quite surprised by, let us call it, the superficiality of the proposition. The European Commission has issued a report on the Community strategy for sustainable development which therefore concerns the Union’s sectoral policies. This report is highly critical. It is honest enough to be extremely critical. Therefore, if the major political impetus which Mr Barroso is expecting and which we, too, are hoping for from the Council consists merely of saying, ‘we plan to draw up a European chart of indicators’ – we would say: is that all? All you need to do is to look at the European Environment Agency’s reports and you will have your indicators.
We are expecting a great deal more; we are expecting much more restrictive targets to be set in the areas of transport policy, energy policy and the Kyoto commitments. It is no longer enough to keep going back to the question of the indicators saying, in the morning, ‘we want fewer indicators’’, and in the afternoon, ‘we want more’. What exactly do we want? We want successful policies and we want the Commission and Council to abide seriously by the Gothenburg commitments.
. – Mr President, ladies and gentlemen, I feel, quite frankly, that the debate in this Chamber is rather paradoxical, since we are taking a fragmented approach to issues such as the Lisbon Strategy, the Financial Perspectives, the forthcoming European Council and the possible ways to reform the Stability and Growth Pact. The last, by the way, is an issue on which everyone except Parliament is taking action.
I believe, instead, that these aspects should all be dealt with together. Indeed, social cohesion and growth in the number and quality of jobs have certainly not been facilitated by policies focusing on competitiveness, nor by monetarist policies. These have even been enshrined in the new Constitutional Treaty, the only case in history where a constitution includes a monetary treaty.
We are confronted by the paradox of a Europe with a very strong currency but a weak economy in a deepening crisis and a society in great difficulty. There is a growing number of factors that are likely to make the situation even worse, such as those implicit in the Bolkestein directive, in the European budget cuts and in the false flexibility of the Stability Pact, which some would like to see used only to downgrade pensions. That has all led to a Europe of social fragmentation, relocations and the inevitable decline in its social and cultural model.
We have to set off along a new path, one that breaks with economics and monetarism, is based on an upward harmonisation of rights and wage levels and provides new impetus for quality development. To achieve that, it is necessary on the left to break out of the Stability Pact straitjacket so as to invest within individual countries – but also directly as the European Union – in research, innovation and whatever else is needed to promote development. What we need, therefore, is a different Europe, a social Europe, the kind of Europe that we shall be demanding at the European demonstration in Brussels on 19 March.
– Mr President, I would like to thank the Commission for agreeing to complete openness concerning 3 000 working groups. For the first time, we can now see the list of the groups. It can be found on the Commission’s website or, even easier, can be downloaded from my website at bonde.com. Mrs Wallström, the Vice-President of the Commission, yesterday agreed that we can also have the names of the participants. Thank you. Now, we shall soon see whether those advising the Commission on smoking are from the tobacco industry or from groups working to combat cancer.
I would also like to thank the Commission for agreeing that in future we can find out about all the contributions from the Commission to the Council of Ministers and its working groups. Eighty-five per cent of all legislation is finally completed in 300 working groups and in Coreper. Until now, we have been excluded from the majority of this legislation. Now, we have been promised the greatest reform in openness to date. I am as happy as a little boy on Christmas Day, because I have been working towards such openness for many years. Thank you. It is almost too good to be true.
Now it is your turn over in the Council. My dear Council of Ministers, can the Luxembourg Presidency not ask that the 300 working groups dealing with legislation be laid open to Parliament? It is humiliating that elected representatives must always beg for the documents in a corridor or from a lobbyist or from a student at one of the permanent representations, or from the ambassador or from the actual minister. When we sit on the committees and deal with the draft legislation, officially we have only the original draft from the Commission, while the Council’s working group is sitting looking at edition 17 – which we cannot legally obtain. Officials and trainees sit behind us at the committee meetings with the latest edition of the draft legislation, but what about the members of the committee themselves? We have the electorate’s vote, but we lack the confidence of the Council of Ministers. Now we will get the Commission’s new drafts while the legislation is being discussed. When will we have the opportunity to thank you in the Council for what would be the most natural thing of all? In democracies, those exercising power are responsible to the elected representatives; in democracies, there is nobody above or equal to the electorate and their directly elected representatives. Thank you, Mr President, especially if the Council will give us a little more to say thank you for.
. I wish to thank the President-in-Office and the President of the Commission, Mr Barroso, for their presentations.
This Parliament has often taken a very narrow viewpoint with regard to the future development of the European economy and the European social model, whereas experience should have taught us that each action we take has an immediate effect on other areas. Therefore, we can no longer speak of exclusively having a social model that works according to the old ideology of high taxation and high social protection. Likewise, there cannot be a simple free-market area, where everyone can do whatever they wish, without any restrictions. We need rules and regulations to ensure that Europe works properly not only for the consumer or business but, most importantly of all, for the citizens we govern. That is why the Stability and Growth Pact is a good thing, in spite of the faults and mistakes in its operation that have recently been highlighted. The fact that it remains in place is a good thing, as also that it can be altered and changed to adapt to changing circumstances.
However, I would warn against making widespread changes or reducing the powers contained within the Stability and Growth Pact. Let us not forget that the Growth Pact itself cannot be seen in isolation: it must also be seen in coordination with the broad economic policy guidelines that are laid down. Action has been taken in the past against one government – the Irish Government – because of its so-called failure to meet certain criteria under the broad economic policy guidelines. The mistake was not that the Pact was there, but that it was not enforced against other countries that continue to breach those guidelines and fail to observe the overall policies on the proper management and operation of economies and fiscal policies.
Finally, the Lisbon Strategy, which we voted on today, is a strategy for good governance, good economic growth and, above all, employment creation, which is the best tool for tackling poverty, social disadvantage and isolation. It will ensure that we in Europe can give the very highest standard of jobs, training and, most importantly of all, social protection to all our citizens.
Mr President, I should like to draw the Council’s attention to the fact that the brutal action taken on the part of the Turkish police against demonstrators a few days ago has resulted in quite justified protests across Europe and even – or should I say at long last – in it being asked somewhat more overtly whether a country such as Turkey could be a Member or candidate country of the European Union at all. This is, in itself, somewhat odd, of course, because we have known for some time that Turkey takes a rather casual approach to human rights and has for many years pursued a real policy of genocide against ethnic minorities and non-Islamic faith communities. I think that the incidents of a few days ago do indeed give the Council good cause to revisit the whole Turkey issue. There are sufficient fundamental reasons for doing so.
Mr Vanhecke, I would ask you to keep to the subject of our debate.
Mr President, I believe myself to be entitled, as a Member of this House, to draw the Council’s attention to whatever subject I like and it is not for the President to concern himself with the content of Members’ interventions.
I do indeed think that there are sufficient fundamental reasons for putting this issue on the agenda. I would like to repeat that Turkey is not a European country politically, culturally, economically or historically speaking, and I have not even mentioned the problem of Islam, although no one would deny that the possible enlargement to include a country of 70 to 100 million Islamists threatens to fundamentally change the nature of our society.
I would urge the Council to revisit the Turkey issue as a matter of urgency, and also for internal and democratic reasons. I consider the way in which in the past few months, in all European countries, debate on Turkey’s accession has been made impossible and the way in which the verdict of the voters and citizens on this subject has been avoided, to be totalitarian and undemocratic. Our citizens are intelligent enough to decide for themselves on Turkey’s membership in a referendum. Anyone who denies them and us the right – and indeed, anyone who denies us in this House the right, let me say now – to address the Council at any time about this fundamental problem, does the European Union a disservice and brings us a step closer to a totalitarian European regime, something that we cannot tolerate under any circumstances. It is the Council’s duty to discuss this as a matter of high priority.
I regret to say that despite my request, Mr Vanhecke, what you said did not relate to the subject of our debate. I should nevertheless like to thank you for your intervention.
– Mr President, I agree with the Commission President's conclusions. I believe that Europe is currently standing at a crossroads. Europe could enter a crisis period if the Constitutional Treaty is not ratified either now or in a few years' time, that is, if we are unable to define Europe in a way that affirms our political and economic identity to the outside world. We need to be defining Europe now in line with the mandate of the current Commission and of this House.
To do that, in economic terms – which is what we are considering today – macro-economic stability is essential. The other minimum requirement is speeding up the Lisbon reform process in order to increase employment and productivity, and therefore competitiveness, which will narrow the gap between us and the United States and enable us to stand up to competition from emerging countries.
We discussed the Lisbon reforms this morning, so I am going to return to the importance of the Stability Pact. I feel that we need to be very honest with one another on this matter. We are going to reform the Stability Pact not because its internal logic has failed, nor the ideas underpinning it, but rather for the simple reason that too many countries have failed to comply with its terms, notably the larger countries. Since it is the larger Member States who are forcing us to revise the Pact, we need to know what they are willing to do – which is what we have just heard.
They are willing to accept reform of the preventative features of the Pact and to make an effort in the good times, simply because they know that no world power can force them to comply with the rules. In terms of prevention, they want to slacken and break the rules to the point where – as one German Social Democrat has said – there are no absolute rules.
There are two options – and only two – in this state of affairs: either we move towards economic governance, economic coordination, and an independent judge incapable of imposing any sanctions, or we maintain the existing automatic procedures.
We have not wanted to move ahead with economic coordination. The Intergovernmental Conference reversed all the tentative progress made by the Convention on the subject of coordination, leaving us in exactly the same position as before. Nor do we want to continue with the automatic processes. All that will happen in this Council and in future Councils is that we will move backwards. The question is how far will we backtrack, and at what pace?
The exemptions to the rules we set ourselves amount to weakening, to giving ground on the Stability Pact. How much you are willing to concede will determine our future credibility, our economic strength, and will affect whether or not we avoid the economic crisis I anticipate in the coming years.
Mr President, the forthcoming summit is doubly interesting from the point of view of sustainable development. On the agenda are the mid-term review of the Lisbon strategy and the annual audit of the sustainable development programme. These two go together. Sustainable growth and competitiveness cannot be achieved without the highest possible levels of environmental and social protection. The mid-term review of the sustainable development programme undertaken this year must see the creation of an ambitious strategy that reaches far into the future. It should be directly linked to the Lisbon strategy and it should also serve to guide different policy areas within the European Union.
The spirit of Cardiff needs to be revived and we should examine the sustainability of the European Union’s various policies more closely, confronting those factors that are leading in the direction of unsustainable development. Special attention needs to be paid to energy production, transport, land use and agriculture. New, more ambitious steps have to be taken to prevent climate change. We must look ahead to the time after the Kyoto Protocol and achieve targets for the year 2020 that we can keep to and monitor.
We also have to put a price tag on sustainable development. We have to estimate how much doing absolutely nothing will cost. Now of course all attention is focused on what environmental protection measures will cost.
The European Union must continue to be the organisation that shows the way globally in environmental policy. Ambitious legislation linked to the right means of financial control is also a good combination for creating demand for the new environmental technology.
Mr President, in the referendum on the EU Constitution which was held in the Spanish state, the Basques and Catalans clearly confirmed that we wish to be fully involved in Europe. Within the Hispanic map, the percentage of 'no' votes cast in Euskadi and Catalunya was three times as high as in Spain. Europe must take account of this political reality, especially if the goal is to build a closer and stronger Europe that counts for all the people of Europe.
It would be very undemocratic to neglect the different realities that exist in Europe's stateless nations. We cannot be so hypocritical as to claim plurality in Europe and deny it internally. At a time when several Spanish MEPs have been complaining of alleged discrimination against the Castilian language, in the same period, Manuel Marín, the President of the Spanish Parliament, forbade a Catalan MP from speaking a few words of Catalan in his introductory remarks. Different criteria cannot be applied to equivalent situations. One cannot claim rights, justice or different standards of morality when in Europe and, on the other hand, insist on a pragmatic approach based on financial practicality when in Spain or Italy.
If we are truly committed to multilingualism, if we want the Castilian language to be used at all committee meetings, press conferences, etc, we must first be honest and safeguard everyone's linguistic rights, including those of the Catalans and Basques as well as, for example, the Welsh and Irish.
– Mr President, as the President-in-Office of the Council said a short time ago, the spring European Council will focus mainly on the Stability and Growth Pact and the Lisbon strategy, a strategy which is considered to have failed and to need review. It needs review because the number of unemployed in Europe today has now reached 20 million, with 70 million people at risk of poverty, wages paid to women are, on average, 16% lower than wages paid to men and real convergence has not therefore been achieved.
Unfortunately, Lisbon puts social policies in second place. With the changes proposed to the Stability Pact and to the Lisbon strategy itself, the strategy cannot be made into a pro-grass roots strategy. It is a paradox and it is absurd for us to talk about creating the most productive economy on the planet, on the one hand, and to want reductions in budgets and, hence, less cohesion, on the other.
Only with a series of radical measures, which also include increased resources for social growth, can the Lisbon strategy become a more pro-grass roots strategy.
Mr President, before I move on to the Stability and Growth Pact, I would like to make a comment or two about the financial situation in general. I am a little disappointed to see that Mr Barroso, the President of the Commission, seems to have disappeared, because he is going to hear a comment from a representative of the United Kingdom, which is the second biggest contributor to European Union funds.
To date, we have contributed some GBP 180 billion. We have received back around GBP 105 billion by way of subsidies of one form or another. Well, we believe that very soon there is to be a general election in the United Kingdom, and I think the voters are going to want to know what has happened to that GBP 75 billion deficit in our contributions. Is there going to be an answer from our current Prime Minister or Chancellor of the Exchequer? Is there going to be an answer from this House? When we remind them that the European Court of Auditors has, for the tenth year running, refused to sign the books because billions of pounds have gone missing, they might well put two and two together as regards what has happened to our 75 billion.
Have we got a Stability and Growth Pact or not? The Prime Minister of Luxembourg, Mr Jean-Claude Juncker, recently said to reporters in Brussels: ‘I am beginning to seriously consider the option of not changing the Pact at all’. He added: ‘We are not excluding the scenario of leaving the Pact as it is; that is now a distinct possibility. I have no goal of replacing a Pact that does not work well with one that seems to function but goes wrong later’. Previously he had said that the Pact was dead.
So what about this Stability and Growth Pact? Is it not ludicrous that countries that run up a deficit of over 3% are then fined enormous sums of money, making their position worse? Of course the Stability Pact is wrong. It is useless! Dump it!
– Mr President, ladies and gentlemen, the forthcoming European Council is going to deal with crucial reforms for the future of the European Union, including reform of the Stability Pact. This reform is unfortunately enveloped in mystery. In fact, we go from general news about a possible nineteen points to make the Pact more flexible to the possibility of leaving the Pact unchanged. In that respect, all that remains is regret at the opportunity that Parliament has wasted through being unwilling for this Chamber to directly enter the debate on how to reform the Pact. The President of Parliament and also the main political groups are to blame for that.
It seems that we are reaching a possible compromise, as usual, characterised by tactical manoeuvring and political balancing acts. That is not what Europe needs right now. Instead, it needs bolder and more pragmatic approaches to the key objectives for revitalising the economy, that is to say investment in research, innovation, competitiveness, infrastructure and structural reform. That is also why I stress that I am baffled at the refusal by the Commission and the Luxembourg Presidency to consider applying the so-called golden rule, which could have done a great deal to boost our economic growth.
We owe it above all to the younger generation to make a practical commitment to the future of our economy. In that respect, we need a genuine Pact for young people. The young need to be able to look forward to a future of stability, security and social cohesion, thanks to measures helping them to enter the workforce and to have access to credit, as well as measures directed towards the right to a home and a family.
To conclude, I believe that the European Union needs to make a strong commitment to guarantee effective opportunities for Europe’s younger generations. That is what we are calling for, and that is what young people above all are expecting.
Mr President, right now, it is not difficult to feel some sympathy with the Commission and the Council as they try to find a sensible solution to the problem of the Stability Pact. They have become victims of the EU’s self-chastisement and self-imposed captivity. This Stability Pact was brought into being for reasons that were very transparent, particularly in the case of Germany, which later turned out to be the country that had the greatest problems with it. I think one of the lessons we ought to learn for the future is that rushing these things is not the way to get them done, for the damage is now greater than the former short-term benefit. The whole thing is a virtual ruin and has precipitated another crisis of confidence in Europe.
For the sake of the young and of all those who still, with a certain euphoria, believe in Europe, I really do hope you will manage to cut this particular Gordian knot. It will be very difficult, but a lot of trust has been lost – and it was that trust that the Stability Pact was originally intended to build. So, quite seriously, I wish you every success at the forthcoming Council, and at it, may you succeed in getting this stumbling-block out of the European Union’s way.
Mr President, the Spring Council will no doubt be dominated by the mid-term review of the Lisbon Agenda. This is a matter on which I have spoken on a number of occasions in recent weeks, and one that should be at the heart of the European agenda in the coming years.
I simply wish to emphasise the support of the European Democrats for strong action to reinvigorate that Agenda. We want to see a stronger commitment by national governments to real and enduring economic reform. The President of the Commission has our full support for an enterprising Europe, committed to growth and prosperity.
However, I also want to make it clear that we are concerned about some recent developments and emphasise the need for President Barroso not to weaken his stance on EU market liberalisation by in any way undermining the Services Directive, which is a fundamental part of the Lisbon Agenda that he himself redefined only recently. There is also the Working Time Directive: it seems to me extraordinary that there are still politicians and governments who consider that a level playing field is one in which all EU Member States are equally uncompetitive. It is fundamental to our vision of Europe that employers and workers should, as far as possible, decide on their own terms and conditions and working hours, and not have governments or the EU decide for them. It goes against the whole spirit of economic liberalisation and flexibility that so many of us believe in.
The Council will be considering other matters too, including the international situation. I wish to comment on one aspect of this: the reinvigoration of the transatlantic alliance. The visit of the President of the United States to Europe last month heralded a new chapter in the world's most important geopolitical partnership. There is a real prospect now of a fresh start to that relationship, which is crucial for world security. Some recent comments, including those by the German Chancellor, are of great importance and need to be taken seriously. His implication that NATO was no longer the pre-eminent vehicle for military defence is an issue which I feel needs to be further examined and about which I am concerned.
If Europe wants to be a serious partner alongside the United States in the fight against terrorism and the spread of WMD, then it must work more closely with our American friends.
Mr President, I too should like to say something about the Stability and Growth Pact, because it is regrettable that the ECOFIN Council failed to reach agreement on it earlier this week. I hope, and very much trust, that Mr Juncker, who will attend both this extra ECOFIN meeting and the summit, will be able to carry on his work. Indeed, it is with sorrow that I look upon the Pact’s reform being turned into a . I fear that it will be reduced to common horse trading between Member States, particularly the large ones, something we have experienced all too often in the past. It is time our Heads of State or Government displayed real vision and leadership.
My group has indicated many times that it is in favour of the Pact being reformed, which would result in growth, without putting the euro’s stability at risk, and so I think it would be useful if a quality assessment were to be made of Member State budget spending. This was borne out this morning during the discussion of the Lisbon strategy. In Europe, there is too little investment in the education and research that will enable it to become the competitive knowledge economy we desperately aspire to be. The Pact should not obstruct us in those endeavours.
In industry, businesses would be out of the running if they failed to invest in the future. I should, however, add that in industry, investments are not written off over one year. So why do we do this in the Pact? What is stopping us from applying a longer depreciation period to the Lisbon investments too? This would involve a change to the substance, which would create space without putting discipline at risk.
Another change that must be made is for us to start thinking more along European lines. It is wholly acceptable that government influence should impact on the economy, provided that it is done at European, rather than national, level. It seems that the leaders at the summit predominantly want to create a catalogue of excuses which will help them escape discipline and which they can use for all possible kinds of policy. My group favours a strong role for the Commission and considers that the rules of the game and the assessments should be drafted jointly, from a European perspective.
– Mr President, I should like to ask the Council what happened to Gothenburg and what now remains of Gothenburg, because in my view the answer is: very little.
If the Council had stuck to its commitments, it would not be looking, as you did this morning and again this evening, for a new impetus to dispel Euro-pessimism, because Gothenburg showed the way and gave new hope by proposing that each year, in spring, a special summit should be held to track the progress made on sustainable development; Mrs Wallström knows what I am referring to. What have you done with the enthusiasm of Gothenburg to face up to the new threats and challenges worrying our fellow Europeans? What are your innovative, compelling and concrete plans to combat climate change and to counter the decline in biodiversity? In four years, what progress has been achieved and where are we with social harmonisation? Where are we with European public services?
In my view, you have distorted the objectives of the spring summits which were supposed to provide a response to all those questions and bring about a refocusing of policy. And now you are asking for a charter on the new criteria! Mr President, these criteria exist, and you have cast them aside, perhaps because they were too limiting, too troublesome. What about the biodiversity criterion, for instance: has the Commission kicked it into the long grass?
There is no need, Mr President, to go on reinventing the wheel day after day. Get back to the spirit of Gothenburg; restore this innovative project to its place at the heart of the spring summits, an innovative project long-awaited by our fellow citizens and which will pull Europe out of its state of stagnation.
– Mr President, the mid-term review of the Lisbon strategy does not set new objectives; it repositions so that it can become more competitive with the United States. It calls for closer cooperation and coordination between governments and for them to be monitored, in order to overcome delays caused by their opposition. Consequently, new storms against grass-roots incomes and other grass-roots achievements are brewing at the spring Council. This is guaranteed by the final outcome of the first five years' application of the Lisbon strategy, with increased poverty, unemployment, inequality, uncertainty for workers and greater wealth for the oligarchy.
The leaders of the Member States will decide to proceed more aggressively and at a faster pace in making industrial relations more flexible, in cutting workers' incomes and grass-roots rights, with a new insurance system, with full liberalisation of the market and with across-the-board privatisations. At the same time, they will take decisions which will speed up the political and military presence of the European Union in more countries and they will seal the joint front of the United States and the European Union in the war against the peoples. These are measures which reduce social and employment rights in order to increase the profitability of European capital.
This is the mediaeval working environment which they are preparing, this is the policy of the European Union and its parties. They are calling on the workers to make sacrifices in order to make their lives worse. However, there are also sacrifices with the prospect of a better life, by which I mean the organised fight against the barbarity and exploitation of the European Union and the governments.
– Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, as has already been said, the forthcoming Spring European Council has two main topics: the reform of the Stability and Growth Pact and the review of the Lisbon Strategy.
Looking beyond the current compromises, inevitable hypocrisies and tiresome tactical manoeuvring between those who want rigour and those who want flexibility, between grasshoppers and ants, the essence of the debate on the Stability and Growth Pact still remains the golden rule, or how to introduce flexibility into the budget rules honourably, without resorting to opportunistic or artful means.
The compromise that is emerging appears to be useful, but it will not solve everything. A golden rule applied will do little for development, while it is liable to lose us our credibility and reputation. A clear strategy of deficit spending on objectives at a European level would be more useful, but we are probably not yet mature enough to make that kind of choice.
The same may be said for the review of the Lisbon Strategy. Redefining the objectives will be of little use if the toolkit still consists of subsidiarity, open coordination, peer pressure and moral persuasion, particularly during a slump. What is needed are direct-action instruments, such as European action plans, but we are not yet mature enough for those either.
I feel, therefore, that we need maturity in order to have more Europe, that is to say in order to be able to decide once and for all what kind of economic constitution we want for our Europe, over and above our selfish national interests. The challenges of globalisation really do not leave us much time any more.
– Mr President, President of the Commission, ladies and gentlemen, the stalemate that has been created in recent days over the review of the Stability and Growth Pact shows that we have to learn how to manage flexibility. The long list of major exceptions prepared by the Luxembourg Presidency, which would allow the deficit reference figure to be exceeded on a temporary basis, has obviously opened up a Pandora’s box of national requests.
If we continue like this, nothing will be achieved and we will resign ourselves to keeping the Pact as it is, as something more or less nonsensical. Instead, we need to follow the obvious path of having a single important exception, allowing the possibility of derogation only for precise, circumscribed European initiatives in the areas of training, research and major physical and intangible infrastructure networks. We therefore need to tie any flexibility in the Pact to real European added value through investment.
The experience of recent days also teaches us that the Union’s economic policies need to be properly coordinated. I have the impression, however, that the Member States’ governments are adopting a strategy of slowly and gently weakening the Commission’s role. We shall probably also be able to see this during the debate on the Financial Perspectives in June, when it is not difficult to foresee a fresh attack on the credibility of the Community aspect of the European Union.
Mr President, I wish the European Council every success in its review of the Lisbon Strategy. A decisive effort is needed to boost competitiveness not only through good programmes but also in real economic activities, because sustainable development and more jobs can result only from more growth. We also need to enhance the credibility of this Union for entrepreneurs as well as citizens at large. Not only the governments but also these people need to be motivated to contribute actively to achieving the Lisbon goals.
One solution lies in opening up the EU market in services. If we really intend to enhance efficiency and motivation, then we must open up without further delay. This could prove to be one of the most important and productive reforms of this organisation. Conversely, watering down the Services Directive could deliver a devastating blow to the principles of equality and solidarity.
It was said in this Chamber today that free movement of goods and capital without free movement of services is nonsense. In this context, the country-of-origin principle must be seen as an inseparable part of the directive.
I really hope that the new Commission will not weaken its stand on EU market liberalisation. Instead of waging battles to further conserve the present unequal status quo, we should concentrate on the benefits that free competition would bring to all of us, both old and new Member States, and benefits there clearly are!
I hope that the European Council will show enough political will to make our citizens believe that Member States are serious about creating the conditions for dynamic growth. This will also be a test for the EU’s solidarity.
I would like to contribute to this debate as a Member representing a newly acceded country, and for whom the question of a social Europe is especially important. We all of us know how great the difference in the standard of living is between the newly acceded and the older Member States. We also know that this difference is unacceptable, and we must strive to eliminate it. Among other things, the Lisbon Strategy was one of the most important guideline documents for us at the time of accession. It was hugely attractive that we could be members of a Europe which could envisage as a target increasing economic competitiveness, job creation and at the same time the spreading of the values of a social Europe across the whole of Europe.
That set of views which sets growing economic competitiveness as a priority yet sees social dimensions as less important is not acceptable to the newly acceded Member States, where more than a third of the population lives in poverty. It is true that the best way to fight poverty is to increase economic competitiveness and job creation, but this must be tightly linked to social cohesion, education, research and development, and protection of the environment. Social questions belong among the responsibilities of Member States, but appropriate coordination among institutions at Union level is vital. We cannot accept that we live in brutal market economies we must strive to bring about a socially sensitive Europe.
It is true that the European Council will focus on the Lisbon Strategy and on the Stability Pact. Let us admit, though, that in the background of this discussion, there will also be the question related to the financial perspectives that is linked to Lisbon and the Stability Pact – because in the end it is the financial means that the European Union will have for the coming years, which will determine whether and to what degree, we will be able to put into practice the vision of Europe to which Mr Barroso referred. This is where we have to remember that the new Member States still have a low standard of living when compared to the European average and, despite this, are still expected to implement the reforms required by the Lisbon strategy as well as by the Stability Pact.
We also have to keep in mind that the new countries are experiencing a certain degree of tiredness, a certain fatigue, from the continuous reform process. It is enough to say that they have been undergoing a reform process for a number of years – first to prepare to join the European Union and, now that they have joined, they are facing more reforms, this time having more of a budgetary and fiscal nature to prepare for the introduction of the Euro. As if this were not enough, we now have the reforms needed by the reform strategy, which amounts to a non-stop reform process.
This does not mean that the reform process should be stopped. Far be it from this case. It means, however, that there is a need for the new countries to feel that they are not being left alone on this road; to the contrary, they should feel that there is somebody helping them. This is exactly what the cohesion policy of the European Union could do, and this is why the financial resources that the European Union will have in the coming years will determine whether we really want the new Member States to be really integrated; if we really do want them to adopt the Euro and expand their economic development and create jobs as the Lisbon Strategy is telling us to do. As Mr Barroso himself said, you cannot have more Europe with less money.
Mr President, Mr President-in-Office of the Council, any German in this House will find it particularly difficult to talk about the forthcoming Council and the Stability and Growth Pact, for you know how hard the Germans found it to abandon the Deutschmark. The only way in which the German public could be persuaded to part with the Deutschmark was with the explicit promise that there would be a Stability and Growth Pact that would draw on the tradition of the Deutschmark and maintain the currency’s long-term stability. Of course, it is particularly problematic when, out of all the Member States, it is the larger ones, such as Germany and France, who, having compelled the smaller countries – including those in southern Europe – to accept this Pact, themselves breach it, breaking its rules and even altering it when they get into difficulties. For that reason, I can only encourage the Luxembourg presidency to stick to its guns at the summit, and urge all the other members of the Council to do likewise.
Altering the Pact is certainly worth thinking about; here in this House, we have heard important arguments as to why it can be applied in different ways at certain stages. The worst option, though, is to alter the Pact precisely when one has oneself broken the rules and got away scot-free, and so the sixteen-point list that Mr Juncker has put forward is the right way to go about reforming it. Our position on this issue is that the Commission’s hand must be strengthened, and it must continue to be a player. It cannot be for the Member States to decide when and where this or that special rule should apply where the Stability Pact is concerned. What the European Council should bear in mind, when coming to its conclusions on 22 and 23 March, is that the Commission must be put in a stronger position, and that there are several changes we can talk about.
As this Council is meeting in a special international situation, let me add the final comment that, in the Middle East, among our Mediterranean neighbours, a lot of things are in a state of flux. There too, it is important that we should be alongside the democrats and supporting human rights. For that reason, I would like to see this Council – in contrast to what we in this House have heard from it so far – send, by the way it votes, a clear message concerning the activities of terrorists, of Hezbollah, and everything associated with them.
Mr President, I believe that the debate on the Stability and Growth Pact has shown that there is a genuine need for action. I was struck, in particular, by the comments of the last speaker, who gave us an encouraging message.
It would be extremely serious if the European Union, on an issue like the Stability and Growth Pact, should see divisions, for instance, between old and new members. I view that as something very dangerous. We must approach reform of the Stability Pact in a spirit which is also one of solidarity. Any division would, in my view, be extremely harmful and dangerous.
I should also like to return to an idea which was mentioned, in particular, by the last speaker, namely the importance of the institutional aspect. We must not weaken the Commission or the Commission's role in managing the Stability Pact, and there is no question as far as the Presidency is concerned of somehow withdrawing the Commission from its role in the area of budgetary surveillance. Thus, this aspect appears particularly important.
The Presidency’s proposals, on which agreement has still to be reached, clearly tend to introduce greater flexibility, because in some quarters greater flexibility is required. However, at the same time, they aim to create a more precise framework specifically to enable the deficit to be assessed. One deficit is not the same as another. I believe we are all sufficiently familiar with economic rules and laws to know that no two deficits are necessarily identical in nature. A deficit caused by consumer spending should not be considered as being identical to one resulting from productive investment, from investment in the future. I therefore believe that this is the framework which the Presidency would like to create, to enable a more precise assessment to be made, avoiding any risk of arbitrariness.
Next, I believe the pact has to be more closely related to economic cycles, and that it should still be possible to modify any instrument of economic policy in the light of experience. The rules adopted should be able to withstand the test of reality. When they are tested against reality, we may have to conclude, where necessary, that the rules are perhaps not always totally appropriate. Adapting the pact does not mean that deficits will be allowed to increase in the future. Those who think that deficits could be allowed to run unchecked without consequences are wrong, because deficits spiralling out of control would very quickly be punished by rising interest rates, which would have an impact on the investment urgently needed in Europe. We have also discussed the Lisbon strategy at length this morning – a strategy based, inter alia, on investment. It is clear, therefore, that we cannot recommend, on the one hand, a strategy based on investment and, on the other, encourage practices which would lead to an increase in interest rates, providing a disincentive to that very same investment.
I believe that what we want is to have rules which are complied with – rules which can be respected by everyone; and so that everyone can comply with them, certain economic and political realities need to be taken into account. Without wishing to refer to any one country in particular, although one has already been mentioned, we have to acknowledge that some countries have experienced fairly exceptional events, and it would not be acceptable for such exceptional factors not to be taken into account, to some degree.
Turning to sustainable development, I can say to Mrs Isler-Béguin that we have firmly insisted on maintaining the environmental dimension in the Lisbon strategy – not only on maintaining it but also genuinely incorporating it in all policies right across the board. Sustainable development cannot just be bolted on. It is something which must inspire the whole range of policies, and all policies must be assessed against a yardstick of sustainable development. Therefore, I do not believe that the Presidency is trying to neglect Gothenburg or consign it to oblivion. We continue to regard the strategy of sustainable development as fully valid. We recommend a horizontal approach to all environmental policy, as already set out in the Treaty and in the draft Constitution. On this point, we believe that a charter could be useful because it would give us a certain number of guiding principles to be followed when implementing the various policies.
Finally, with regard to Kyoto, the Presidency is extremely keen to develop the Kyoto follow-up, and if there is sustainable development dimension, I believe it is based, in particular, on this aspect, namely preparing for the follow-up to Kyoto. On this point, the Presidency would like the European Union to take a lead, to be at the leading edge of progress and to have a key role in the defence of the planet.
. Mr President, I wish to thank all the Members of the European Parliament for their valuable contributions to this debate and also for their concrete ideas.
This debate has shown the need for a coherent and consistent approach. We must ensure that the policies on the Stability Pact, the Lisbon Strategy and the Sustainable Development Strategy go hand in hand. During the debate this morning on the Lisbon Strategy you also made the point that the very concrete proposals we have been discussing for some time must uphold this balance.
We shall do all this in the European way, which is to ensure that the creation of growth and jobs does not happen at the expense of over-using natural resources or of social policy. We must ensure that our policies include all three of those elements and that they reinforce one another. Climate change is one example, as it is not only an environmental issue but also one with enormous economic and social consequences, meaning that our policies have to be designed accordingly. This is exactly what incorporating the dimension of sustainable development is all about. It brings the future and the rest of the world into the frame as well.
I wish to thank all those who have raised issues concerning the Lisbon Strategy and assure them that the Commission will take due note of all these issues.
Mr Bonde was the only person who said he was very happy. I am glad he is happy, because his comments related to openness and transparency, which are things very close to my heart too. I would remind you that we have enhanced transparency as regards expert groups in the context of negotiations on the framework agreement. There is a new article on expert groups, and a list of the expert groups, their composition, activities, agendas and documents will be made available. That is important.
Unfortunately, while some members of that Group put difficult questions, they have not stayed long enough to hear the responses as regards, for example, the Stability Pact, which is another important issue.
We sometimes seem to lose sight of what has been achieved through the Stability Pact. Just a few years ago, the economic situation in Europe was totally different. The Pact has helped us to re-establish financial stability in Europe and enabled us to cooperate rather than to drive our currencies against each other. This is an important point which should not be forgotten. At the same time, if we are prepared to increase the flexibility of our rules, we also need to take steps to improve the quality of our cooperation at European Union level.
The euro has brought our economies closer together, and national economic policies have become a common concern. If we want to maintain a meaningful fiscal surveillance system then we should also strengthen our institutional settings and provide greater incentives for cooperation and sound fiscal policies in Europe.
The Commission will continue to work in a constructive way with the Luxembourg Presidency to ensure it is possible for the necessary changes to be made, to modernise and to harness the progress made to reinforce our other policies. Thank you for the contributions to the debate on the Stability Pact, which the Commission considers does not need re-writing, but to be interpreted in a way that guarantees its effectiveness and credibility.
The Commission will look into the details of creating a charter for sustainable development, which must include very concrete policies and actions. Indeed, nothing of what has been said about the Stability Pact, the Lisbon Strategy or sustainable development will lead anywhere unless we start to take action. The overall challenge for us is one of implementation: to maintain consensus, ensure best use of governance and secure the support of European citizens for what we are doing. Those three issues must guide us in ensuring a successful summit meeting and, hopefully, successful implementation of what has been discussed today.
The debate is closed.
The next item is the Council and Commission statements on health workers detained in Libya.
Mr President, on the question of the health workers detained in Libya, the Council is extremely concerned for the safety of the five Bulgarian nurses and the Palestinian doctor condemned to death on 6 May 2004. Throughout recent years, the Council has been keeping a very close watch on their trial. It has intervened on a number of occasions with the Libyan authorities at the highest level, to ensure, in particular, that they were given a fair and equitable trial, especially in view of the fact that Professors Montanier and Collezzi in their final report on the HIV virus infection in Benghazi hospital had concluded that the five nurses and the doctor were innocent.
In all its actions, the Council has always worked in close cooperation with the Bulgarian authorities and has had the support of other international partners. Bulgaria has thanked the European Union for what it has done. I met the Bulgarian Foreign Minister yesterday to discuss this matter with him once again. Bulgaria can count upon the Council’s help in the future in seeking a positive outcome to this matter. To this end, the Commission has joined with the Council so that the European Union can act in close coordination.
Irrespective of the question of responsibility for the contamination in Benghazi hospital, it is clear that the issue has aroused strong feelings, particularly among the victims’ families, but also among the population generally. This is why the Council has expressed its profound sympathy with the people infected with the virus at Benghazi hospital. It has stated its readiness to show its solidarity by a humanitarian gesture on their behalf. An action plan drawn up by the Commission is accordingly being implemented at present.
The Council now awaits a gesture from Libya.
At its meeting on 11 October 2004, the Council invited Libya to make a positive response to the European Union’s proposed policy of engagement. In this context, the Council insisted that Libya should meet the European Union’s concerns, particularly on the question of the Bulgarian and Palestinian medical personnel. The Council feels that a review of the evidence will lead Libya to conclude that a rapid release of the five Bulgarian nurses and the Palestinian doctor would be in the best interests of justice.
The Presidency assures the European Parliament that the Council will continue to treat this as a matter of high priority and will do everything in its power, in close coordination with the Bulgarian authorities, but respecting the rights of the authorities concerned, to reach the only positive outcome possible in this matter, namely the release of those sentenced.
. Mr President, thank you for this opportunity to discuss the very difficult issue of the health professionals detained in Libya, which indeed casts a shadow over international relations with that country. In order to fully address this issue, it is necessary to widen the scope of the discussion to also address the issue of the families in Benghazi affected by the mass HIV infection. The Commission considers these to be two separate dramas, but they have been linked by the verdict pronounced in May 2004 against the Bulgarian and Palestinian medical staff currently detained in Libya.
I shall first address the issue of the Benghazi families. They are confronted with this infection which, either directly or indirectly, has affected many people. We have recently been reminded again of this tragedy by the recent deaths of some of the children and adults affected. The EU has a deep understanding of the serious consequences of the kind of large-scale accidental infection that affected Benghazi. Having faced similar tragedies in European countries, we have developed programmes to alleviate the effects of such tragedies and a system to prevent similar outbreaks from reoccurring.
We can use this extensive experience to help the Libyan authorities deal with this situation and contribute to alleviating the plight of the stricken families in Benghazi. On numerous occasions the Commission and the EU have expressed their utmost compassion and solidarity as regards the situation in Benghazi. On the basis of a technical assessment carried out by the Commission in August 2004 and endorsed by the Council, the EU is now implementing an action plan aimed at addressing some of the issues faced by the Bengahzi families and also at enhancing capacities in the health sector in Libya.
The implementation of this action plan is an act of solidarity aimed at expressing EU compassion by addressing specific identified needs in Libya. It is the responsibility of all of us to make sure that the action plan is implemented rapidly, completely and efficiently.
In November 2004, the Commission organised an international meeting to launch the action plan and it is working closely with the Gaddafi Foundation to implement it. Success will depend on contributions by various public and private donors from the international community.
I shall now address the issue of the five Bulgarian and Palestinian medical staff detained in Libya since 1999. The EU has repeatedly expressed serious reservations over the basis on which the trial was conducted, the treatment of the defendants, and delays in the process. It therefore came as a great disappointment and a source of concern when last May they were condemned to death on grounds that remain, in the Commission's view, unclear and unsatisfactory. Immediately after the verdict was pronounced, the EU and the Commission emphasised the importance we attach to a satisfactory and just outcome of the trial, and requested a reconsideration. An appeal process will soon be examined by the Libyan Supreme Court.
The Commission has remained involved in working with the Libyan authorities to reach a satisfactory outcome to this issue. The EU made two formal approaches, at Prime Ministerial level, on 12 June and 27 June 2004. On 3 October 2004, a Commission official visited the Bulgarian and Palestinian medical staff to express its support for the detainees and to convey its concerns to the Libyan authorities. On 11 October 2004, the Council again expressed its grave concern over the plight of the medical workers and asked Libya to consider the release of the medical staff on the basis of a re-examination of the existing evidence.
The Commission will continue to attach high priority to this dramatic issue and is constantly seeking ways to contribute to a positive outcome. It will remain in contact with the Libyan authorities, the Gaddafi Foundation and the Bulgarian authorities.
I am convinced that all those concerned would like to turn the page on this tragedy as soon as possible. On the basis of the existing evidence, that is what must be done. At the same time, we will continue to focus on ways of alleviating the suffering of the Benghazi families and of helping the Libyan authorities build systems that will prevent a repetition of this contamination.
The EU has decided to embark upon a policy of engagement with Libya and has already given considerable recognition to the significant steps taken by Libya to secure reintegration into the international community. Libya has been invited to move towards formal relations with the EU as a Mediterranean partner and as a close neighbour. In this context, the issue of the medical workers remains a serious problem and one which, as Libya understands very well, needs to be brought to an acceptable end.
. Mr President, I should like to thank the President-in-Office of the Council and Commissioner Frattini for their very helpful statements. There is a double tragedy taking place in Libya at the moment. On the one hand there is the awful plight of hundreds of children in Benghazi infected by the HIV virus. We have the most enormous sympathy for them. I very much welcome the decision of the European Union's General Affairs and External Relations Council on 11 October 2004 to provide assistance to the Libyan health services. This includes medical equipment and help in establishing a reliable and safe blood bank.
The other, quite separate tragedy is that since 1999 – for over five years now – Bulgarian medical workers have been imprisoned by the Libyan authorities on charges allegedly related to the HIV infection. This situation was dramatically worsened on 6 May last year when a Libyan court sentenced the Bulgarian nurses to death by firing squad.
The most reputable international experts have testified that the problem of HIV infection was due to an in-hospital infection, which began over a year before the Bulgarians were hired by the Benghazi hospital. There are no good grounds for the imprisonment of the Bulgarian nurses. They should be released immediately. This is what the declaration of this Parliament, already signed by over 100 Members, is calling for. We ask the highest Libyan authorities to intervene in this matter, above all on grounds of natural justice and humanity.
There is also a very practical reason why this should happen. Over the past year, important steps have been taken to improve the relationship between the European Union and Libya. This has come about because of a number of very sensible decisions taken by the Libyan authorities to dismantle the Libyan WMD programme and to compensate victims of terrorist attacks in which Libya had been implicated.
The overall objective of EU engagement is Libya's full integration in the Barcelona process and subsequent progress towards an association agreement. This will not happen without further action on the part of Libya to meet our concerns. The most immediate of these concerns is the plight of the Bulgarian and Palestinian medical workers. We ask President Gaddafi to release them now.
, . Mr President, like other speakers, my heart goes out to the 400 children who have been infected by HIV and to the parents of the 40 children who have tragically died. I very much welcome the action programme that the Commissioner has outlined today. We should do everything possible to assist the Libyan people.
However, the treatment by the Libyan authorities of the five Bulgarian nurses and the Palestinian medical worker makes it very hard to take seriously Libya’s proclaimed desire to rehabilitate itself within the international community. We should remind ourselves that those people were in Libya to assist the Libyans; to provide better healthcare for Libyans. They have become scapegoats for the inadequacies of the Libyan health service.
It is clear that the infection at the hospital, as indicated by Mr Van Orden, already existed. It was spread because of poor hygiene and because of the re-use of needles. A number of experts has testified that the nature of that contamination makes it almost inconceivable that it was spread deliberately. Rather than simply facing up to the facts, the Libyans have turned tragedy into a further tragedy and into a farce.
First, they tried to blame the CIA and the Israeli intelligence services, saying it was a conspiracy to undermine Libya. Now, they have blamed the innocent Bulgarian nurses, at least some of whom were tortured before being tried; the trial was clearly unfair and not properly conducted. I very much support what the Council has said and would ask it to continue to pressurise the Libyan Government to come to its senses, to release these people and to become a normal part of the international community.
– Mr President, I am pleased that we are having this debate, which was instigated by the Alliance of Liberals and Democrats for Europe.
The situation of the Bulgarian nurses and the Palestinian doctor is truly a nightmare. For six long years, these people – who have devoted their lives to saving lives and caring for their fellow human beings – have languished in prison in Libya in loathsome conditions. The situation is Kafkaesque. The charges against them are unfounded, as researchers have shown.
On 29 March, a court is finally to make a pronouncement on the death sentences against these six people, and this date is therefore incredibly critical. The EU must do everything in its power to secure the immediate release of those concerned. In just a few years’ time, Bulgaria will be a member of the EU. We therefore have a responsibility to these citizens.
In our work on a gradual rapprochement between the EU and Libya within the context of the Barcelona Process, this case is a critical test of the direction that relations between us may take. If the death sentences are carried out, I believe that any future cooperation will be made impossible. At the same time, it is, of course, a terrible tragedy for the children who have been infected with AIDS and their families. The EU can do more. I am very pleased that the Commissioner supports the action plan and sees opportunities for the EU to support Libya in this way so that better care might be obtained in future for those infected with HIV.
Mr President, this is an incredibly important issue. We expect the Council and the Commission to give it priority and to follow events extremely carefully in the period up to 29 March when the court once again pronounces on the case.
We support the European Union’s agreements with Libya, concerning the HIV epidemic, and we urge the immediate implementation of the action plans which sparked our solidarity with sufferers from the epidemic in the Benghazi hospital [and I thank the Commission for this package of intervention plans].
Before anything else I would like to express our concerns in connection with the situation of the Bulgarian and Palestinian health workers. Six years ago they came under suspicion, were arrested, and were condemned to death. We were not the first to become involved in the affair, since successive presidencies of the Commission and the Council have dealt with the matter in their sittings. But again we must emphasise that the death penalty falls outside the values and fundamental principles of the European Union, and carrying out these death penalties would nullify the normalisation of relations between the European Union and Libya. We hope that Libya reacts positively to the EU’s efforts and labours to advance long-term, close cooperation. In light of this we hope there will be swift progress in this affair, and nothing other than a fair appeal hearing. Delaying justice is nothing other than a repudiation of justice. Because of this we call on Libya to respond to our concerns at the earliest possible date, and we ask the Council that they initiate a re-examination of the affair.
Mr President, the standards of medical practice and care in Libya leave a lot to be desired. There is a lack of local medical staff, medical expertise and training, as well as of proper medical facilities and equipment. The problem is more prominent in large, overcrowded city hospitals serving largely poor, underdeveloped urban areas, like the Al Fatah Hospital in Benghazi.
It was in that hospital, back in 1998, that an outbreak of HIV infection was discovered, affecting approximately 400 children. That outbreak was no surprise to western experts as they knew that the hygiene conditions in that hospital were abysmal and that it was only a matter of time before such a major infection catastrophe occurred.
The Libyan Government needed a scapegoat, which was found in the form of five nurses from Bulgaria and one doctor from Palestine. In countries like Libya, getting signed confessions under torture and setting up staged trials is no difficult task. While the international community stood back and watched, these six medical workers, who went to Libya in order to offer their services for the benefit of the Libyan people, were sentenced to death in 2004. They were found guilty of the ludicrous charge of deliberately infecting the children in the Benghazi hospital with HIV. It was alleged by Colonel Gaddafi himself that they did this as part of a CIA and Mossad plot to destabilise the country.
How can the situation now be remedied? First of all, the EU must take concrete action. I propose the following three steps. Firstly, the President of the European Parliament should request the Committee on the Environment, Public Health and Food Safety to send a small delegation immediately to visit the imprisoned medical workers in Libya and to see Colonel Gaddafi and convey to him the strong wish of Parliament that these medical workers are pardoned and released immediately.
Secondly, the EU, in collaboration with the World Health Organisation, should immediately send a team of medical experts to Libya to assess the situation in relation to the HIV epidemic in the country and offer expert advice and help to deal with the problem.
Thirdly, the EU should take further drastic initiatives in order quickly to lead Libya out of the isolation imposed by the western world from 1992 to 2003.
Such actions, if effective, would be of mutual benefit to the EU in terms of trade enhancement, and to the people of Libya in terms of improving their standard of living.
I do not think, Commissioner, that you need to be lectured about what needs to be done; I believe that you identified the right target when speaking about the strategy that needs to be used. Kindly allow me to say such things as a person living in a country – I live in Malta – which is Libya’s neighbour, just forty-five minutes away from their coast.
In my opinion, as a person who visits Libya frequently – and who knows the Libyan mentality, as it is in these countries – the point, the key to the solution, is direct contact with the people, direct contact especially with the relatives of the victims. These people are experiencing a major tragedy. I pronounce it as a clear statement – I am against any death penalty, be it in Libya, in the United States or in any other country of the world. However, the key to everything is found in the victims’ relatives and the work that needs to be done in general, in my opinion, with regards to the Libyan health system, but in a particular manner, also socially and psychologically with these families.
We have to remember that AIDS victims in certain countries – even, I believe, in Europe, but particularly in certain other countries – are highly stigmatised. That means these people have already experienced the death of a relative, in many cases their son or daughter, they have experienced a big shock, and believe, and I say unfairly, that it is these five persons that killed their children and are experiencing this stigma.
Secondly, where a Court confirms these people’s guilt but changes their sentence, I believe that there has to be consideration of the idea, by both the Council as well as the Commission, of prisoner exchange, as long as the prisoners within the Member States of the European Union are willing, are ready, to serve their prison sentence in Libya. I think that this is part of the solution for the things that could happen.
Mr President, I think there is little to add to my previous comments and to the various points raised by Members of Parliament.
I agree fully with Mr Muscat. We are indeed dealing with a genuine tragedy. The problem of the infection of children with the AIDS virus, particularly in a country like Libya where AIDS is even more of a taboo subject than in most of our own countries, affects both individual families and the entire population. I believe we also need to make efforts in this area. We have to offer our help to Libya – this is now being prepared and implemented – in its fight against AIDS, and in order to improve its healthcare system so that it can, at least, cope with this tragedy which is affecting the people concerned.
Beyond that, we also need to send a very strong and clear signal to Libya and bring a degree of pressure to bear for justice to be done and for the health workers concerned to be released. Libya wishes to develop and strengthen its relations with the European Union. It cannot do so as long as it continues to persist in its determination to do nothing for these five or six people unjustly condemned to death.
Mr President, ladies and gentlemen, I should just like to make two brief concluding remarks.
The European Union has very clearly held out the prospect of a Mediterranean partnership to Libya. We have put forward a number of objectives, some of which have already been achieved, such as the ending of the embargo, while others are still to happen, such as full adoption of the .
Bulgaria is about to sign the treaty of accession to the EU, and Libya is well aware that the case of the six Bulgarian nurses and the Palestinian doctor is politically highly sensitive in Europe. The Libyan authorities also know that the decision on whether it can join the Barcelona process will be made by unanimous vote at the forthcoming European Council, at which Bulgaria and Romania have the right to take part and to speak, even if they cannot vote.
Europe will continue to maintain direct contacts with Libya, including visits to the Benghazi families. I share the view of a number of Members that we must show our solidarity with the civilian population in Libya that has been hit by the AIDS infection. Our visits to the detained health workers will, of course, continue, and in this respect I hope that the Libyan Government will continue to authorise the prison visits without attaching any conditions.
Lastly, I can assure you that the Commission’s action plan will continue. We shall keep up our positive efforts with regard to Libya, which we consider an essential partner in the Mediterranean, and we shall work to improve the state of public services for the citizens – of which health is just one example – as a practical demonstration of how relations with Europe can be of real added value to Libya.
The debate is closed.
The next item is Question Time (B6-0019/2005). We will be taking a series of questions to the Council.
What is the Council Presidency’s judgment as to the state of play of preparations for clarifying the question of Kosovo's status, and what action can be expected under the Luxembourg Council Presidency?
Madam President, the Council agrees with Mr Posselt that the development of the situation in Kosovo, under the auspices of United Nations Security Council Resolution 1244, will be of particular importance during 2005.
The Luxembourg Presidency will give full support to the UN’s efforts and to the actions of the Secretary-General’s special representative, Mr Jensen Petersen, with a view to stabilising Kosovo. The Council was able to review the situation in that country in the presence of Mr Jensen Petersen during its meeting on 21 February.
The Mid-2005 review will be the first opportunity to fully assess progress on effective compliance with United Nations standards. Progress towards a process for determining the future status of Kosovo, in accordance with United Nations Security Council Resolution 1244, will be conditional on a positive outcome of that assessment.
The European Union has been closely involved in this process, with absolute respect for the role of the United Nations in determining the future status of Kosovo.
The Thessaloniki Summit clearly affirmed that the Western Balkans, including Kosovo, without prejudice to their future status, are destined to become future members of the European Union. Consequently, the Union will have an important role in examining the status of Kosovo, in order to ensure it is fully compatible with the process of European integration.
The Council, in its conclusions of 21 February, stressed that Kosovo must not revert to the pre-1999 situation. Its future can only be envisaged as a multi-ethnic and democratic state, guaranteeing effective protection for minorities, preserving the cultural and religious heritage of all communities and respecting the rights of refugees and displaced persons to return, thereby contributing to the stability of the region and adhering to the European Union’s values and principles.
The Council has invited the Secretary-General and High Representative, and the Commission, in close cooperation with the Presidency, and in conjunction with the United Nations and other relevant bodies, to examine the possible future contribution of the European Union to the efforts of the international community in Kosovo aimed at implementing Resolution 1244, and to assess its potential contribution to the overall assessment of the implementation of standards and to later phases of the process, and subsequently reporting back to it.
Madam President, Mr President-in-Office of the Council, UN Resolution 1244 has absolutely nothing to say about the future status of Kosovo. This resolution is already five years old. Now that the Americans have announced their intention of resolving the status issue this year, the question arises as to whether the EU wants to take an independent initiative on this or passively await what others will come up with. Unemployment in Kosovo is running at 70%, and people will invest in the place only as and when its long-term future is sorted out. I would therefore like to know whether the Council is planning some kind of active preparation for this decision, which is evidently due this year?
The approach adopted has been termed ‘Standards before status’ or ‘Standards for Kosovo’, and this approach still applies. The European Union is also in contact with all partners with an interest in seeing a political solution to the Kosovo situation. Therefore, the European Union is not waiting for others to take decisions. We remain in contact with our partners, but I believe that a risky and precipitate solution that failed to take sufficient account of a certain number of problems still unresolved in that country, would ultimately run the risk of threatening the still very fragile stability in Kosovo.
Would the President-in-Office agree with me that the decision by the now ex-Prime Minister of Kosovo, Mr Ramush Haradinaj, to resign and to cooperate with the International Criminal Tribunal for the Former Yugoslavia is a welcome sign of the growing political maturity in the country. The response of the ethnic Albanians now is absolutely critical. It has been reported that 1000 extra KFOR troops have been deployed in Kosovo because of the fear of rising tension.
If Kosovo can overcome this problem in the next day or two, I think that will augur well for a final political solution to the Kosovan crisis and allow the UN administration to withdraw. Does he agree with that?
I fully agree with that assessment. I believe that the Prime Minister’s decision to go to The Hague is a sensible one and one which demonstrates a significant political maturity. It will also have the effect of giving the Albanian inhabitants of Kosovo the right message, namely that the process is normal and that it is now a time for cool heads. I believe that if this can be achieved, and if people remain calm, new prospects will open up for Kosovo.
– Madam President, I should like to ask the President-in-Office of the Council what the Council intends to do to protect minorities, given that the violently expelled Serbs and Roma have not yet returned home. I also wish to ask how the Council believes the sovereignty and territorial integrity of the Federal Republic of Serbia and Montenegro will be protected at the imminent negotiations, as expressly stated in UN Resolution 1244 which, as you said, the Council continues to support.
Firstly, in relation to the protection of minorities, I believe this is part – as I have clearly said – of the European Union’s approach to a political solution in Kosovo. There can be no political solution for Kosovo without the protection of minorities and without all refugees having the right to return home. That much is clear.
With regard to the issue of sovereignty, I believe that it is on this issue that a political solution has to be found, although without predicting what such a solution will be. We are conscious that the issue is highly complex and difficult; it must be the subject of negotiations to be entered into at the appropriate time. Therefore, I cannot give you a clear reply, but what we are being guided by today is resolution 1544.
Question No 2 lapses. Question No 3 has been withdrawn.
The assassination of the former Lebanese Prime Minister, Rafik Hariri, has raised fears at international level that Lebanon and the surrounding region may be destabilised. Statements by Condoleezza Rice reveal that the USA's view is that Syria is responsible for the assassination. For its part, Syria, which has been described by the US President as a country forming part of the 'axis of evil', condemned the attack, claiming that it had no connection with the assassination of Rafik Hariri.
What initiatives will the Council take to prevent any unilateral US action against Syria? Article 19 of the Treaty on European Union provides for coordination between Member States which are also members of the UN Security Council. What do those Member States propose to do in this respect?
The prospects for peace in the Middle East, which have improved significantly, nonetheless remain fragile and extreme care will be required if they are not to evaporate. On this issue, the common approach of the United States and the European Union, reaffirmed at the meeting of Heads of State or Government with the US President on 22 February in Brussels, are a source of satisfaction. The EU and USA share the same position on the Middle East peace process and on the need to implement United Nations Security Council Resolution 1559 in its entirety. Moreover, that resolution was initiated by one of the European Union Member States together with the US. It demands the withdrawal of all foreign forces from Lebanon, the disarmament and dismantling of all militias and the holding of parliamentary elections in that country, in accordance with a free and proper process without external interference. The Council has roundly condemned the attack which took the life of Rafik Hariri, former President of the Lebanese Council of Ministers. I think this has been discussed extensively in recent days – yesterday and during the previous sitting. Responsibility for that attack has not yet been established.
The international community and the Council have demanded an international enquiry to establish the circumstances and attribute responsibility. The Council has called upon the Lebanese authorities to cooperate fully to that end with the investigating teams, in particular the United Nations representatives. The Council has also called upon all countries in the region to fulfil their international obligations, particularly in combating terrorism. The United Nations Secretary-General has announced that, in the next few weeks, he will be presenting a report on implementation of the resolution, on the basis of which the Security Council will take a decision on future steps. This will be done in close coordination with the various members of the Security Council and with EU Member States which are Security Council members, as well as the other Member States.
– Madam President, Mr President-in-Office of the Council, I should like to insist, having thanked you for your reply, on one issue: following the discussions which the European Union recently had with the US leadership, is the Council in a position to assure me that there will be no unilateral action of a negative nature by the United States in the area, given the sensitivity which exists in the entire area?
You are aware that, unfortunately – or perhaps fortunately, I am not sure – I am not the spokesman for the White House, and therefore cannot provide you with a clear answer on this point. As I have just explained, the agreed approach of the European Union and United States favours the United Nations and a UN resolution. Moreover, some positive signs are beginning to emerge from the country to which reference was clearly being made.
At the JHA Council of Ministers on 29 January 2005, the representatives of Germany and the Netherlands asked Spain for explanations on the process of wholesale regularisation of illegal immigrants that it planned to initiate, considering such a measure to have irremediable consequences for the other EU Member States.
This process, which in fact began on 7 February, and which it is estimated could affect around one million people, has already led to instances of immigrants being sacked for fear of denunciations and to the 'pull factor' warned of by some Spanish police unions.
The principle of developing a common immigration policy has already been declared at the European Council meetings in Seville and Thessaloniki, the Green Paper on managing economic migration, recently presented by the Commission, recognises that 'decisions to admit … third country nationals in one Member State affect others', and Article III-267 of the Treaty on the European Constitution provides that the Union shall develop a common immigration policy.
In the light of the above, how does the Council view the request for explanations and the criticisms levelled in respect of the process of extraordinary regularisation being implemented by the Spanish Government?
The Council reminds the Member that the decision on the numbers of migrant workers to admit falls within the remit of each EU Member State, and I would add that it will continue to remain within the remit of each Member State even after the Constitution comes into force. With regard to the regularisation process implemented by the Spanish Government and to which the question refers, the Council has not debated it formally and is not therefore in a position to respond.
In more general terms, the Council invites the honourable Member to refer to developments in the Hague Programme, the multiannual programme adopted by the European Council at its meeting on 4 and 5 November 2004. By adopting that programme, the European Council, on the issue we are discussing here, based its conclusions in particular on the idea that the informal economy and unofficial employment may provide a stimulus to clandestine immigration and give rise to exploitation.
Additionally, in view of the specific problem of dealing with economic migration, the Council, at its meeting on 24 February had an initial exchange of views on the Commission’s Green Book on a Community-wide approach. At this stage, it is a discussion document covering a wide range of questions and envisaging a range of possible solutions. The examination progress which has begun should provide a basis for the Commission to establish, at the end of 2005, a programme for legal immigration.
– Whether or not this has been formally discussed, the fact remains that Otto Schily and Rita Verdonk have raised an objection.
I have the Commission's response from yesterday, which uses the same terms, and I am sorry to say, Mr President-in-Office of the Council, that the Commission's response was much clearer than yours. You said that the size of the unregulated labour market will not be reduced, which amounts to saying that illegal immigration is being encouraged in some way, as the Commission said yesterday.
I would say, based on my own experience, that in addition to promoting illegal immigration, the 'call effect' is being supported, making life easier for mafia groups involved in human trafficking, encouraging the market in false documents and what is more, weakening the Schengen area.
Mr President-in-Office of the Council, this cure is worse than the disease.
.  The Hague programme, to which I referred, aims to combat illegal immigration and clandestine immigration, and also undeclared labour. We must admit that this is a complex problem, because the illegal immigrants that are here, are here. So, what are we going to do about it? They are here and they are working illegally. Are we going to accept that they will continue doing so? That is the question. I think the best solution is for there to be less illegal immigration and less undeclared labour.
(We must not forget that the last Spanish Government undeniably made some very serious mistakes which resulted in a million illegal immigrants in Spain.
I would like to join the Commission – and now the President-in-Office of the Council – in asking, by way of extension to the previous question, whether the Spanish regularisation efforts are not tantamount to staking everything on legal, regulated immigration, on strengthening border controls and on combating the hidden economy, as so clearly stated by the President.
.  I think that what was decided within a Member State fell within the competence of that Member State. The European Union clearly has an interest in seeing additional efforts made to improve border controls. That, moreover, is one of the aims of the agency we are in the process of setting up. We must combat illegal immigration, but also the opportunities for employing workers illegally and clandestinely. There is a 'pull' effect in play. If there were no possibility of illegal work, illegal immigrants would probably find Europe less attractive.
Is the Presidency aware that the Maltese Government is not allowing journalists, either local or international, to visit detention centres where immigrants are being held? Are you aware that there were damning reports on the state of those immigration centres by the Council of Europe? I agree with the detention policy, but the state of these places is indescribable. Do you think it is right that journalists should not be allowed to report, not just without restriction but even if they apply for permission to be given access to those places?
.  I do not think that this question is really related to the previous question. All I can say is that, indeed, all countries with particularly exposed borders must make every effort to control those borders, in order to limit illegal immigration and combat this phenomenon effectively. I will leave to the Council of Europe the responsibility that is incumbent upon it and to which you referred.
As part of the plans for a Single European Sky, is the Council planning to create an operational airspace block which includes Kosovo?
.  Madam President, I would point out to the honourable Member that, under Article 5 of Regulation No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky, the Council has no authority with regard to the creation of a functional airspace block, such as the one to which the Member referred in his question.
.  Madam President, Mr President-in-Office of the Council, I should merely like to ask one additional question. Is this not a further example of something we discussed before, namely that the complex problems Kosovo faces cannot be resolved by means of the old ‘standards before status’ policy, and that the issue of status must finally be settled? Standards will not be achieved if no one knows what the status is ultimately meant to be.
I should also like to raise a point of order. I indicated a short while ago that I wished to put a supplementary question, and even though I did so very early on, it would appear that no one noticed.
We did notice, Mr Posselt, but two other Members were even quicker off the mark than you were, and, as I can allow only two questions, I gave the floor to them.
.  I agree with you that the 'standards before status' approach has its limits and that the time is coming – or will come – when we will, indeed, need to have clear discussions on the status issue. That time is certainly drawing nearer.
What action will the Council take on the Justice and Home Affairs report for the Council on hooliganism in football and football information centres? (13 January 2005)
.  Madam President, the report setting out the situation in the Member States as regards hooliganism in football between July 2002 and July 2003 will be discussed at the Member States' experts meeting, which is scheduled for the end of April 2005.
They will pay particular attention to the expected developments in this field: the continuing internationalisation of football; troublemakers developing counter-strategies to deal with measures taken to combat hooliganism; solutions aimed at reducing, or even eliminating, internal border controls, in connection with the growth of the EU; the emergence of forms of extremism in violence surrounding sporting events; the progressive and continuing commercialisation of football; and the gathering of hooligans in groups that act as a unit rather than as individuals.
President-in-Office, I discovered this report and was keen that during your presidency you put further pressure on UEFA in particular and, if necessary, FIFA, to move us towards a position where football is truly a family sport. At the moment it is being scarred not just by hooliganism but, as you said, also by racism. In your view, does UEFA issue stiff enough penalties, particularly in international football?
What is being done about national football? Some pressure should be put on countries like, for instance, Italy, the Netherlands, Germany and my own country to ensure that football is truly a family sport. Is there anything you can do during your presidency to make that a reality?
.  Indeed, the Presidency attaches considerable importance to these phenomena that occur in stadia, and which are due to hooliganism, but also to racism. In cooperation with UEFA and the national football federations, we must be firmly committed to combating these phenomena, which are damaging the reputation of a sport that, in other respects, is very worthwhile and popular.
Following on from that, would the Council care to comment on the lackadaisical attitude by the football authorities as regards what happened at the England v. Spain game, where there was lots of racist chanting? It seems to me that racism and hooliganism in football are combining. It is the same sort of group of people, who are not football fans, who are responsible for this. The Council seems to have very few views on the subject. I wonder whether it could expand slightly more?
.  We cannot tolerate expressions of racism, whether during sporting events or at any other events. I think we need both thought and action in this matter. Those involved in such expressions of racism need to know that they will be punished, but also that they are putting at risk the continuation of sporting events.
I think that the action we have in part taken against hooligans must also be extended to all expressions of racism, which are now tending to become more frequent on the margins of sporting events, particularly of football matches.
Efforts to resolve the 18-year-old conflict in Uganda have failed, and violence has flared up once again. The conflict has caused immense human suffering, massive displacement of populations, a breakdown of social and economic structures and gross human rights violations. The Lord’s Resistance Army rebels continue to use extreme violence against the civilian population of northern Uganda and to abduct children for use as soldiers or sex slaves.
In light of the European Parliament’s resolutions on human rights violations in Uganda, what steps has the Council taken, or will the Council take, in order to guarantee the security of the Ugandan population, especially the children, and put an end to the atrocities?
. The Council remains deeply concerned about the conflict in northern Uganda. It has on several occasions condemned the serious violations of human rights and atrocities committed against the civilian population, especially by the Lord's Resistance Army.
The conflict in northern Uganda is one of the main points in the political dialogue between the European Union and the Ugandan Government. As part of this, representatives of the Member States and of the Commission have regularly expressed their concerns regarding the continual violations of human rights occurring in the north of Uganda. They have stressed the need to put an end to the suffering of the civilian population by means of a peaceful, negotiated solution to the conflict.
Representatives of the European Union and of other international partners have reiterated this position to the Ugandan Government. Moreover, the EU itself has also expressed a willingness to support the peace process and to contribute to the economic reconstruction of the north of the country. A significant proportion of the humanitarian aid that the EU provides to Uganda is intended to help the most vulnerable population groups in that part of the country.
Despite the resumption of fighting which followed the recent expiry of the government-declared ceasefire, the Council hopes that negotiations with the Lord's Resistance Army can continue. It is also prepared to investigate what means it could use to increase the pressure on the two parties, in order to reach a lasting solution to this conflict in Uganda.
I thank the President for this response and should like, at the same time, to give expression to a certain level of astonishment about the fact that there is talk of a war between two factions. As far as I can judge, this is about the terrorist activities of the Lord’s Resistance Army, backed by the Sudanese Government and at the expense of the people of Northern Uganda. I wonder whether it would not be opportune to include in the political dialogue with Sudan, and not only in the political dialogue with Uganda, the issue of the Lord's Resistance Army and the massive scale on which human rights are being violated. Secondly, what initiatives does the Council intend to take in order to counter the absence of any punishment in this conflict, more particularly with regard to the complaint that has been lodged with the International Criminal Court in The Hague?
.  Indeed, the formulation putting the government and this so-called resistance army on the same level may not be entirely appropriate. Nevertheless, I think that the only way to find a solution to this conflict is to urge the Ugandan Government and that army to enter into dialogue. I think that, without dialogue, a peaceful resolution will not be possible.
With regard to responsibilities, I think that we do indeed need to examine the extent to which these responsibilities can be set out and determined, and we must not rule out any option, including the option of the International Criminal Court.
On 22 February 2005 George Bush, President of the United States, made an official visit to Brussels, attending the summit meeting of the 25. How does the Council view the development of transatlantic relations and future prospects in this connection? At the summit meeting, questions of vital importance to the EU were considered, such as the peace process in the Middle East, relations with Iraq, Iran, Syria and Lebanon and wider Mediterranean policy issues. Can the Council now discern any convergence between the US and EU foreign policy approach to the Middle East in general? Did the question of the Kyoto Protocol elicit a favourable American response and, if so, what form did this take?
.  President Bush's visit to Brussels, so early in his second term, sends an important political signal.
The message sent by the US President was twofold, firstly that the time for diplomacy has arrived, and secondly that Europe, and particularly the European Union, is considered to be an important partner.
The change in the administration may seem to have happened at lightning speed, but in reality the tone began to change several months back. It was very clear during the most recent, very successful, summit in Ireland. It was after the elections in November, though, that the offer of a new partnership with Europe and, more specifically, with the EU, was made explicit.
A new start like this is obviously in Europe's interest, especially if it is made in a spirit of true partnership and greater equality. None of today's major geostrategic issues are the subject of real disagreement. It is only on issues of society and the relative importance of multilateralism compared to national sovereignty that our approaches diverge. With regard to the crucial issues currently occupying the international scene, we can see a very broad convergence of opinions between the United States and the EU.
This is true, of course, of the Middle-East peace process, and it is now true of the stabilisation of Iraq. With regard to Iran, there is agreement on the two main objectives: Iran must not develop nuclear weapons and must contribute actively to combating terrorism. The United States is in close contact with the European Union to find a peaceful solution to these problems. As for Lebanon and Syria, I spoke about them a few moments ago.
In terms of the environment, it is true that the problems have not entirely been ironed out, but President Bush has recognised the existence of the serious problem of climate change. He has expressed a desire to work with the European Union to provide solutions, in particular in the field of research and technology, and to develop clean technologies, whilst integrating the emerging powers such as India and China.
Thus, without wishing to paint an idyllic picture of our relations they are a long way from that and without ignoring the subjects on which it will be the EU's duty to return to the attack, it nevertheless seems possible to take the view that this summit made it possible to demonstrate more effectively the important points of convergence that are providing a structure for transatlantic dialogue.
– Madam President, Mr President-in-Office of the Council, thank you for your reply. I should like to ask you, as a supplementary question, if some programme of contacts and cooperation between the European Union and the United States has been decided, in order to ensure that specific action is taken so as to capitalise on this auspicious climate and the basis for cooperation which, as you say, was cultivated during the recent visit to Brussels by President Bush.
.  Transatlantic relations are not limited to summit meetings. There is continuous contact on all subjects, at all levels, not only between the Ministers for Foreign Affairs, but also between the Ministers for Justice, focussing on the fight against crime and terrorism. That is the programme.
In addition, we are going to hold another summit, which we are already working towards, with a broader agenda that will also cover matters of economic cooperation. This summit will take place in June and, in my opinion, it will demonstrate that the relaunch of transatlantic dialogue is a strong one, with very clear aims.
If there has indeed been a relaunch of transatlantic relations, then that is good news for the Middle East peace process, because there can be no peace in the Middle East without both EU and US involvement. Will the Council take advantage of this new climate to up the tempo of meetings of the Quartet and the road map to peace in the Middle East, in order to lend greater impetus to that process?
.  It is quite correct that transatlantic cooperation is essential to the Middle-East peace process. There cannot be a political solution to the Israeli-Palestinian conflict without the participation of the European Union and the United States. Therefore, cooperation within the Quartet is extremely important for the application of the road map, and the relaunch of the Quartet's efforts to implement that road map would seem to be absolutely essential.
Does the Council consider that, given the fact that the European Parliament is one of the pillars of the budgetary authority, it is necessary, before a final decision is taken on the allocation and spending of the USD 1.2 billion in funds deriving from the agreement between the European Commission and Philip Morris with respect to the fight against cigarette smuggling, to a initiate a round of consultations between the Council and the EP?
.  The Council would inform the honourable Member that the allocation of the amount referred to is still the subject of discussion between the Commission and the Member States concerned. The file has not been submitted to the Council itself. The Council invites the honourable Member to put this question directly to the Commission.
Madam President, Mr President-in-Office of the Council, your answer is very diplomatic, I have to say. We all know that this agreement exists; we know that there are already funds in a Luxembourg account and we know that these funds have to be shared out. We know that the budgetary authority is made up of two branches, namely the Council and Parliament. Would it not indeed be desirable, therefore, for the Council and Parliament, as the joint budgetary authority, to come to an agreement with the Commission on how those funds were to be apportioned?
I do not believe that you can simply say that I should direct this question to the Commission. There is a great deal of money involved. It is reported that 10% would now be channelled to the Commission and 90% to the Member States, while the usual procedure in customs practices, when funds are claimed, is that 25% is channelled to the Member State and 75% to the Commission. This is therefore a serious matter, and one that cannot simply be dismissed with a diplomatic response.
I acknowledge the honourable Member's comment, including with regard to the diplomatic answer. However, I believe that bilateral discussions are indeed still continuing between the Commission and the Member States. You have my word that the Council will contact the Commission to find out in what context we can find a solution that, of course, will also respect Parliament's budgetary powers.
Do any, or all, of the 25 Member States ever report to the Council about the activities of their secret services, such as MI6 in the UK, in the fight against international organised crime? If so, which and how often?
.  The Council has not been informed of any activities carried out by the secret services of the Member States in the fight against organised crime. Indeed, no provision in Title VI of the Treaty on European Union requires the Member States to provide the Council with such data.
I hope that the Council is very shocked by its own reply. Organised crime crosses frontiers in Europe very easily and we need to work together as Member States and as European institutions to fight against it. So what you are telling me, President-in-Office, is that there is no coordination at all between the activities of the secret services of the Member States. Should there not be some coordination?
.  I do not think that I was telling you that there was no cooperation between the secret services. You are well aware that there is coordination between the services, amongst other things for combating terrorism and organised crime, against which the networks are also joined.
What I was saying was that this issue does not fall within the formal remit of the Council, as it is not a competence of the EU.
The Council discusses and reaches almost all of its decisions in closed session. Despite this, members of the Council repeatedly disclose details of these meetings.
What penalties do Council members face in these circumstances?
What is the Council doing to create the greatest possible transparency, and why are many more meetings not made open to the public – at least when legislative decisions are being taken?
How does the Council respond to the criticism that in many of its activities it is an undemocratic body which meets and reaches its decisions in secret?
.  The Council would remind the honourable Member that it is up to each member of the Council to set out his or her position during the press conferences that follow Council sessions and to explain those aspects of the debate that they feel need to be presented in public in order to provide the context for that position. The Council is not in the habit of commenting on public statements made by its members.
With regard to the transparency of the Council's work, it would stress that, in accordance with Article 11(6) of Annex II to its Rules of Procedure, after adoption of decisions by the Council during the procedure referred to in Article 251 of the EC Treaty or final adoption of the act concerned, the General Secretariat makes available to the public any legislative documents relating to this act, that is to say those that were drawn up before one of such decisions and that are not covered by any of the exceptions laid down in Article 4(1), (2) and (3), second subparagraph, of Regulation (EC) No 1049/2001.
At the request of the Member State concerned, documents that are covered by those criteria, and that reflect the position of that Member State's delegation, are not made available to the public. On the other hand, when negotiations are in progress on a draft text, the Council reserves the right not to release the identities of the delegations if the conditions of Article 4(3) of that Regulation are met.
Thus, the Council complies with both the letter and the spirit of the official texts, while ensuring the greatest possible transparency. I hope that my statement has also been sufficiently transparent.
With respect to the publication of the votes themselves, the Council would remind the honourable Member that, in the field of legislation, these are automatically published and invites him to refer, in this regard, to the responses that it gave in particular to a series of written questions in 2003 and 2004 on the same subject.
Madam President, Mr President-in-Office of the Council, I find it extremely frustrating that you have not answered a single one of my questions in any way, shape or form. I am not asking you about documents, but I am specifically asking what penalties Council members face if they disclose details of what has been said at Council meetings. What action is taken against them?
My two other questions do not relate to the legal position, of which I am well aware, but to the steps you intend to take in response to accusations that you are a secret society. It is not the legal position I am interested in, but the specific measures you plan to take. In the public interest – and a great many members of the public are in fact keen to know this – I would ask you again to give a proper answer to the question as to what action is taken against a Minister or Council member who discloses details of who said what during confidential talks in closed session.
.  In legal terms, there are no sanctions. That is very clear. And we have no intention of introducing any. We cannot both call for greater transparency and at the same time punish, ultimately, the freedom of speech of Council members, even if, at times, they misuse this freedom of speech. I cannot see how we could introduce sanctions in this respect.
Is the Council aware that the Special EU Programmes Body, which oversees EU expenditure in Northern Ireland and the Republic of Ireland under the Peace II Programme, is exempt from the provisions of the Freedom of Information Act 2000 (UK) and the Freedom of Information Acts 1997 and 2003 (Ireland) and, in consequence, as a public body is above the law prevailing in both jurisdictions on freedom of information? Is the Council satisfied with this situation, particularly since a promised Code of Practice on access to information for Implementation Bodies acting under SEUPB has never materialised. Given the allocations of EU funds involved, what steps will the Council take to rectify this wholly unsatisfactory situation?
.  The Council would remind the honourable Member that, on the matter of the freedom of information system applicable to the Special EU Programmes Body that oversees the Peace I and Peace II programmes in the United Kingdom and Ireland, and also other Community initiatives, this falls within the competence of the said Member States.
The Council would also draw the honourable Member's attention to the fact that it is the Commission's responsibility to ensure that Council Regulation No 1260/99 of 21 June 1999 laying down general provisions on the Structural Funds, as amended by the Council on 24 January 2005 to extend the duration of the Peace programme, is properly implemented, in view of the fact that responsibility for managing these funds is split between the European Commission and the governments of the Member States, on the basis of a close partnership.
Surely it is a matter of concern to the Council when two Member States combine to exclude an EU monitoring body from their indigenous freedom of information legislation and so exempt it from provisions on providing the public with information that is available from all internal governmental bodies in those states. In particular, should it not be a matter of concern for the Council that those two states have indulged in five years of default in terms of producing a voluntary code of practice for those implementation bodies under the SEUPB?
I have no reason to believe that Community law has been infringed, and I assume that the rules regarding provision of information and supervision have been complied with.
Since 2001 a civil protection mechanism for the rendering of assistance(1) in the 25 Member States, Bulgaria, Romania, Iceland, Liechtenstein and Norway has been in operation. At a meeting of the Euro-Mediterranean Parliamentary Assembly (EMPA) I recommended the introduction of such cooperation arrangements and the creation of an early warning system in the Mediterranean as part of the Barcelona process. It was decided that the question of natural disasters and civil protection would be placed on the agenda of the EMPA plenary of 12-15 March 2005 in Cairo.
Does the Council support my recommendation and what follow-up measures does it intend to take in response to potential dangers in the Mediterranean area with a view to reassuring the public and assessing existing preventive mechanisms, the state of readiness for emergencies and the standard of public information and participation, so that all relevant measures can be implemented as part of Euro-Mediterranean partnership arrangements? What is its assessment of the civil protection pilot project being funded under the MEDA programme?
.  Madam President, the Council would invite the honourable Member to refer to the statement made on this subject during the last plenary session in Strasbourg in February. In the same vein, it would remind the honourable Member that it recognises and shares his desire for the establishment of cooperation in civil protection in the Mediterranean, in particular by the possible creation of an early warning system in the Mediterranean as part of the Barcelona process.
In addition, the Council welcomes the fact that this issue is to be raised during the first session of the Euro-Mediterranean Parliamentary Assembly from 12 to 15 March 2005 in Cairo. The Council points out that, with regard to the proposal put forward by the author of this question with the aim of finding a solution for the dangers threatening the Mediterranean region, an ad hoc group on partnership measures, appointed by senior officials responsible for the political and social chapter of the Barcelona process, discussed these issues on 9 February 2005. In particular, it discussed maritime safety in the region, and civil protection, particularly by preparing a mandate to draw up aid plans in the event of a tsunami as part of the existing interim Euro-Mediterranean programme.
On this matter, a seminar scheduled to be held in Marseille in June 2005 will aim to bring together the various instruments and should discuss prevention in the Mediterranean and the Atlantic, operational organisation in collaboration with other forums such as the 5+5 or the Euro-Mediterranean forum, a specific assistance plan for the Mediterranean and a warning centre. The possibility of organising voluntary practical exercises shared between the Member States in October 2005 will also be looked into. The Luxembourg Presidency attaches considerable importance to this initiative, which it launched and in which it has participated.
– Madam President, Mr President-in-Office of the Council, thank you very much for your answer, which is satisfactory. I should like, nonetheless, to remind you that, of course, the early warning system is very important because, today, 70 million people are living on the shores of the Mediterranean, not counting tourists. In other words, we do not want a repeat of the disaster in South-East Asia.
Furthermore, we have numerous fires, numerous earthquakes and other natural disasters. Consequently, what I should like to hear from you, in addition to what you have already said, which is highly satisfactory, is whether we really are prepared to make available the sum needed, because this sum will be much larger than the sum we already have for the bridge programme or the sum of around EUR 12 million budgeted for the early warning system. We are talking about several million euros more and I should like to know if the European Union has decided to make these sums available.
.  I do not think that the Council on its own can provide an answer. This question needs to be put to all the bodies with budgetary authority. Once an operational system has been put in place, we will also need to finance it. The two bodies with budgetary authority will thus have to reach agreement so that this financing comes, at least in part, from Community sources.
Madam President, Mr President-in-Office of the Council, whenever disaster strikes we are faced with the same problem: although preparations are made in advance for aid programmes, no market research or opinion polls are carried out among those hit by disasters, even though these are key prerequisites. Is any provision made in the Action Plan for future victims to be asked what their real needs are when a disaster strikes, to ensure that they are involved in any plans that are drawn up?
.  You are describing the ideal situation, and it would certainly be the best way of saving a great deal of money and of intervening using the means that are absolutely necessary. Unfortunately, disasters always surprise us and the expected needs are not always those that really need to be met. We certainly do need to ensure that we pay as much attention as possible to the aspect to which you refer.
What is the Council's position on the subject of the possible accession of central and southern European countries such as Serbia and Montenegro, Bosnia Herzegovina, and Albania within the next decade or more?
Could enlargement of the Union to include these countries precede the accession of Turkey, which would appear to be logical?
.  Madam President, the European Council established in June 2000 that all the countries in the Western Balkans were potential candidates for accession to the European Union. Subsequently, in June 2003, the European Council reiterated its determination to fully and effectively support the European perspective of the western Balkan countries, which will become an integral part of the European Union once they meet the established criteria.
It is therefore essentially up to the countries concerned to set the pace at which they come closer to the EU by aligning with the and by meeting the criteria established by the Copenhagen European Council and the conditions of the stabilisation and association process. To date, only Croatia and the FYROM have officially applied to join the EU. Following Croatia's application for membership, the European Council has decided to open accession negotiations in March 2005, provided that Croatia cooperates fully with ICTY. As regards the FYROM, the Commission is still in the process of preparing its opinion on that country's application for membership.
At its meeting in Brussels on 16 and 17 December 2004, the European Council reaffirmed its commitment to the full implementation of the Thessaloniki agenda, which underlines that the future of the countries of the Balkans is within the European Union. The recent ministerial meetings of the EU-Western Balkans Forum served to assess the progress achieved and identify the challenges ahead.
The European Council restated, in particular, that in this process regional cooperation would remain an essential element of EU policy. With regard to the financial aspects of the accession of a candidate State, it also stated that these aspects must be allowed for in the applicable Financial Framework.
Hence, accession negotiations yet to be opened with candidates whose accession could have substantial financial consequences can only be concluded after the establishment of the Financial Framework for the period from 2014 together with possible consequential financial reforms.
Many thanks, Mr President. I have both good and bad news for you. The good news is that I am the last person with questions for you today. The bad news is that I have a supplementary question I should like to put to you.
The first point I have to make is that you mentioned two countries that did not feature in my question, namely Macedonia and Croatia. My question related to three other countries. Although my party and I voted in favour of Turkey’s entry into the European Union, we believe it would be absurd for Turkey to enter into the EU before other countries that are clearly European. The European public would find this impossible to understand, and such a situation would be best avoided. That is why I also believe that cooperation with the countries in question should involve the drafting of a more accurate timetable for their integration into European structures, covering the next dozen or so years. It is my impression that this will not happen, and this disappoints me somewhat.
.  I would say to the honourable Member that, of course, we do know the date when negotiations will be opened with Turkey, as does he, but we do not know their accession date. At the moment, there are no other applications. You referred to other countries. The path is open to them, if they accept and meet the criteria. The path will then be politically open, in other words they will actually become candidates.
Madam President, Mr President-in-Office of the Council, you said yourself that Croatia should seek to cooperate with the International Criminal Tribunal. I would be interested to know whether any evidence is available, for example from Europol or Interpol, to suggest that the general in question is in fact still in Croatia.
.  I do not actually have any information, either from Europol and I would add that Europol is not an investigative body, as you know or from Interpol, but reports sent to us by the prosecutor of the Hague tribunal show that, in any event, the person in question, General Ante Gotovina, did pass through Croatia. Is he still there? That is a question I cannot answer.
Ladies and gentlemen, Mr President-in-Office of the Council, something very unusual has happened; not only have we taken all the questions, we have also completed Question Time half an hour ahead of time, something that we very, very, rarely do. I should like to thank everyone present.
That concludes Question Time.
The next item is the report (A6-0046/2005) by Mrs Locatelli, on behalf of the Committee on Industry, Research and Energy, on Science and technology – Guidelines for future European Union policy to support research (2004/2150(INI)).
. – Mr President, Commissioner, ladies and gentlemen, the Lisbon European Council of 2000 marks an important turning-point for European politics in general and for research and the knowledge-based society in particular.
The Prodi Commission project – developed particularly by Commissioner Busquin but even prior to that by the Italian commissioner, Professor Ruberti – to create the European Research Area by means of a number of measures was confirmed at Lisbon. That is a fundamental step if Europe is to become the most competitive and dynamic knowledge-based economy in the world.
We are all aware of the current gap between Europe and its major competitors in this field, that is, the United States and Japan. The percentage of GDP devoted to research spending is 3.12% in Japan, 2.76% in the United States, 1.99% in the EU of 15 and 1.93% in the EU of 25. We have to close this gap, and the European Research Area is a step in the right direction. This project is within reach, but it needs determination to make it happen, the same determination that was shown when we created the single market and the single currency.
The importance of the European Research Area is underlined by the new powers that the Constitutional Treaty attributes to the Union in this field, and we therefore call on the Commission to act in line with the new legal framework.
Weighing up what has been done and outlining future prospects, I must underline the importance of having continuity between the sixth and seventh Framework Programmes. The sixth Framework Programme marked a break with previous programmes, because it set itself more ambitious targets and introduced innovative instruments that encourage a greater number of stake-holders to become involved and to coordinate their actions.
The seventh Framework Programme presents yet another novelty, which is to set up the European Research Council. I am also speaking on this subject on behalf of our fellow Member Erika Mann, who could not be present at this debate. The European Research Council responds to the European scientific community’s increasingly vehement demand for a new body to be created to stimulate basic research.
Basic research is crucially important for successful innovation and will create European added value. Up to now, European added value has been defined through collaboration between research teams in different countries. As the Mayor report shows, however, it is time to provide a new definition of added value, making it possible for individual researchers or individual teams in any EU Member State to compete with all other researchers on the basis of excellence. That is the real mission of the European Research Council, which must be independent in its scientific evaluations, autonomous in its operation and adequately funded. In this connection, I call on the Commission to present a clear, precise proposal regarding the structure and composition of the European Research Council governing bodies as soon as possible.
The report pays particular attention to the subject of human resources, which are the EU’s real strength. In this respect, we have to create the right conditions so that European researchers can best express themselves. It is essential to foster mobility among researchers and to make that a widespread practice at all career stages. Two-way mobility between companies, universities and research centres, the harmonisation of working conditions and career structures and the creation of Europe-wide infrastructure are essential conditions for creating a fertile research environment. To achieve these aims, I call for the Marie Curie actions to be strengthened, as they have proved to be effective and to encourage mobility in the scientific world.
Still on the subject of human resources, I should like to point to the need to promote women’s access to the research sector, as well as their careers. We want to see a greater presence of women at all levels, including the highest, and we also want gender research.
The future of research and of Europe also depends on our ability to make science more attractive to young people. A closer link between educational courses and scientific careers is a precondition for us to have the numbers of researchers needed for the success of the Lisbon Strategy.
Another chapter in the report concerns technology transfer. The seventh Framework Programme should devote special attention to technology transfer, thus coordinating Europe’s research policy with its industrial policy. Technology platforms and joint technology initiatives are vital mechanisms for achieving this objective. At the same time, funding needs to be increased for instruments aimed specifically at small and medium-sized enterprises, which also require the streamlining of project selection criteria and of bureaucracy in general, which has often been an obstacle preventing SMEs from taking part in research programmes. On this last point, I believe the recommendations included in the Marimon and Ormala reports should be adopted, and not only in relation to SMEs.
To conclude, I should like to touch briefly on thematic priorities, without going into the merits of individual arguments. I think it should be emphasised that these thematic priorities reflect the strategic priorities of the Lisbon Agenda. In this context, I should like to make it clear that to implement the Lisbon Agenda we need to adopt a different approach to spending compared with the past. We must move on from a model of diffuse provision of aid – what in Italy is called ‘’ – to a model that prioritises spending on investments that have a multiplying effect, that is, an effect of reinforcing growth. Lastly, I would stress that Parliament must not make concessions on research funds, and I hope that the Commission will be on Parliament’s side in this battle.
. Mr President, there could hardly be a better day than today, when this House has expressed its position on the mid-term review of Lisbon, to take up the issue of the future of European research policy.
Let me thank Mrs Locatelli, the rapporteur, in particular, and all the committee members for the fruitful and intense cooperation demonstrated during this first month of our work together. I would also like to thank everyone present at this late hour for their real interest in and commitment to future European research policy.
The Commission attaches a great deal of importance to the adoption of the Locatelli report. It constitutes the European Parliament’s formal position on our June communication and, what is more, will pave the way for preparing the Commission’s proposal on the new framework programme to be adopted on 6 April 2005.
Before highlighting what I consider to be the key elements of the Locatelli report, I would like to share with you some thoughts about the general context of European research and our plans for the Seventh Framework Programme. Even if some of you heard this during the plenary debate on the question of the financing of FP7 two weeks ago, the context is clear. We want and need to relaunch the Lisbon Strategy. The intensive discussion this morning on the mid-term review of the Lisbon Strategy has allowed us to take the measure of the challenges ahead. Europe cannot compete on the basis of cheap labour or low social standards. We cannot compete on the back of our environment. We do not have the natural resources to sustain our prosperity; we only have our brains, intelligence and creativity. Knowledge, in the broader sense, is our strongest factor of competitiveness in the global, fiercely competitive market place.
In Europe, we need to become much better at producing knowledge through research, diffusing knowledge through education, and using and applying knowledge through innovation. That means that the knowledge triangle of research, education and innovation must function within favourable framework conditions, which reward the knowledge that is put to work. The Commission is already working hard to develop such framework conditions for knowledge and innovation. For example, we will come forward later this year with a revision of the state aid regime, work on fiscal incentives for research and development and innovation, guidelines on cooperation between industry and universities, re-evaluation of the profession of European researchers, and other actions. Only knowledge-based growth can leverage the resources that we need to sustain the cost of the inclusive society, with the high levels of care and protection that Europeans aspire to. Building the knowledge society is thus probably the best and maybe the only way to sustain the European model of society, without having to make a trade-off between economic growth, social cohesion and environmental protection.
It is in this same Lisbon context that I will present our proposals for the Seventh Framework Programme. As some of you rightly stated during our debate on the oral question on the research budget in Strasbourg two weeks ago, FP7 needs to be the framework programme for the Lisbon Strategy. I could not agree more. I want it to be the programme for the growth and job strategy. The duration of the programme will be seven years, as in the case of the next financial perspectives. But given that we envisage a mid-term review, this allows us more stability, but also more flexibility. Both are needed.
As regards the structure, there will be more emphasis on themes and less on instruments. Cooperation projects, formerly known as collaborative research, will be more focused on industry needs and will therefore be more supportive of growth. I hope that you will all appreciate this new approach. There will be a strong focus on ideas, with actions concerning frontier research in the context of the European Research Council.
The ‘people’ part of FP7 will strengthen the existing and well-appreciated mobility actions under Marie Curie. The ‘capacities’ part will deal with infrastructures, SMEs, regions, the research potential of all Member States, as well as science, society and international cooperation.
As regards the management of the funds, which are to double, I am fully aware of the challenges ahead. But with their simplification and rationalisation on the one hand, and modernised management as well as externalisation of some of the activities – such as the European Research Council, SMEs and the mobility actions – on the other, we are prepared to rise to this challenge.
Turning to the Locatelli report itself, a report that will make a significant contribution to the success of the forthcoming framework programme, allow me, firstly, to express my sincere gratitude for all the support you have given until now for the proposed doubling of funds for FP7. This is fully in line with the Commission’s proposal for the next financial perspective and firmly defends the proposal to set the EU budget above 1% of GDP. Let me make a personal comment here. I really appreciate this support. It is crucial. Together we have a real chance to start changing the structure of the European budget in favour of more growth- and competitiveness-orientated actions.
The financial perspective debate will thus be the moment of truth for the European Union. It will be then, and not later, that we must demonstrate that we are ready to address the challenges ahead of us fully. We should not miss this opportunity to prove that we are ready to invest in the future rather than look to the past.
Second, you rightly ask for simpler and clearer administrative procedures in order to improve efficiency and reduce the costs for participants, in particular SMEs and small actors. I have underlined the importance of simplification on several occasions, starting with the hearing last autumn, and I did not forget the message I was given two weeks ago in this plenary. We have been told since FP4 that there will be simplification. It is time to do something. The Commission will do all in its power to achieve this and I look to Parliament to support it.
Third, let me thank you for your support for the swift establishment of the European Research Council: I am using your exact wording. Let me underline two fundamental principles that I intend to strive for vigorously: autonomy and scientific excellence. I wish to assure you of my determination to guarantee this autonomy. Furthermore, autonomy will be the best guarantor of the highest level of scientific excellence, which should be the sole criterion for the selection of the proposed projects. What is more, the ERC needs to support at European level research in all scientific fields, from specific industry-driven research to social and human sciences. The EU needs high-level researchers in all research fields in order to grow and compete with the USA, Japan and other strong parties. In terms of the structure of the ERC, our current view is that an executive agency would be best placed to support such a council. Let me assure you that we are examining all possible options, including those based on a more mid-term approach, and will inform you of our decision in due course.
Fourth, the report is fully aligned with the Commission’s intention in recommending a substantial increase of funding for Marie Curie actions and welcoming the Commission’s proposal for European technology platforms and joint technology initiatives. As you know, this will be an important part of the forthcoming proposal for the framework programme. Europe is weak in public and private partnerships, and this needs to be sorted out. Focusing the efforts of all the stakeholders around a few well-identified key technologies is of the utmost importance, and this is what we intend to do.
Finally, the report puts great emphasis on the regional dimension, by underlining the need for the participation of regions in order to increase investment in research and innovation. Let me add that the Structural Funds and European research policy share common objectives. The link between the regional dimension and FP7 is important in the sense that they should be mutually reinforcing. Parliament is fully justified in drawing attention to this requirement.
Let me conclude by saying that I consider the Locatelli report a strong encouragement to my current preparations for the FP7 proposal. I am happy to note that on all key issues we very much follow the same line. This is an encouraging signal for the legislative process ahead of us. I trust you will send a strong signal tomorrow in your vote on the Locatelli report. We need this strong signal. It would, and should, be widely heard. It would be an echo of the support you broadly expressed during the debate earlier today for renewed efforts for Lisbon, and an echo of our mutual readiness and determination to really deliver.
. – Mr President, Commissioner, ladies and gentlemen, as shadow rapporteur for the European People’s Party (Christian Democrats) and European Democrats, I should like to thank the rapporteur, Mrs Locatelli, for her work and I should above all like to congratulate her on successfully achieving a collective effort in the best possible spirit of collaboration, creating a firm foundation for us to continue to work together on the European research policy while awaiting the now imminent arrival of the seventh Framework Programme.
Research, which President Barroso has indicated to be one of the priorities of the revamped Lisbon Strategy, is the tool on which the knowledge-based society is founded. It is not just a strategic step but also an essential one for closing Europe’s competitive gap in terms of innovation and, consequently, economic growth, employment and sustainable development.
In order to catch up quickly, we have to invest greater resources, to the extent of doubling the funds available compared with the previous Framework Programme. Even then, that is not enough. In the context of the most ambitious objective, which is to provide the scientific community, industry and European society in general with the tools needed to strengthen and improve our research capacity, we need above all to use the funds better, with the aim of creating real centres of excellence that can attract our researchers, who are all too often forced to emigrate abroad.
Consolidating the European Research Area is important not only for our researchers and for their mobility, but also to attract investment, both public and private, European and non-European. That is a target that can be met primarily by directing resources towards traditionally strategic sectors for the European Union. With this report, Parliament hopes for thematic continuity with the sixth Framework Programme and an enhanced spirit of transnational collaboration. The European Research Area must be the catalyst for private investment.
In addition, great emphasis has been placed on small and medium-sized enterprises, precisely because of the particular industrial structure of our economy, which is predominantly characterised by an industrial fabric made up of productive areas that are unable to develop independent research projects. It therefore becomes essential to strengthen the dialogue that SMEs or associations of SMEs have with our universities and with the many European centres of excellence. Such a dialogue should lead to a more effective and fruitful transfer of technology.
The proposal to set up a European Research Council must be seen in this context. I support its aims, which include guiding basic research and guaranteeing not only its suitability but also its quality. I have, however, expressed my doubts both about the potential overlap with the remit of other European coordination bodies and institutes and about the funds to be devoted to setting up and running the Council itself.
Mr President, I shall finish by issuing the common challenge that research must become a real beacon of European competitiveness, a real action plan. If Europe does not make this choice, it runs the risk of being regarded as a weary, lumbering colossus, a continent that gets bogged down in talk and all too often bends its strategies to the individual interests of its Member States. I hope that this will be the decade of research, just as the last one was the decade of the single market.
. Mr President, Commissioner, ladies and gentlemen, my thanks go to the rapporteur, Mrs Locatelli, for her excellent work. It is hard to believe that she has only just arrived here in Parliament. The Group of the Party of European Socialists strongly supports the report and appreciates the work that has been done so well.
Research is the key to implementing the Lisbon objectives. We do not have natural resources here in Europe: our natural resources are in our heads. That is why this is a crucial area.
There is a problem with basic research and technology platforms, collaborations and especially financing. It is sensible to finance European research when it produces genuine European added value. Accordingly, it is hardly appropriate to finance very small individual projects in the field of basic research. Instead, support should go to projects that are too broad, complex or risky for one single Member State to fund.
In the context of the technology platforms, the concept of cooperation with regard to new industrial research, the assumption that the private sector would put up two-thirds of the costs is not realistic in all cases. Private agencies and institutions will hardly be prepared to provide such a large share of the funding of organisations that have their sights on the distant future and technological revolution. Examples might be hydrotechnology and nanotechnology. In the countries that are the Union’s major competitors, such as the United States of America and Japan, the share of public funding in these sectors is as much as 80%. We cannot possibly afford to give the competitive edge to outsiders in this way. We therefore have to be ready, if necessary, to use public funds to subsidise projects which may only be of potential benefit in the long term. Consequently, the rules governing State aid should be reformed.
Secondly, research and development must be made to benefit the SME sector. Small and medium-sized enterprises do not have the funds for sophisticated research. They are flexible, however, and can use the results of research and development work, and this might be the key to solving our unemployment problem. There are 19 million SMEs and we have 16 million unemployed.
. – Mr President, ladies and gentlemen, I should particularly like to thank Commissioner Potočnik for his words, which I feel are extremely important. As shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, of course I also thank my colleague Mrs Locatelli for her hard work and collaboration.
This document highlights three key elements in the forthcoming Framework Programme for research, which are the European Research Council, the new priority thematic areas for research and the technological platforms. Parliament thus recognises that basic research has an importance that transcends the Member States and requires a response at EU level, within the rationale of the Lisbon Strategy. Hence we need to promote a genuine development policy through specific research instruments, such as technology platforms, financed above all by private enterprise but also by public institutions, Member States, regions and local bodies.
Research thus becomes an instrument, a core around which a general political proposal for economic and social development can be brought to maturity, alongside a monetary policy which is already in place. Private enterprises, particularly small and medium-sized ones, will thus be able to meet their research needs in order to become more competitive. These are strong, decisive new factors that will give European companies fresh impetus, supporting new sectors and innovation while also ensuring that conventional productive activities have a competitive edge.
By setting out these guidelines, Parliament is stating that it does not want to stand idly by and watch the deindustrialisation of Europe take place, and it is spurring the Commission and the Council to commit themselves more specifically to developing European research. This programme is the core of a development policy. It is pointless to think of changing the Stability Pact, which would just be a palliative measure, while the real cure is an economic and social development policy at European Union level.
. – (Mr President, I would like to say how grateful I am to Commissioner Potočnik for his openness and willingness to engage in dialogue, and to Mrs Locatelli and all the members of the Committee on Industry, Research and Energy, who have been very constructive and positive in their work on this subject.
I understand that petrol prices have now reached USD 55 per barrel. According to the financial analysts, petrol prices are not likely to fall in the foreseeable future, which constitutes a threat to the economy. We need some pretty rapid responses. We need dynamic responses which will produce results within the next few years.
The Group considers that these responses need to be contained within the Seventh Framework Programme in terms of investment in energy efficiency and in renewable energy sources, both of which will help resolve the situation in the short term.
We are concerned about the priority being given to the hazardous energy sources of the past, such as nuclear energy, which are vulnerable to abuse by international terrorists. We are also uneasy about the massive investment focus on energy programmes like Fusion ITER, which will not provide a single kilowatt of energy in the next 40 or 50 years according to the scientists involved.
We would like the Seventh Framework Programme to improve quality of life and the social environment, public health, preventative health, to benefit sustainable urban transport and promote the social science required to provide a balanced overview of research and of the society we are creating. With this in mind, Commissioner Potočnik, we are glad that you recognise the importance of social science.
I believe that in the future – and this is my last point – research will be very important, if that science is open and accessible to the general public and the scientific community.
. –Mr President, Commissioner, the Committee on Industry, External Trade, Research and Energy has drafted a committee-initiative report on European research policy. It is like a shopping list. The European Parliament is prepared to buy the results of scientific research in these areas. My main message is this: our group is in favour of guaranteeing additional resources for scientific research work. The Commission’s proposal for additional funds under the Seventh Framework Programme is justified. There are fields which it would be beneficial to finance from common funds. It should not be just business that derives the benefit. There are many socio-political and ethical reasons for supporting basic research at university research institutes, which is unconstrained by the interests of big business and the war industry.
Joint research projects can be promoted in the best way if they lead to results for which the English would use the word ‘serendipity’. It means to find something by chance that you did not even know you were looking for. The right conditions for serendipityhave to be created, and those conditions are established best in international collaboration. The best example of a benefit jointly achieved through a jointly financed project is fusion energy research under the ITER project. That is an area in which the Greens confuse fission with fusion. No EU country would be prepared to undertake research into fusion alone. When there is collaboration, projects start up that would not otherwise. All participants can reap the benefits that result. In the case of ITER, the beneficiaries include countries not in the EU. We have to use the research framework programme to create the right conditions for ‘serendipity’.
– Mr President, whenever we take a stand on various issues in this Chamber, we must always justify whether these issues should really be decided at EU level. The principle of subsidiarity is not something merely to be referred to in formal contexts, but rather should direct all our activities. We all know that that is not how it works at all in Brussels and Strasbourg. Political power is continually being shifted from the Member States to the institutions of the EU. There are two driving forces behind this: the desire for a superstate, and a lack of political principle. A majority of the EU’s elected representatives and of its civil servants want to create a new superstate. For them, the principle of subsidiarity is not a guiding principle but rather an obstacle in their way. Lack of political principle means that the Members of the House are more often than not prepared to cooperate with decisions that are to their liking, even when it is obvious that these are strictly national matters. The end is allowed to justify the means.
Mrs Locatelli’s report, too, entirely neglects the principle of subsidiarity. It does not put the question of what the EU should do when the Member States are unable to deal with a task themselves. The question it asks is how the EU can drive forward the research that an establishment wishes to have. How are we to deal with small and medium-sized enterprises’ need for research? How are we to awaken the interest of young people and women in science? How are we to strengthen the links between research and industry? How are we to increase total research funding to three per cent of GDP? And so on. These are all things that the Member States themselves are better equipped to deal with.
Finland and Sweden now already set aside three percent of GDP for research. If other countries want to set aside the same amount, they only have to do so. The research funds will not increase as a result of the Member States sending it via EU authorities. On the contrary, this will result in increased bureaucracy and additional costs.
Competition between countries to find good solutions to this type of problem normally results in faster progress than central management at higher levels. In the research world, this is known as institutional competition. Competition is important not just between enterprises, but also between institutions. Competition between countries in various areas is one of the most important explanations for the great progress made by the Western world in recent centuries.
Mrs Locatelli should therefore have asked the question: what can EU institutions do for research in Europe that the countries cannot do themselves? There are many such questions. They fall into five categories, these being basic research, free movement of research staff within the EU, large-scale research in areas such as nuclear energy and space technology, infrastructure for research networks and common security issues for the EU. The EU’s research policy should be limited to areas such as these, in accordance with the principle of subsidiarity that is fêted in banquet speeches and draft constitutions. EU research policy is on the wrong track.
.   Mr President, Commissioner, ladies and gentlemen, neither investment in science and research nor the Lisbon Strategy as a whole are goals in themselves. This means that a great deal of care should be taken when drafting resolutions on science and technology. I should like to thank Mrs Locatelli and express my admiration for the effort she has put into preparing this report.
It is clear that, on its own, the announcement that a European Research Area is to be established will change little. The announcement will need to be backed up by appropriate funding for science and research, which means that no cuts should be made to the EU budget. The funds will also need to be used in a rational manner, and this is a point I should particularly like to stress. There are a number of issues I would like to touch upon very briefly. Firstly, effective methods must be developed to identify talented young people and appropriate systems put in place to provide scholarships. Secondly, accreditation standards for Higher Education institutions ought to be implemented according to the guidelines adopted in Berlin in 2003. Thirdly, a simpler system should be introduced for awarding academic promotion, whilst ensuring that the criteria for granting grades and qualifications continue to be transparent. Fourthly, more extensive use should be made of private sector funding, both for applied and basic scientific research and for research in the humanities, as mentioned by the Commissioner.
Mrs Locatelli said that life would be made easier for small and medium-sized enterprises. That may well be the case, but how can measures aimed at introducing software patents be reconciled with such a statement? Someone once said that knowledge is power, yet given the state of the world today, it must unfortunately be added that ignorance does not mean a lack of power. I thank you.
– Mr President, ladies and gentlemen, I am speaking on behalf of the New Italian Socialist Party. First of all, I must congratulate Mrs Locatelli on her excellent work.
The problems of the European Union’s competitiveness in relation to the new Asian giants, the drain of our best brains to horizons richer in opportunities, the difficulty in meeting the Lisbon targets in terms of employment, development and innovation, and the issues of energy supply and health – these are the subjects that fill our time in Parliament and on which the future of our economy and our social system depends. These topics are closely linked to each other, and their common denominator is the development of scientific and technological research.
Research actually means knowledge, employment and economic development, as well as a better quality of life. It is therefore essential to obtain a substantial increase in funding to make it our strong point. Research, however, is not just a matter of funds, instruments and infrastructure. Research is done by people. Any economic effort made by the European Union and the Member States will in fact be in vain without suitable human capital.
I am not alluding to quality, since our universities and our graduates are already the best in the world, but I am referring to jobs: opportunities to do research and to earn money. Paradoxically, while science and technology play an ever more decisive role in today’s global economy, young people are avoiding science subjects because of the limited job opportunities. As a result, many graduates are forced to leave Europe or to spend years living on grants that are totally inadequate for the current cost of living, while they wait for a stroke of luck.
In recent years the number of young Europeans who choose to carry on studying science subjects has declined. European universities do not have enough staff in their science departments to replace lecturers reaching the end of their careers, and fewer and fewer science and technology graduates find work as researchers compared with their main competitors in Europe.
We must at all costs reverse this trend, bring our young people into contact with science from an early age, stimulate their curiosity and above all enable not just the fortunate few but all those who deserve it to use their knowledge to serve Europe, by offering them work, careers and decent salaries in exchange. If we want a future based on knowledge, we have to invest in our young people in order to train them and, above all, not to lose them.
Mr President, Commissioner, ladies and gentlemen, my love of research is the only reason why I am present at this evening’s late-night sitting, as I must admit that I would rather have watched Bayern Munich play Arsenal in the Champions League. I too should like to start by expressing my wholehearted thanks to the rapporteur. Not only has Mrs Locatelli presented a fine report, but she has also demonstrated a willingness to compromise. A unanimous vote by this House tomorrow in favour of this report will both send out a signal and provide our Research Commissioner with the backing he needs.
This morning we spent a long time discussing the Lisbon Strategy. The only way to make Europe competitive is to invest huge amounts in research and development in the future. The Commissioner frequently refers to a ‘moment of truth’, and I believe that he is right to do so. We must ensure that the research budget is large enough for us to achieve the Lisbon goal at long last. This will not be enough on its own, of course. Public funding is a good thing, but we must also encourage private industry and the private sector to invest heavily in research and development, and to make money available for this purpose. I was delighted to hear you say earlier this evening that you are planning to issue guidelines particularly aimed at improving cooperation between research and industry in this respect.
I should like to make one more point, one that I have raised in this House on a number of occasions, and to which you too have referred. It is pointless to increase funding unless this money is then spent on research in a truly efficient manner. It is also crucial that the correct lessons be learned from the Sixth Research Framework Programme, from the Marimon report and from the criticism that has been levelled at the Framework Programme. Programmes must be made simpler, more streamlined and less bureaucratic, and I would call on the Commission and on Parliament to do their homework on this matter. We must ensure that small and medium-sized enterprises are also successfully involved in European research. I look forward to the rest of the debate.
Mr President, Commissioner, ladies and gentlemen, I too would like to congratulate Mrs Locatelli on her excellent work.
I think that our debates over the past few months on the shape of European research policy and the objectives of the Seventh Framework Programme have been very productive, and I am sure they will have lasting benefits for science in Europe.
We have clarified key objectives with a view to achieving longer-term European Union targets; we have also analysed the instruments available for meeting those objectives, and proposed some new instruments.
If we want to meet the objectives of the Lisbon Strategy and the Barcelona Summit and to reflect the recommendations made in the Kok Report, the Seventh Framework Programme must include a clear and proportionate increase in resources within the scope of the new financial perspectives. In order to achieve these objectives and create a European Research Area we also need good coordination both at Member State and Union level to ensure that funding and activities are complementary and generate a multiplier effect.
If we are to comply with the Lisbon Strategy, we also need to support excellent basic research as the driving force for technological development, growth and competitiveness. This entails making Europe more attractive to top researchers, from young and women researchers to highly-qualified scientists currently working abroad, and encouraging SME participation in every single thematic priority, in transnational collaborations, and in technology programmes through proportionate project funding and instruments tailored to their needs. We are all agreed on this much – for which I again congratulate the rapporteur.
Other slightly more controversial issues will require further discussion. For example, research priorities, which we believe should be extended to include other new priorities with major economic potential for the European Union, such as scientific research.
Mr President, this shows us that science and research last in the long run. I will continue in Swedish.
Mr President, the resolution that we have adopted adds European value to both research policy and economic development. The entire resolution on the Lisbon Strategy that has been adopted by Parliament today with a very large majority – and which we in the Alliance of Liberals and Democrats for Europe have put a lot of work into – is based on the knowledge that sustainable development is based not just on economic growth, but also on social cohesion and environmental considerations.
The research policy and the report that we are discussing today will help build sustainable economic growth through investment in excellence and technology platforms and will help create the social cohesion that we desire – for example between men and women, from a gender perspective, as well as between different regions. Moreover, they will help generate the funds needed for our security system and ensure that we can continue working on technological development that is driven by the environment.
I am pleased that this work is just as balanced as the Lisbon resolution adopted, and I look forward to the framework programme.
Mr President, it is difficult to overstate the importance of this debate in the current hand-wringing over the Lisbon Agenda. The reality is that if we do not invest in research and, more importantly, involve the business community in that research process, we will not upscale our economies.
The pan-Union coordination adds a clear value. So it is all the sadder that the Commission proposals – which I broadly support – are under threat from my own UK Government, with its insistence on cuts to the EU budget and with little detail on where the axe should fall.
I support the broad thrust of this report and would add my words of congratulation to the rapporteur, with the rest of the House. I have some reservations about the details and I hope that our amendments will strengthen the report tomorrow.
I would, in supporting the Commission, particularly stress the importance of simplifying the procedures in FP7, because the message I have heard loud and clear from Scotland is that the administration and the bureaucracy have been major off-putting factors in previous framework programmes.
From what the Commissioner has said this evening, I think that message has been received loud and clear, although I look forward to receiving his actual proposals.
Mr President, Commissioner, ladies and gentlemen, exactly 27 years ago today – and incidentally also during a night shift – when I was preparing to return from an orbit around the Earth, following a research mission to the space station Salyut 6 that lasted over a week, I would never have dreamt that all these years later I would be able to speak about the future development of science and research in Europe before a House such as this one, and in the process maybe even to play an active role in this development. I should therefore like to praise the efforts of all those involved, and especially Mrs Locatelli, as she has done a very good job of drafting her report, and this is why I intend to vote in favour of it during tomorrow’s vote. A further reason why I intend to do so is that the draft report is quite clear on the significance of space exploration and the role space research will play for the future Europe, or, more accurately, for its citizens.
It is my belief that backing must also be given to projects such as the Galileo or GMS Programme, because I know from my own experience that projects of this kind give rise to opportunities in a number of other related fields, and offer the chance of hundreds, if not thousands, of new jobs. The ITER programme should also provide such backing for the energy industry, as mentioned by my colleague.
I should like to draw a comparison to conclude my speech. It may well be that we are on the threshold of decisions similar to those once taken by the Spanish kings when they decided whether or not to support Christopher Columbus’ project. In modern terms, his voyage was a scientific experiment to confirm that the Earth was round, yet it not only changed the map of the world – it influenced everything that has happened in the world since then. I thank you.
Mr President, although I can see that scientific research is both beneficial and necessary, it remains to be seen whether the approach adopted in the Locatelli report is the most efficient way to achieve a more innovative Europe.
Firstly, how effective can measures at European level be if it is the Member States that have powers and responsibilities in the relevant fields? In the report, it is proposed that activities that take place in the Member States should be co-funded with EU resources. This proposal would provide EU funding for students, research institutes and facilities, as well as communication with the public about the importance of science; areas that the Member States promote many times more effectively, and so there are more effective ways of spending European funds in this area; consider how much of the red-tape and administrative burden could be cut in international cooperation and in the mobility of researchers.
Secondly, the Commission communication on research policy guidelines lacks, to my mind, a strategic statement about research that is punishable in the Member States. Surely it is unacceptable for Community funds to be used to support such research? Research involving the destruction of human embryos springs to mind. If Community funding used for such contentious research, this means that Member States will not benefit equally from the European research initiatives. Can the Commissioner express a view on this?
Finally, the ambition of the European institutions to make their mark in the field of research does not necessarily lead to more and better research in Europe.
Mr President, ladies and gentlemen, this report obviously deserves our praise, as it is high time that such crucial issues were raised. We should also welcome the fact that these issues are being discussed in relation to the Lisbon Strategy. Yet I am afraid that this report will share the fate of the Lisbon Strategy, which failed to distinguish between economic and social goals. Consequently neither is achieved, even though both are crucial. We are all aware that the economy is flagging and that unemployment is on the rise. Yet scientific goals are unfortunately conflated with ideological goals in this report.
I find it entirely incomprehensible that the report notes on three occasions that there is a particular need to promote the role of women in science. It is self-evident that professorships should be granted to those who have the qualifications needed to hold such positions. We can do our best to ensure that women gain these qualifications, but it is nonsensical to promote them by force if they do not. Furthermore, I must say that I was surprised to see that research on animals was the only area of scientific research mentioned in any detail. I am a great lover of animals, but this report is not the right place to deal with this issue to the exclusion of all others. I also find it unacceptable that ceilings are to be imposed on expenditure by the poorer countries. Poorer countries have traditionally benefited from the achievements of richer countries, and this should continue to be the case.
Mr President, ladies and gentlemen, there is a French proverb that says that ‘he who grasps at too much loses everything’. If too many goals are set, too little will be achieved, and we should take a clear and detailed look at this issue. Many thanks, Mr President.
Mr President, ladies and gentlemen, the rapid growth experienced by Asian countries and the United States has presented Europe with a major economic challenge. This means that faster economic growth based on science and new technologies is needed in the European Union. A coherent research policy should be formulated to provide support for the latter.
The report sets out the key areas of research for the EU as a whole. In view of the huge differences in the research potential of the various Member States and regions, particular attention should be paid to poor countries and regions, which lack the necessary resources but which have enormous human potential, in order to ensure cohesion between Member States and harmonised development.
Certain groups have expressed the view that there is no point investing in science if the necessary resources are lacking, and steps should be taken to prove this view wrong. Special attention should therefore be paid to research policy in the countries and regions in question, in order to prevent the gap in intellectual ability and development opportunities widening instead of narrowing. The guidelines for EU research policy included in the report’s motion for a resolution highlight the key areas for the development of research. This is entirely correct, but the development of science and technology throughout the EU should not be neglected. I thank you.
Mr President, Mrs Locatelli, I should like to thank you for your excellent work, and I should also like to thank our shadow rapporteur, Mr Brunetta. We are all aware that we face a huge challenge in achieving the Lisbon goals. Our aim is to spend 3% of GDP on research, of which two thirds should come from the private sector. Put quite simply, if we demand this of industry, we should be aware that 50% of gross national income is generated by small and medium-sized enterprises. Even more importantly, two thirds of all employees work for small and medium-sized enterprises, or in other words for companies with fewer than 250 employees.
The Sixth Framework Programme set a goal of 15%, which figure the major horizontal projects did not, in the end, achieve, even though the energy programmes were heavily oversubscribed. I should therefore like to ask Commissioner Potočnik to consider ways in which research activities can be prioritised in the field of small and medium-sized enterprises.
I believe that it is also necessary to determine at long last where the responsibility lies for efficiency and evaluation in the field of academic research. Research generates know-how and values, and this process must be measured and evaluated. Greater transparency is needed, and I would specifically ask that an -Research Programme be established. We must ask ourselves how the simplest possible methods can be made available on the Internet for submitting applications to research programmes and providing funding for these programmes, and how we can ensure that the Commission also complies with the Late Payment Directive, which is applied in all other fields, but which the Commission has so far refused to accept.
We need top-quality automated processes and better instruments to make research findings more widely available.
Mr President, I should first of all like to thank our rapporteur, Mrs Locatelli, who has tabled an excellent and interesting report. Research in the Seventh Framework Programme is important to us, certainly in the framework of the Lisbon Strategy. A good working relationship between research centres and industry is essential. I should like to make three points.
Firstly, it goes without saying that science should be autonomous, but that is not the same as being noncommittal. Scientific priorities are not a pastime for scientists; they must be issue-driven. I fully share Mr Hammerstein Mintz’s view that the public research agenda must be guided by social problems.
The second point is the unnecessary red –tape, which has been mentioned before. It turned out too often that the chances of success in the Sixth Framework Programme were very minimal compared to the efforts that were being made. Certainly for small businesses and small institutions, it is a well-nigh impossible task to complete the paperwork and answer the questions. That is why we would ask for a two-step procedure, consisting of a brief description of the research project, followed by a selection procedure, so that the participants in the second round have reasonable certainty that their proposal will actually be accepted.
Thirdly, I would urge you to combine forces. European research funds continue to be only a fraction of national budgets. Article 169 offers the opportunity of combining forces. We have already gathered experience in the area of clinical tests for developmental diseases. We can use this experience to carry out joint research into such things as the introduction of a low-CO2 economy, into hydrogen cells, and into improving energy efficiency. A bundling of forces is also what society wants, and that is what we have to work towards.
Mr President, I should like to thank the rapporteur for her excellent report; it is now up to you, Commissioner Potočnik, and your fellow Commissioners to ensure that the research priorities are implemented. I should like to focus on just one of these priorities, which in all probability will be absent from tomorrow’s report, namely defence research. After consulting the rest of my group, I have withdrawn an amendment on this matter in view of the confusion it could have caused, in connection with the Council. Why have I decided to speak out in favour of defence research? Our future Constitution provides for the development of the common foreign and security policy, which means that we will need to carry out research in this field, some of which will be secret. We must therefore be capable of copying the Americans by adopting a ‘black box’ approach to individual projects. Yet we should step up transatlantic research cooperation in other fields where research lies in the interests of humanity as a whole. This will give rise to a research dialogue between equals that would be appropriate in the case of a number of other countries, as well as the USA.
Thank you, Mr President. I should like to congratulate Mrs Locatelli on having drafted an excellent report, and to thank Commissioner Potočnik for joining us. In my opinion, the majority of those present in the Chamber are former researchers, and that this is why we share the same views. It is my belief that Commissioner Potočnik has never worked in the field of research, however, and can therefore adopt a more distanced and somewhat less passionate approach to our proposals. I hope that this will provide a good outcome.
I should like to point out that the current Sixth Framework Programme is the first in the European Union’s history to have been drafted and implemented within the framework of the Lisbon Strategy. There is another new feature to the Seventh Framework Programme, however, as it has been drafted and will be implemented after enlargement, with the involvement of the ten new Member States. How can we use this enlargement to ensure that our science policy is effective and to implement the Lisbon Strategy, and what can the ten new Member States offer the EU as a whole? They can offer it three things, namely a highly-educated population whose knowledge is often wasted, lower research costs and a thirst for success after half a century of isolation from Western civilisation and development opportunities.
How can we make the most of these opportunities, and how can we improve the way we exploit the research potential of the new Member States? I have five proposals. Excellence should not be the only criterion used when determining funding priorities, and additional criteria should be considered in order to make it possible for research centres in the new Member States to be integrated. These centres have had limited opportunities to implement European research programmes in the past. Secondly, we are counting on smaller projects being approved, as our research centres are also smaller. Thirdly, procedures need to be made simpler. The new Member States are inexperienced in dealing with complicated procedures, and they find them a major burden. We are hoping that clear and transparent rules will be put in place to govern investment in research infrastructures in the new Member States. Fifthly and finally, integration also means a common market and full freedom of movement for persons and services. Until this is achieved, we will not be able to boost research or succeed with the Lisbon Strategy. I thank you.
Mr President, who could possibly disagree that the tool for promoting growth and competitiveness in Europe is a sustainable research and development policy? It is not a choice; it has become a necessity. Europe has already lost its pole position to Japan and America. The aim that we are promoting, that is, 3% of GDP within a period of five years, is ambitious. We are also stating that two-thirds of that funding is to come from the private sector – let us hope. But as with everything in life, it all depends on money. This is where the general discussion on the budget comes in.
However, we must realise that if we do not invest, the rich will become less rich and the poor will become poorer. The policy of investment in research and development is not a matter of choice. As I said, it has become a necessity.
– Mr President, ladies and gentlemen, I should like to start by thanking Mrs Locatelli both for her careful work and her truly exemplary cooperation with all sides. I wish in my intervention to emphasise and confine myself to one amendment.
In particular, we all know that we are living in an age of uncertainty and increased mass risks, especially environmental risks. The recent catastrophic tsunami in South-East Asia should have convinced even the most incredulous among us that there is an immediate and urgent need to fortify our continent against this sort of catastrophic natural disaster.
The scientists who study these phenomena come from many and varied sectors: seismologists, geologists, oceanologists, forestry experts and others. I believe that it is very important for the safety and welfare of European citizens for strong momentum to be given to these areas of research, especially as they appear to be converging continuously and increasingly into a risk and crisis management model.
That is why I think that we should make special reference to natural dangers. An amendment to this effect has been tabled by the Group of the European People's Party (Christian Democrats) and European Democrats; I refer to Amendment 8. An additional reason for this, no less important, is its link with the Lisbon Strategy. In fact, both the Commission communication on the mid-term review of the Lisbon Strategy and the resolution we adopted today emphasise the importance of eco-innovation to sustainable development in Europe. This means that, in the revised Lisbon Strategy, environmental technologies and high environmental standards will hold an important position.
Ladies and gentlemen, the amendment we are proposing does not simply set out yet another thematic priority; it aims to make express reference to a research sector which comes within the philosophy of the revised Lisbon Strategy.
Mr President, Commissioner, ladies and gentlemen, research and innovation are the key to solving a great many of the problems Europe faces. This is something that has been highlighted on a number of occasions, as has the fact that our aim is to increase funding.
I should merely like to point out that the road ahead of us is a rocky one. Delighted though I am that Parliament and the Commission are agreed on the need for increased funding, I really am extremely concerned at the signals coming out of the Member States. As an example, I find it intolerable that the current government of Germany, my own country, has put forward official proposals to the finance ministers aimed at reducing the amount of money the EU spends each year on research in the European Union. This is the precise opposite of what we ought to be doing.
Although we agree, then, on the need to aim for increased funding, I do believe that we should nevertheless bear in mind that a great deal of money still comes from the national research budgets, and that the Member States should increase these. At present 5% of funding comes from the Commission and 95% from the national research budgets. Although the Commission may one day provide 10% of funding and the Member States 90%, this ratio is unlikely to change substantially.
It follows that European added value must be our main concern when selecting our priorities, and I would therefore ask you to vote in favour of Amendment 7 by the Group of the European People's Party (Christian Democrats) and European Democrats. I should, however, like to make it clear that I do not share the view of Mr Lundgren, who is unfortunately no longer present, that the measures taken to date have barely provided any European added value. There is a great deal for Europe to do; having studied medicine myself, I know that in this field alone European cooperation is needed, in particular in the fight against rare diseases and children’s diseases, and indeed to achieve any kind of success. We must therefore provide greater support for such cooperation.
The 21st century will be the century of science, research, and technical development. The document before us starts from the recognition of that, and sees correctly that the EU needs the utmost effort in this field, so that it can stand its ground against ever fiercer competition. Because of this I hold this report as something to be supported.
Allow me, however, in the short time at my disposal, to bring a worry to your attention. Perhaps not too far from this topic is a quote from Albert Einstein I would like to draw on: ‘there are limits to knowledge, but imagination is infinite.’ Now, when the Lisbon Strategy is on the day’s agenda, perhaps it is not churlish to put the question: what guarantee is there that the ambitious targets formulated in this document will not remain parts of the empire of imagination, rather than serving as a basis for true knowledge? From the Hungarian perspective, for example, the ratio of 3% of GDP, though appealing, still seems very distant today, and this is sure to be the case with most of the recently acceded countries.
It is my belief that there is only one way to dispel this worry. We must stimulate and support research and development in the new and the old Member States, each in line with their own and different situations. This is so that there should not be a situation where we keep funding for R[amp]D as something to be decided by each country’s level of economic development. This would preserve the existing differences and lead to a weakening of cohesion. It is also true that the Union is only as strong as the strengths and efforts of its Member States. If in this area there are no states or regions falling behind, only then will we be able to say that Europe has successfully faced one of the greatest challenges of the new century. And if that will be true, then it was worthwhile preparing this report.
. Mr President, there are four major areas to be addressed. Cooperation is the principal one: continuity in this area, a thematic approach but one that is based much more on industrial needs than in the past. The second is ideas: we want to create champions of thoughts and new-frontier ideas in the European Union, because we really need them. The third is people: there is no research without people and how good we will be in delivering and really creating depends a lot on how well we do in research. The fourth is capacities. All these areas need to be addressed in a proper way so that we will get the best for the European Union.
Everything must be done with more flexible instruments than we have had until now. They must be transparent, understandable, simple and, I hope, efficient and based on a kind of upgraded continuity leading on from the Sixth Framework Programme.
Some of you mentioned ethical questions. It is true that they are not easy. They are important in science because people’s perception of science is certainly crucial to the success of the issue we are discussing. These are definitely not easy questions that can be addressed in a limited amount of time, but I agree that we need to address them in an open and tolerant way. I also think that a special role should be given to the existing ethics committee, which discusses and considers all sides of these important and sometimes difficult questions.
Small and medium-sized enterprises have been mentioned. They are extremely important because the European Union has a different structure to some of our competitors. As a proportion we have more of them, and they should and could participate more in research than they do today.
Regarding enlargement and capacities, I would make two comments. One is that enlargement happened first in the areas of science and research, as scientists from the new Member States were able to participate earlier in these areas than in any others. On the other hand, it is more difficult to have full integration in these areas than, for example, in the political field, where people can sit at a table and discuss vexing questions. So we need to do all we can to address that matter, but we also have to be clear that proper funds are required if it is to be addressed properly. I believe that science and research funds should primarily address the question of excellence. We need to have a highly competitive European Union. Only if the Union as a whole is competitive can we rely on all the issues connected with questions of solidarity being properly addressed.
I have listened carefully to all your comments. You have my promise that I will do my best. Your support is good for me, although it does not make my task easier. We all have high expectations, and rightly so, because the future of the European Union also depends greatly on the future development of the scientific and research field.
The debate is closed.
The vote will take place tomorrow.
The next item is the joint debate on oral questions on the transfer of passenger data:
– oral question (B6-0014/2005) by Baroness Ludford and others;
– oral question (B6-0154/2005) by Mrs Buitenweg;
– oral question (B6-0156/2005) by Mrs Klamt, Mrs Cederschiöld and Mr Coelho;
oral question (B6-0160/2005) by Mr Catania and Mrs Kaufmann;
and on data retention and data protection:
– oral question (B6-0017/2005) by Mr Alvaro, Mrs Roure and Mr Kreissl-Dörfler;
– oral question (B6-0020/2005) by Mrs Buitenweg;
– oral question (B6-0155/2005) by Mrs Klamt and others;
– oral question (B6-0159/2005) by Mr Catania and Mrs Kaufmann.
Mr President, it is quite strange that this debate concerns the Internet and the retention of data on the Internet, and yet it is not being broadcast as normal on Parliament’s website. I should like to complain about that.
Mrs Mastenbroek, late-night sittings have never been broadcast over the Internet in the past, as resources are limited in this respect. There has not yet been a single instance of a late-night sitting being broadcast, and so at present this is the rule rather than an exception. If we are to discuss anything, it should therefore be whether this rule should be changed on a permanent basis.
Mr President, I wish to thank Commissioner Frattini for attending this debate tonight, which is the first on data protection during this parliamentary term, on the initiative of my own Group, the Alliance of Liberals and Democrats for Europe. This is not the first time that Parliament has examined the issue of PNR, but it is almost two years to the day since Parliament first raised this issue. Tonight’s debate is therefore intended to take stock of what has happened since then.
I have been appointed rapporteur on the initiative by four Member States relating to data retention. That is why some months ago we tabled two oral questions on the issue of PNR and the issue of data retention, with a view to having a public debate on two issues that raise serious concerns from the point of view of fundamental human rights, and to get more information from the Commission on these issues.
Commissioner Frattini, we were pleased to hear during the EP hearings of candidate Commissioners that you attach a great deal of importance to defending fundamental rights, and I know that you are personally committed to defending citizens’ privacy. We appreciate that stance, but also want the Commission to bring forward the proposals on data protection under the third pillar that we have been promised for so long.
The European Parliament finds itself in quite a conflictual situation vis-à-vis other EU institutions. We have strongly disagreed with the Commission and Council on the PNR issue, challenging their decisions before the Court of Justice, but unfortunately will have to wait a long time before the Court issues its decision. On the data retention issue, I am unconvinced by the four Member States’ initiative, with regard both to the content and the legal basis. I know that the Commission shares these doubts.
In general terms, the European Parliament is extremely worried about the compliance of these provisions with international and European human rights norms, such as the European Convention on Human Rights, and the related jurisprudence, as well as with EU law. That is why we are here tonight.
On the issue of data retention, we know the Commission has raised the scrutiny reservation on the correctness of the legal basis of the four Member States’ proposal. The Commission believes that a third pillar basis is not correct, and that a first pillar basis would be the right one. We would be keen to view the Commission’s legal responding, since I have the same doubts and have requested Parliament’s legal service to make the same legal check. However, we also have doubts on the necessity and proportionality of European data retention provisions. That is why we would ask the Commission whether it supports the four Member States’ initiative not only in terms of the legal basis but also in terms of the content.
Secondly, we would like to know whether the Commission will ask the four Member States to withdraw their initiative, a move the Commission has not yet made. We would also like to know if and when the Commission will propose a first pillar instrument. The Commission 2005 working programme schedules for this month the adoption by the Commission of a directive on the retention of data for law enforcement purposes. Will this deadline be respected and what will the content of the proposal be?
Thirdly, we would like an update on the long-overdue third pillar data protection instrument that Commissioner Frattini personally promised would be brought forward. Let me underline that the Article 29 Working Party has already drafted a proposal for harmonised data protection principles for the third pillar. We would be honoured to hear your remarks on this issue.
On the PNR issue, Parliament has a keen interest and a right to have an update on the current action before the Court of Justice, with Parliament objecting to the signing of the international agreement of 28 May 2004 that makes the transfer of air passenger data to the US possible. First of all, Parliament has consistently requested the development of a push system, most recently in the amendment adopted to the 2005 budget. Can the Commission inform Parliament whether there have been any developments?
With a view to the protection of the privacy of European air passengers, could the Commission inform Parliament of the volume of passenger data which the authorities have access to and whether there is an effective filtering of sensitive data. Also, are intra-European flights excluded?
The Commission has published a communication on a global EU approach on PNR. However, the Commission is evidently not following a coherent approach, since on the one hand it has not finalised the international agreement with Australia, while on the other hand it is ready to negotiate with Canada on standards that are entirely different from those which apply to the US. Will the Commission follow up on the communication and will it start adhering to a truly global EU approach?
Finally, why has Parliament never been informed about the negotiations on PNR at an ICAO level? The current practice is not democratic, transparent or justifiable. Thank you, and I look forward to hearing your answers.
Mr President, Mr Vice-President of the Commission, I will not repeat the questions that we sent to you. On the other hand, it is worth restating that last year, in April 2004, the European Parliament rejected the agreement negotiated between the Council, the Commission and the United States and referred the matter to the Court of Justice. I would also remind you that Article 7 of Directive 95/46 provides an exhaustive list of circumstances in which personal data may be processed. These authorisations must be understood as being laid down by Community law or by the national law of a Member State, and not by the law of a third country.
Do you not think that, in the absence of an opinion from the Court of Justice, and in view of the European Parliament's negative opinion, the automatic transmission of passenger data to the US authorities violates European citizens' right to protection of their private lives? I would remind you that the US authorities cannot guarantee the level of data protection that we require in Europe and that we also ask of other third countries such as Australia and Canada. In particular, we have no way of knowing who has access to these data.
The issue should be settled with respect for fundamental rights and in line with the principles defined by the European Parliament. Thus, we need to define what data can be transferred automatically and what data can be transferred on a case-by-case basis. We would like the list of serious crimes for which an additional request can be made, the list of authorities and agencies that can have access to the data and the data protection conditions that must be met to be determined. We would like to know for how long these two types of data will be kept. We know, of course, that data relating to the prevention of serious crime must be exchanged in accordance with the EU-US agreement on mutual legal assistance and extradition. We would like to satisfy ourselves that passengers will be guaranteed the ability to correct data relating to them. Do you think, Commissioner, that the transfer of data complies with the principles of finality and proportionality advocated by the Article 29 working party?
Moreover, we would like to have assessments and figures and to know the results of this practical experience. Finally, do you not think that it is all the more urgent to deal with the issue of data protection under the third pillar, with a framework decision? An initiative has been proposed by France, the United Kingdom, Ireland and Sweden regarding a draft framework decision on data retention, and the Committee on Civil Liberties, Justice and Home Affairs is also currently working on it. We would like to know, Commissioner, whether you support this? What, in fact, are your plans with regard to data protection? Do you want to put forward your own proposals? We in the Civil Liberties Committee need to know the legislative basis on which we have to work, and we would be grateful if you could answer all these questions precisely.
Mr President, I would like to take some time this evening to reminisce about the previous Commission and the things it promised to do. You may remember Mr Bolkestein’s letter to the American Minister, Tom Ridge, about the transfer of passenger data, in which he even quoted Benjamin Franklin with the well-known phrase: ‘They who would give up an essential liberty for temporary security deserve neither liberty or security’.
Today, we would like to know what exactly happens with our citizens’ data. In previous debates, the transfer of sensitive data, such as the person’s religion or their state of health, proved extremely controversial. Mr Bolkestein promised that ‘pending the installation of filters by airlines, the United States should filter them and then delete them altogether’, which suggests that the United States gets its hands on the data, but is not allowed to read it. Has the Commission meanwhile checked whether the United States actually abides by this rule or do you simply take President Bush’s word for it?
What is the latest on the development of those filter systems for airline companies? Last year, the Commission considered Parliament’s lawsuit to be generally unnecessary, because they could get the push system off the ground within a few months, six months at the most. What is happening with it now?
The Americans’ interest in the European public’s personal data cannot be seen in isolation from their efforts to set up a Global Computer Surveillance System. It is their desire to create a profile of as many citizens worldwide as possible on the basis of their travelling behaviour and their credit-card purchases. On 11 March 2004, the Commission response indicated its willingness, under certain conditions, to help develop this CAPPS II system and said that at the present time, the American authorities are not yet carrying out tests with our passenger data. I would ask the Commission whether, a year down the line, this situation has changed, so that they are now testing our passenger data. Have you checked this? What is the latest on the CAPPS II system or perhaps its successor? Is the Commission now involved in the development of this system with the United States? I should like to have precise answers.
– Mr President, Commissioner, ladies and gentlemen, I am convinced that Mr Frattini has read our questions and will certainly also answer them this evening. I am also convinced that he knows that Parliament supports a balanced viewpoint where combating crime comes up against the issue of privacy, as in this case involving data storage.
All day long, we have discussed the Lisbon Process and how we are to become more competitive. It cannot, then, be the right time to impose upon enterprises, authorities and citizens enormous costs for which we do not even have an impact assessment; in other words, costs for which there is no basis. It seems to me entirely unreasonable and illogical to take decisions before such an assessment has been carried out while, at the same time, discussing competitiveness and Lisbon.
It would be unreasonable to make people pay for this surveillance of themselves. I believe that it must always be the party who requests the information who pays. Otherwise, the situation would work in favour of a Big Brother society. Moreover, it has not been demonstrated that this approach is necessary, something that is essential before any decisions can be taken. Should the Commission submit a proposal, it is logical for the Member States to withdraw theirs.
I hope and believe that Mr Frattini realises that it is a good idea – even necessary – to ensure that the protection of people’s privacy on a third pillar basis is at least as good as the same protection based on the first pillar. I share my fellow MEPs’ viewpoint that it would be interesting to hear how you intend to deal with this matter.
– Mr President, as regards the issue of the transfer of passenger data, I would like to add my voice to the questions raised and the criticism made by my fellow MEPs in the Group of the Greens / European Free Alliance and the Socialist Group in the European Parliament. For my part, I shall concentrate, in my comments, on the issue of the storage of personal data.
The proposal currently before the Council entails a very clear conflict between personal integrity and respect for privacy, on the one hand, and society’s need for surveillance, on the other. I believe that this draft goes way too far in infringing privacy, for it is based in practice on the concept of surveillance even when no crime is suspected and is actually based on a kind of underlying suspicion of everyone. This is clearly in conflict with the European Convention for Protection of Human Rights and Fundamental Freedoms, particularly Article 8 concerning respect for private and family life, home and correspondence.
The Member States signed this Convention from the Council of Europe on the assumption that the EU as an institution would also do so. Are we serious about this if, at the same time, we can adopt legislation that clearly infringes international conventions? This is a key issue concerning our credibility, which the Commission must address.
Another important point is the severe criticism made of this proposal by what is known as the Article 29 Group. This comprises some of the foremost experts that we have in the Union when it comes to data protection. It would also be interesting to hear the Commission comment on the Article 29 Group’s criticism in this area.
It is in times of crisis that the rule of law is put to the test, and it is in times of crisis that the rule of law is needed most of all, in order to protect people, partly from unwarranted surveillance by society itself. Following the terrorist attacks in the USA a few years ago, we saw that, once the line concerned has been crossed, it is that much easier to cross it again. That is why it is important to stand up for the fundamental values of the rule of law. The Commission and the Council must therefore also be prepared to debate this legislation in good time. Far too often we have discussed these issues – on many occasions without getting answers – only to find that it is then too late.
Mr President, Commissioner, I am sure that no one in this House would hesitate to agree that data protection is a key task. Yet there can be no question that prioritising the fight against crime is equally important, particularly in this day and age. It is extremely difficult to weigh up data protection against opportunities to fight crime, and I am genuinely open and ready to discuss this matter. With regard to this draft report, however, I must say that no definite answer has yet been provided to a question that was asked quite clearly several months ago, namely whether there is actually any need for this report. I can therefore fully understand why all the groups within the Committee on Civil Liberties, Justice and Home Affairs believe – as I, indeed, very certainly do – that the scheme that is being pursued is absurd.
We need a clear answer from the Commission. If these measures are necessary, then we can discuss them. Yet if they are unnecessary, which I currently believe to be the case, then we must do everything in our power to stop them. What worries me is that this process will go on and on, and that tomorrow, or the day after tomorrow, or at some other point in the future, we will be presented with a proposal that we will carry on debating, and that there will no longer be any way to escape the process, even though every Member of this House believes it to be misguided. I would therefore be extremely interested to hear the Commission’s views on this. We have been discussing Lisbon and our desire to see less regulation, but we are well on the way to regulating something that is absurd and that no one wants apart from the four Member States which backed the initiative.
Furthermore, given that all groups in the House are in agreement and have expressed their concerns on this matter, I would expect the Commission to explain to the House whether – and, if so, when – it intends to present a proposal and what the substance of this proposal will be. I do not want to wait around too long before we are told what we will be agreeing to, and who will bear the costs. Mrs Cederschiöld asked a short while ago who would foot the bill – will it be the public, industry, or those who called for these measures, namely the Member States behind the initiative? Additional questions can then be dealt with at a later date.
. Mr President, the Commission shares the overall concern that Member States are aiming to address with the envisaged framework decision on data retention, which is to guarantee the capability of law enforcement authorities to access certain data related to electronic communication to underpin their efforts to fight crime, including terrorism and organised crime. From a legal point of view, the initiative of France, Ireland, Sweden and the United Kingdom on data retention currently under discussion was tabled under Title 6 of the Treaty on European Union.
However, the Commission is of the opinion that the provisions of the draft instrument that deal with the harmonisation of obligations on electronic communication providers to retain data related to the provision of electronic communication services fall under the European Community Treaty, notably in view of the existing provisions of Community law on the subject. As a consequence, the Commission will present an alternative proposal on data retention based on Article 95 of the European Community Treaty by early spring 2005. Personally, I hope that the four Member States in question will withdraw their proposal.
The Commission is fully aware of the possible cost implications of data retention obligations on the providers of electronic communication services. An impact assessment will be carried out to determine to what extent the creation of obligations to retain data will have economic implications.
Regarding a third pillar general data protection instrument, the Commission intends to issue the first comprehensive proposal in the second half of 2005; in October or November. To that end, the Commission has started consultations with experts representing the relevant ministries and data protection control authorities of the Member States and the Schengen States.
As regards the transfer of passenger data to the United States joint review, a number of questions concerning the transfer of passenger data – the PNR issue – are related to the implementation of undertakings by the US Customs and Border Protection agency. Those undertakings provide for a joint review on their implementation to be conducted by the US authorities and the Commission, the latter assisted by representatives of European law enforcement authorities and data protection supervisors. This joint review will take place in the first half of this year, i.e. during the first year of operation of the agreement and associated undertakings, which entered into force on 28 May 2004. The review aims to provide a clear picture of the way the undertakings function. It is my intention to inform this Parliament of the outcome of this joint review and any important developments in this file.
As I have already mentioned, national data protection authorities will be part of the Commission-led team conducting the joint review. This should allow the Article 29 Working Party to participate to assess fully the implementation of the undertaking. I am pleased to tell you that, in spite of differences of opinion on the US PNR package, there is excellent cooperation on the implementation of this package between the Article 29 Working Party and the Commission.
As regards passenger information, as an example of that excellent cooperation between the Article 29 Working Party and the Commission, the Working Party has issued a passenger information notice, which airlines and travel agents use in order to inform airline passengers of the fact that personal data are transferred to the US Customs and Border Protection agency for the purpose of preventing and combating terrorism and other serious crimes.
As regards data transfers to third countries, according to information we received from the United States, no passenger data have been transferred so far to third countries. No doubt this issue will be looked into during the joint review exercise that will take place very soon.
As regards ‘Secure Flight’ and CAPPS II, you will be aware that the US Transportation Security Administration has dropped its controversial computer-assisted passenger pre-screening system – also known as CAPPS II – in favour of a new programme called ‘Secure Flight’. That programme will use passenger data for pre-screening passengers on US domestic flights against a terrorist watch list, with the aim of helping to identify potential terrorists. Unlike CAPPS II, ‘Secure Flight’, for the time being, is limited to US domestic flights, which make it much less problematic than CAPPS II from a new data protection point of view. ‘Secure Flight’ is only in its testing phase. That is why, for the moment, no negotiations are planned. This is an issue to be watched very carefully.
As regards the EU’s global plan for PNR policy, the Commission issued a communication in December 2003 on the EU’s global approach on passenger data, advocating a comprehensive and balanced approach. The Commission indicated in the communication that it will pursue its task with other third countries requesting passengers’ data. The Commission has entered into talks with Canada and Australia. Concerning Canada, we will soon seek Parliament’s opinion on a draft Commission document and an accompanying international agreement. Talks with Australia are also well advanced. In both cases the Article 29 Working Party has issued a positive opinion. As you can see, the Commission’s strategy as outlined in the communication of December 2003 is being put into practice.
Finally, as regards the International Civil Aviation Organization, that organisation established the passenger name record access study group in June 2004, following an initiative by several states within that organisation. They called for the development of a harmonised set of principles under the auspices of the ICAO. Guidelines are currently being prepared. The European Commission and several EU Member States are participating actively in the work of the study group. I will keep you well informed about further developments in that programme.
. – Mr President, ladies and gentlemen, Mr Frattini, I welcome your response on data protection and in relation to the announcement of the Commission’s initiative. Like you, I hope that the four Member States will withdraw their initiatives.
With regard to PNR, this is an issue that has concerned Parliament for two years. As you know, Mr Frattini, the need for cooperation at Community level and at Transatlantic level is not the issue here. What we are highlighting is the need to maintain a balance between the citizens’ security, freedom and rights and we wish to emphasise our view that data transfer can take place only if the third country in question is able to guarantee adequate levels of protection. It is also absolutely crucial that a legal and secure framework be established on the transfer of PNR. We would advocate a ‘push’ system accompanied by the appropriate filters and would like to see the necessary guarantees with regard to the accuracy, security and supervision of data. Furthermore, the principle of reciprocity must always underpin any exchange of information with the US authorities or those of any other third country.
We welcome the comments that you made on the involvement of Article 29 and on your readiness to continue to give Parliament all of the information on this dossier. We sincerely hope that the ongoing negotiations with Canada and Australia set the standard for other countries, in particular the United States of America, to follow.
There was no reference to the issue of the chip in passports in the information – the response – that you gave. We understand that the United States is planning to insert a non-encrypted chip enabling remote reading and this is a further concern heading into these global talks on transferring data between the Union and the United States of America
.  Mr President, ladies and gentlemen, I am grateful to Commissioner Frattini for having already announced that the Commission will propose its own initiative. I have a number of questions regarding the retention of data in telecommunications networks, to which I hope your proposal will be able to provide answers.
My first question relates to costs, as long-term data retention is a major financial burden, in particular for small telecommunications firms. The proposal put forward by the Council and the four Member States makes no provision for compensation. Who is meant to pay for these measures, and what is their cost-benefit ratio? It is quite clear that longer retention periods will not mean increased security for citizens.
Data protection experts, and even law enforcement agencies such as the Federal Criminal Police Office in Germany, have expressed doubt as to whether there is any need for the measures outlined in the Council decision. The has even stated its opposition to the minimum period for retention of traffic data, and it is calling on the Federal Government to withdraw its support for the proposal. How can we expect to achieve greater security if terrorists and those involved in organised crime still have alternatives open to them that are not covered at all in this proposal? What measures will be taken to deal with Internet cafés, flat rate lines, public telephone boxes and calls using telephone providers based abroad, and who will be in a position to monitor and retain all this data? Data protection is another extremely important issue as regards the transfer of data to third parties.
It is also quite clear that what we need is effective security, and more of it. No one is opposed to fighting international terrorism or organised crime, but we have absolutely no need for unnecessary monitoring.
I hope that you will provide answers to all these questions in your proposal. It is quite obvious, and we firmly believe it to be true, that although it is good that checks should be carried out, it is even better if people have confidence in them. As it stands, the proposal by the four Member States will not foster confidence among the public.
.  Mr President, Commissioner Frattini, I am pleased to hear that this new Commission will be rectifying a number of mistakes made by its predecessor. That is important because my country, the Netherlands, will, in a few months’ time, be holding a referendum on the Constitution. I would like to be able to look those members of the Dutch public who are rather sceptical about it straight in the eye and tell them that this Constitution, those constitutional rights and the protection of personal data are really serious and not simply lip service.
Let me turn first to the protection of personal data, which is a matter of general interest. You said that you personally are opposed to the proposal tabled by the four countries. I should like to hear what this means in institutional terms.
As for the transfer of passenger data, the PNR issue, concerning which there was a report on which my predecessor Mrs Boogerd-Quaak worked very hard, will the Joint Review, which you mentioned a moment ago, also state how many attacks have been pre-empted and how many criminals have been arrested? That, in the final analysis, is what this is all about.
Secondly, you stated that information is already being handed out to the passengers, but what about the duty to ask for explicit permission before their data can be transferred?
Finally, I should like to find out from you what steps the Commission has taken so far in order to introduce the push system.
. Mr President, Commissioner, your response leaves a great many questions unanswered and raises new ones. I can tell you that the European public is far from happy with this regulation, and that there are a great many people who say that they no longer wish to fly to the United States because they do not enjoy being treated like criminals. Such views are now widespread among the public, and cannot therefore be ignored.
I should like to ask a number of questions following on from the answers you provided. You said that a review is now to be carried out after one year, and that Parliament will be informed of its outcome. Am I to assume that you cannot yet tell us what will happen in the meantime with data that is being retained this year? Am I to assume that you cannot provide us with any information on the way in which this data is currently retained, used and filtered, or that you do not wish to do so? I should like to inform the Commissioner that this presents us with a major problem in terms of communication with the public.
This leads me to ask what approach is being taken to the issue of data protection, as this is something by which the European public sets great store. What people want is information, Commissioner, and you should therefore be more open in your dealings with this House.
Mr President, Commissioner Frattini, it is always good to see you. I would first like to say something about the procedure, and then move on to the content. The procedure is extremely vague. We in this House have been asked to assess a proposal which, technically speaking, does not yet exist. Indeed, the Council has tabled a proposal on the retention of traffic data, but this is still being drafted and it is not clear what the proposal will ultimately stipulate.
In the first pillar, a ban on data retention has been agreed upon before and it is abundantly clear that some governments have tabled this proposal only because they cannot get it past their own parliaments. That is how the Council takes advantage of the democratic hole in the European Union, because as you know, this House only has an advisory role in this respect. I heard a moment ago that you are in agreement with us, or at least that is what I inferred from what you said. I should like to spell out once again, though, that the European Union is not designed for whitewashing failed national proposals.
As for content, it is for this House to decide whether or not the final proposal is proportionate. We must assess how proportionate this limitation of communication secrecy is in terms of how much this limitation is needed. How can we assess a proposal’s proportionality if its content is still unclear and proof that it is needed has never been given?
You said a moment ago that, if the Commission were to table a proposal on this, you would weigh up the economic consequences of such a proposal. That is, in all honesty, a little too fast for my liking. I would first like to see proof for such a proposal. In other words, why is it necessary? It has never been proven that it is. Dutch research has shown the reverse, if anything. The Dutch Government had kept that research secret, but our Government Information (Public Access) Act eventually obliged it to come clean.
I would now like to make a general comment on terrorism. As I stand here, I do not feel terribly comfortable, because I have the feeling that I am giving up the fight against terrorism. I think it is an important fight, and also think it is a disgrace that the European Council should put this House in a position where we have to stand on the brakes where proposals intended to fight terrorism are concerned. To do so is to take advantage of our position. I would like to discuss what we should coordinate at European level and I would like to do this in a democratic manner.
. – Mr President, ladies and gentlemen, I am grateful to all the Members who have spoken. The first thought is that the Commission is trying to reconcile two great European values, which are the people’s right to security and the people’s right to have their freedoms and fundamental rights safeguarded. I do not think these two fundamental rights are contradictory. We in the Commission will work to show that proposals are possible which give greater security and greater freedom, that is to say greater safeguards for the fundamental right to personal data protection.
I mentioned a data protection initiative under the third pillar. The Commission will, of course, base it on Article 8 of the EU Charter of Fundamental Rights. I can briefly give Parliament a foretaste of certain principles: the principle by which processed data must be used transparently and only for specified purposes, the principle by which the interested party’s consent is required, the principle by which the legal basis must first be established by law and therefore cannot remain uncertain, and lastly the principle by which monitoring by an independent authority is required.
These are guidelines that will enable the Commission, by the end of the year, to submit a proposal under the third pillar laying down a new generation of guarantees. More guarantees are needed that will take account of the times and changes in technology.
As regards the initiative by the four Member States in relation to the first pillar, I have stated our intention of formulating an alternative proposal, because I am convinced that the legal basis on which those Member States have proceeded is incorrect. I have therefore also said that I will try to persuade them to withdraw their proposal.
With regard to the question on biometric information on travel documents, especially passports, I am sure that rules are needed to encrypt the most sensitive data, such as fingerprints. This principle is contained in the actions and initiatives that the Commission is developing.
Lastly, on the subject of the joint review, I am not in a position to anticipate the results, simply because the joint review has not yet been completed. I myself have not received any report on the outcome of the inquiry, but I confirm that I shall inform Parliament of it as soon as possible – within a few weeks, I expect, and no later than a month and a half from now.
The last topic is the ‘push’ system. We are working to convince as many non-EU countries as possible to adopt this system, which I am certain is the best. You probably know that, during our talks, Canada agreed to start off with the push system, and I cherish a certain hope that the United States too, given a little persuasion, will come round to believing that it is the best system.
The debate is closed.
The vote will take place in April.
The next item is the report (A6-0049/2005) by Mrs Margrete Auken, on behalf of the Committee on the Environment, Public Health and Food Safety, on financing Natura 2000.
– Mr President, first and foremost, my thanks to all the members of the Committee on the Environment, Public Health and Food Safety for their constructive cooperation. Immediately after the voting on Monday, I thought that perhaps the report had come to resemble a Christmas tree when a newly-married couple combine their Christmas traditions for the first time. After more careful study, however, I can clearly see that the tree is not only decorated but also maintains a consistent theme.
Firstly, it has now been established that Natura 2000 is to be funded. The amount is not up for negotiation. We have international commitments, and nature will need help for the foreseeable future. The European Environment Agency in Copenhagen has, time after time, drawn attention to the alarming situation, and we need to reverse the trend. Consequently, to include the Commission’s own minimum amount of EUR 21.35 billion for 2007-2013 in the report is merely stating facts, because this amount is not up for discussion. We only know that if we do not get moving right away, matters will simply become more and more expensive day by day. I have seen in Poland how huge Danish and American pig farms are spreading out over a fine and vulnerable landscape with no regard for biodiversity. In Denmark, many farmers are bagging pollution permits in Natura 2000 areas. As a result, they will be able to earn a pretty penny when the government wants to buy them back. This type of behaviour must be stopped.
What is actually up for negotiation is how the money is to be obtained. In this respect, it is pleasing that the Committee is united in believing that Natura 2000 should be incorporated not just into rural development policy, but also in a broader framework. Just as the Commission has stated, Natura 2000 must be incorporated into all EU policies. The committee has, however, been even more realistic than the Commission. We mention environmental considerations generally and not just Natura 2000, and we know that the goal cannot be achieved unless amounts are earmarked in these funds and conditions introduced. To date, we have seen little sign of environmental considerations, despite the fact it is already possible to incorporate them into the funds. On the contrary, the funds often work against the countryside. If, however, consideration for the countryside is integral to the way the funds are used, farmers will then have an interest in the environment and in environment-friendly farming and other production in the areas concerned, earning twice as much in the process. I am convinced that this will heighten their sense of the wealth that biodiversity represents – including in economic terms, as the Commission has, moreover, so rightly pointed out.
There are small areas that cannot be helped via the funds. For these, we must use the ‘LIFE+’ dedicated fund, which is also designed to ensure that management and other organisational tasks are carried out. More than once we emphasise the need for the rural development fund in particular – in other words, the second pillar of the common agricultural policy – to be significantly increased, if the task is to be achieved in a justifiable way and in harmony with those who are to implement it. Naturally, we can call for more money in the budget for this purpose, but it is more relevant and realistic to obtain a considerable part of the money from the first pillar of the common agricultural policy, where the really large amounts of EU funding are committed. We must not forget, however, that a substantial part of the amount must come from the Member States. It is their commitment, and I believe it is important that we emphasise that the Member States have an obligation themselves and that this is not something to be funded solely by the EU. After all, it would be appalling if we expanded the idea of the eternal existence of subsidies – as we know all too well from agricultural policy, where the Member States are now of the opinion that practically the whole thing should be paid for by the Community. No, they must pay for this themselves. Cofinancing by the EU is above all an important helping hand, and we expect that, in any event, half of it will be covered via the EU’s budgets and thus, primarily, via the funds.
Parliament must now have confidence that both the Commission and the Member States will comply with their responsibilities, listen to Parliament and incorporate Natura 2000 into all the relevant policies. The heads of government made a commitment to do so in Gothenburg and on various occasions subsequently, and this is something they owe both to the citizens of the EU and to our descendants.
Mr President, before we start this debate, I should like to ask briefly, obviously without wishing to detract from Commissioner Frattini’s qualities, whether you know why the Commissioner for the environment is not here to take part in this very important debate on Natura 2000. I can only deplore this and find it unacceptable.
I am afraid I noticed you too late during the previous debate, Mrs Brepoels.
As you are next on the list of speakers, Commissioner, you can, if you so wish, answer Mrs Brepoels’ question now.
. – Mr President, ladies and gentlemen, I apologise to the honourable Member, but I can only say that the Commissioner responsible, Mr Dimas, informed me that he would not be able to be present in the Chamber today because of personal commitments. Of course, I do not know the exact nature of his commitments, but I willingly agreed to replace him. In any case, I believe the speech I am going to make in this Chamber was drafted by his office and his Directorate-General, and Commissioner Dimas himself fully agrees with it.
The commitment made by heads of state and government in Göteborg to halt the decline in the use of biodiversity by 2010 is recognised as a key element of the EU’s sustainable development strategy. Nature and biodiversity are included in the main priorities for action. The successful implementation of the Natura 2000 network will be the cornerstone of the EU’s effort. Ensuring that Natura 2000 is adequately financed is therefore one of the top priorities. It is in that context that, on 15 July 2004, the Commission adopted its communication on the financing of Natura 2000. The communication looked at all possible options, including the establishment of a separate fund, and concluded that the most effective approach would be to integrate the funding of Natura 2000 into existing Community financial instruments.
The new structural fund regulations now under discussion in the Council provide for the financing of Natura 2000 and also include mechanisms for guidance and control by the Commission of the programmes the Member States submit. The Commission is aware that there is concern in Parliament about the priority Member States will give to Natura 2000 when faced with competing demands on limited budgets. It is argued that firmer guarantees and ring-fencing of funds are needed. The Commission cannot support such a rigid approach. It is not possible at this stage to give a precise indication of the amounts likely to be spent annually on cofinancing Natura sites from 2007 onwards.
The needs of Member States will probably be very different. Therefore, on the basis of the subsidiarity principle, it will be up to each Member State to decide on the requirements of its Natura 2000 network in drawing up national programmes for different funding regulations. Nevertheless, the Commission has proposed an element of ring-fencing that will assist the second axis of Natura 2000 in land management or rural development regulations. That requires Member States to allocate a minimum of 25% of the total for this fund to this axis, which means that at least EUR 22.75 billion will be available for land management during the 2007-2013 period. Support from the European Parliament in safeguarding that amount will be crucial.
In preparing their structural and rural development fund programmes, the Member States will need to take note of the priorities to be identified in the strategic guidelines, which will be issued by the Commission following approval of the funding regulation. As Natura 2000 has been clearly identified in a structural and rural development fund proposal, Natura 2000 will be identified as a Community priority in a strategic guideline for the relevant fund.
. Mr President, I believe that the report by Mrs Auken sends a very strong message to the Commission that proper funding for the Natura 2000 network is a very high priority for this Parliament too. I am pleased that the main points of the opinion of the Committee on Regional Development have been taken on board in the report.
The structural funds must be part of the funding mechanism for Natura 2000, but there must also be a clear commitment that the money will be spent on specific, authorised objectives; in other words, that the money earmarked and that the release of that money is conditional on national Natura 2000 financing plans being in place in the Member States.
Mainstreaming environmental considerations into all EU policy work is the way forward. I welcome the integrated approach of the Commission. One of the most important features of Natura 2000 is that it reflects that integrated approach; it puts people at the heart of the process and, in particular, people who live and work in our rural areas. As well as aiming to stop the decline in biodiversity in Europe, Natura 2000 creates and sustains jobs, supports agriculture, forestry and rural development and provides tourism and educational opportunities. But the truth is that support from the structural funds or the rural development budget will not be enough on its own to fund Natura 2000. That is why it must go hand-in-hand with Life+ and a dedicated fund.
Our main concern is that we have effective funding options to ensure that this ambitious scheme to safeguard and support Europe’s natural heritage actually succeeds in its aim.
. – ‘Natura 2000’ is an ecological network to protect designated natural habitats, animal and plant species of communal significance. The European Parliament owes it to the citizens of the Union that we stop the decline of biodiversity in Europe. To reach this goal, however – as with any other large-scale enterprise – money is needed. All the Member States, the Council, and the Commission were in agreement when they created the bird and habitat protection Directive. Equally unanimous was our decision to build up a European network for nature protection. Therefore let us now undertake to carry out our decision, and with our joint resources create the material conditions for it too!
In the People’s Party and the Environmental Protection Committee we heartily welcomed the European Commission’s Recommendation for financial support for the ’Natura 2000’ network. The integrated approach in this case would be financed by the Regional Development Fund, the Structural Funds, and also the supplemented LIFE+ fund, however it is workable. This could be workable, insofar as [1] the funds just named would handle nature protection goals as a real priority, [2] appropriate guarantees would be built into the provisions of the various financial instruments, [3] due to the greater number of tasks, these funds would be supplied with extra money. Therefore we take it as given that the individual Member States will take part appropriately in financing this, and that the danger of their being knocked out by other, more economically competitive, projects will not threaten programmes targeted at safeguarding biodiversity.
The Commission’s answers to our questions, however, have strengthened our misgivings in connection with the effectiveness of the integrated approach. Because of this, the Group of the European People’s Party (Christian Democrats) and European Democrats believes we must review this financial solution and consider a financial instrument created specially for this purpose. I would like to thank Mrs. Margaret Auken for her work, compiling an in-depth and expert report and for giving us her fullest cooperation. Our recommendations for compromise amendments bear witness that with common interests every party group and specialist committee moves in the same direction.
. Mr President, just recently the Hungarian National Assembly presented a sculpture named ‘The Rediscovered Europe’ as a gift to the European Parliament. This sculpture reminds us once again that Europe is not just a continent, or a political and economic unit, but also an imaginary person. Europe not only needs competition, development and infrastructure, but, like any woman, she also needs care in order to preserve her beauty and natural assets. Many natural assets such as lakes, rivers, forests and fields have already been destroyed by industry, urban planning and intensive agriculture. Now it is really our last chance to save the remaining natural sites in our Member States. That is why the Socialist Group welcomes the Commission’s Natura 2000 initiative without any hesitation. We also welcome every further step to strengthen the programme. We have consulted many environmental NGOs in Brussels and at home and have built their suggestions into our amendments. Natura 2000 can work only with the active support of local communities, NGOs, and rank and file people – men and women, young and old, who just like the beauties of nature without any political statement. The Socialist Group is committed to providing a clean natural environment for every European citizen.
The Commission’s original communication envisaged EUR 6.1 billion per year for the project. We considered it a brave and encouraging step. Later, we heard that, due to co-financing, the Member States would have to cover half of that sum. For new Member States like my country, Hungary, it is not easy to secure money, but we are committed to doing our best to save our unique and untouched natural sites. However, at least half of the sum should be guaranteed by the EU, which is why I have tabled an amendment to ensure that at least the minimum sum of EUR 3.05 billion per year, or EUR 25.35 billion between 2006 and 2013, is guaranteed by the Commission.
On Monday evening, the amendment was carried unanimously in the Committee on the Environment, Public Health and Food Safety. It is very sad to see that the PPE-DE Group has changed its mind once more and wants to delete the reference to a concrete sum in the report. I am very disappointed by that approach. Without money, we can tell fairy tales for 1001 nights, but not a single tree or one square metre of a lake will be spared from destruction.
The Socialist Group keeps to a straight path and we do not change our standpoint from one day to the next. We support the report as it has already been accepted by the Environment Committee, and ask other Groups to also say ‘no’ to those who try to start cutting the budget for nature and the future of Europe’s environmental assets. The voting list for tomorrow will speak for itself.
.  Mr President, Commissioner, I, too, find it regrettable that Commissioner Dimas is not here, but I would like to thank Commissioner Frattini for agreeing to be present for a debate that does not really fall within his competence.
I would like to take this opportunity to congratulate, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, our rapporteur, Mrs Auken, most sincerely on the quality of her report and also, I would like to say, for her tenacity in defending our common objectives.
Tomorrow's vote, as I am sure we all appreciate, is crucial. Natura 2000 is the main tool for protecting biodiversity and endangered species in the EU. Despite the slow pace taken by certain Member States, the local administrations and players have set to work. Today, Natura 2000 covers more than 18 000 sites, 64 million hectares and nearly 15% of the landmass of Europe.
With regard to the issue of financing, yes, we must guarantee the viability of the financing, of the co-financing, of Natura 2000 by turning, as the Commission proposes, to existing sector financing instruments: the CAP Rural Development Fund and the Structural Funds. The integrated approach is certainly the most logical one in this regard, and we must now follow this logical path to its end and ensure that it is made compulsory to include Natura 2000 in the funds in question. This is also the main criticism being levelled at you, Commissioner, by the players on the ground and which is supported by no fewer than 15 Member States and the European Parliament: as Natura 2000 is by definition a concrete example of local governance, it is clear that, if local councillors and officials are not compelled to clearly promote the conservation of habitats and species in special areas, the money will be used for completely different things, for example road construction or the implementation of social or economic development projects. This is what is said in the important point 8 of our resolution, which our group strongly supports.
Finally, we are also in favour of point 5, which calls on the Commission to make a commitment to amend the new financial instrument LIFE + to include a specific item on 'nature conservation' and also to guarantee a minimum amount for Natura 2000 in the next financial perspectives, an amount which, as for other European policies, must match up to our ambitions. Those ambitions are clear: for all of us to endeavour to protect the environment.
Mr President, I have a point of order that relates to the French translation and is important for tomorrow's vote in plenary. If I am not mistaken, and I do not think I am, the French translation is incomplete. I am referring to point 5, which is a crucial point, as I have just said, since it relates to financing and to the level of that financing. I think that the English translation, which is the other text that I have here, must refer to this matter, because it is seven lines longer than the French translation and those seven lines make specific reference to what I have just mentioned, in particular the proposed minimum amount of EUR 21.35 billion. I therefore think that we will need to point out tomorrow that seven lines are missing at the end of the French text. We also need to be told which language version is authentic.
Many thanks for pointing this out, Mrs Ries. Your comment has been noted, and we will ensure that the French version is also complete.
.  Mr President, Commissioner, I, too, would like to start by congratulating Mrs Auken on her excellent report which raises the real issues of Natura 2000. In contrast, I am quite stunned but I am not holding it against you, Commissioner by the text that you read to us giving the Commission's position. Indeed, I have the impression that Mr Dimas has sent you into battle and is washing his hands of it, because, when it comes down to it, we have not learned anything new that the Commissioner did not reveal to us two weeks ago.
The issue being raised which is the subject of Mrs Auken's report is the financing of Natura 2000. In your explanation, though, the Commission has once again failed to state that it will guarantee the financing of Natura 2000 for seven years. Our fellow Member is right to ask about the figure. These are not fantasy figures, produced by NGOs that may have taken certain liberties. No, the figure comes from the Commission, which has estimated the costs of managing Natura 2000 as at least EUR 6.1 billion per year. I really do not understand why you cannot assure the European Parliament that the Commission will fully guarantee three billion per year of EU funding. The proposal you are putting forward does not guarantee that. Thus, we are no further forward today than we were two weeks ago, and we would like to have a response from the Commission.
. Mr President, before turning to the question of Natura 2000 itself, I would like to raise an objection to the way in which the Committee on Regional Development was bulldozed into an emergency meeting on this matter on Monday night. There was very little time to consider. We were told there would be an enormous outlay of EUR 6 billion, and now the Commissioner says that a minimum of EUR 22.75 billion will be made available for the 2006-2013 period. To compound matters, there was only one translation available, in English. I was disappointed to see the Committee on Regional Development voting in favour, although it did not do so unanimously, as Mr Hegyi stated, as I and several others voted against.
This episode is a perfect illustration of the cavalier way in which this Parliament too often goes about its business, and that is no laughing matter given the profound effect the EU has on people’s daily lives.
Natura 2000 is a case in point. Although we all appreciate that the environment is very important, the livelihood of human beings has to be the priority. Natura 2000 has had a negative effect in this regard. Let me give a good example from the Czech Republic, where an area has been designated to create feeding habitats favourable to partridges and quails and to reduce the erosion of soil and nutrients. My Czech colleagues tell me that this has been very good for the quails, but disastrous for the human beings who live and work there! In the United Kingdom too, chalk downland, dry bog and hedgerows have been destroyed in the name of EU standardisation.
The Habitats Directive, from which Natura 2000 derives, seeks to establish a common framework for nature protection as though wildlife were subject to academic theory. Nature, by definition, cannot be standardised, nor can real human lives, which is why UKIP opposes the dead hand of the EU wherever its grip extends.
Mr President, I mentioned in my speech the Committee on the Environment, Public Health and Food Safety, of which I am a member. That committee voted unanimously on the report. I did not mention the Committee on Regional Development, so I was not mistaken.
.   Many thanks, Mr President. Ladies and gentlemen, there can be no doubt that the Natura 2000 programme is a cornerstone of the European Union’s efforts to protect biodiversity. The debate initiated by the Committee on the Environment, Public Health and Food Safety in this House on the impact of the programme and how it should be financed is therefore extremely important.
The benefits derived by the public from this programme are indisputable. The most significant come under the heading of public health, yet it should not be forgotten that tourism has also been boosted and job opportunities created. It is estimated that 125 000 jobs have been created in the 15 old Member States alone. For a number of years, however, it has been apparent that developments in the Natura 2000 network in Europe have not been backed up by appropriate funding for the creation and maintenance of this network.
Admittedly, the European Commission has announced that it will adopt a strategic approach to financing the programme. What worries me, however, is that the proposal to cofinance the Natura 2000 network from various sources, for example the Rural Development Fund, the Structural Funds and LIFE+, the financial instrument for the environment, will make it impossible for the network to be implemented in a comprehensive, coherent and timely fashion. The fact that potential beneficiaries will need to apply for money from various funds will undoubtedly make it harder to obtain funding for specific protection measures. It will also become more difficult to monitor the implementation of the network at national level. According to the criteria currently used, certain areas do not qualify for funding under the various structural instruments. The latter have a number of different aims, which frequently relate to various types of land use, and sometimes even to specific regions.
Separate funding is therefore needed to ensure that the Natura 2000 network can be established. If this money is not safeguarded, there may be gaps in the network’s funding during the next Financial Perspective, which covers the period from 2007 to 2013, and this could mean that a large number of protective measures are not implemented. As an example, in my country, Poland, most of the land that is covered by the Natura 2000 programme does not qualify for the above-mentioned funds, either because the land is part of the national forests, or because it is not used for agriculture. It is for this reason that I hope that appropriate funding will be earmarked to support the establishment of the Natura 2000 network during work on the next Financial Perspective. I thank you.
– Mr President, I am sorry to say that, despite all Mrs Auken's efforts to improve the document, we are not doing well. I say this because I have never seen an initiative like Natura 2000 which has been backed by all MEPs and political groups and yet generated so much confusion, and in many cases, conflicting positions. Why is this? Because the document itself is poor.
It is a document born of good intentions, but technically speaking it is incomplete and muddled. Firstly, because it fails to distinguish between the different categories covered by Natura 2000: for example, between forests and agricultural land – the vast majority – where the land is farmed or a protected natural environment, as opposed to rivers, the sea and the sea bed. It would be folly to envisage applying rural development to the sea bed. How would it be funded? The same problem arises in the case of rivers and wetlands.
The different categories are not clearly defined, nor is the subject of funding dealt with clearly. For example, we see that the Structural Funds rules would need to be changed in order to finance Natura 2000, but the Structural Funds are based on statistics rather than qualitative terms, as is the case with Natura 2000.
At the same time, when funding rural development, there should be an initial awareness-raising campaign because, in reality, environmental concerns and agriculture are relatively incompatible, and because the policy underlying Natura 2000 caused many landowners to lose land or have their activities curtailed. In addition, there has been no work to assess the extent to which rural development contains environmental elements that could be used to get farmers enthused about future landscape conservation and environmental projects.
Unfortunately, as a result, this document has not been returned to the Committee, despite the importance of the subject to this Parliament and the good faith currently being demonstrated by its actions. In my view, both Parliament and biodiversity deserve a better document.
– Mr President, Commissioner, in order to guarantee funding for Natura 2000, we need to be practical.
We have spent a lot of time working on the subject in this Parliament, and as everyone has said, we are very concerned about the future of the Natura 2000 network.
Three months ago, I had an opportunity to meet Mrs Day, the Director-General of DG Environment. At the time, Mrs Day made it clear that she had no plans to create a special fund for Natura 2000, no matter how legitimate requests from this House might be.
The Socialist Group is therefore supporting the compromise solution agreed in the Committee on the Environment, Public Health and Food Safety. It is an agreement which still allows for cofinancing or the creation of a separate fund whilst also leaving an extremely attractive option open within the new LIFE+ programme for all those activities that cannot be classified under rural development in their own right.
In view of this, I would like to make an appeal for tomorrow's vote. My Group does not understand the last-minute amendments tabled by the PPE-DE Group. We do not understand because we do not feel it is worth creating division at the eleventh hour and throwing away the huge efforts made on all sides within the Committee on the Environment, Public Health and Consumer Policy. We need to ratify the position.
At the same time, we are also very pleased that the text to be voted on tomorrow includes a reference to the principle of proportionality when allocating funding, whereby, given that the network benefits the Union as a whole, countries such as my own, which have much greater biological diversity and more extensive protected areas, will not be required to shoulder greater costs.
We would like to remind the Commission of this principle, although it is already enshrined in the Habitat Directive. The Natura 2000 network is one of the best moves made since the Union's inception. For this very reason we must continue to support the programme at Community level, working closely with the Member States. We are not opposed to cofinancing, but we are extremely concerned about the future of the network, particularly as many parts of the network are still unprotected at the moment.
I call on the House to endorse the work done made by the Environment Committee, and in particular paragraph 5.
Mr President, Commissioner, although I have every sympathy for you, I must tell you that we find it very regrettable that Commissioner Dimas is not here, because, during the last session in Strasbourg, we were not satisfied by the answers he gave us and we would have liked to express our dissatisfaction to him once again.
Natura 2000 is a compulsory policy within the framework of preservation of biodiversity, and we are obliged to implement it. The European Commission proposes to finance Natura 2000 by integrating it in the ERDF fund and in the rural development fund. In my opinion, this constitutes a twofold error, because, even if the concept of transversality is a good one, in practice it is completely unrealistic. The European Union's priority is, quite rightly, growth and employment, and one could wonder what the weighting of matters relating to biodiversity will be in comparison with economic development projects.
It is therefore unrealistic to integrate this financing into the Structural Funds or the rural development fund. How can we guarantee that Natura 2000 will get the funds it needs? The members of the Committee on Agriculture, and those of the Committee on Regional Development, consider that there is a risk that this will also have a detrimental effect on the financing guarantees for those funds. We have thus all reached the same position: we consider that, under those conditions, Natura 2000 will not be financed correctly.
Furthermore, some Natura 2000 areas are neither agricultural nor forested, and are not covered by either the Structural Funds or the rural development fund. In this case, these classified areas will not get any Community funding. How will we explain to the owners of this land, on which Natura 2000 classification has been imposed, that they will not benefit from the financial instruments?
In our opinion, only the creation of a specific fund will make it possible to guarantee that all land classified under Natura 2000 can obtain Community co-financing. We call for this fund to be implemented as part of the new LIFE + instrument, because we cannot talk constantly about biodiversity within the framework of sustainable development and at the same time dangerously compromise those few financial instruments that make it possible to act to promote biodiversity.
– Mr President, I too would like to congratulate Mrs Auken on her excellent work, especially since she has incorporated nearly all of the proposals made by the Committee on Regional Development.
Commissioner, we are concerned about the funding for Natura 2000. We agree with the strategic approach, but we also want to ensure adequate funding for Natura 2000, and we fear that if environmental projects have to compete for funding against other projects of greater socio-economic interest, they may well come off badly, especially when – as you yourself have said – the budget available is limited.
We are definitely in favour of paragraph 5, because this opens the way for providing appropriate funding for Natura 2000 using a specific instrument within LIFE+, or of course, by increasing the Structural Funds and rural development funding to include a separate section for Natura 2000.
We therefore ask the Commission to take this report into consideration since it covers all the factors which provide stability and genuinely guarantee appropriate levels of funding for Natura 2000.
Mr President, Commissioner, ladies and gentlemen, no one would argue with the fact that Natura 2000 is an extremely ambitious programme with demanding targets. It does a great deal to protect nature and the environment, and is also highly regarded by the public. The land we value so highly was developed and cultivated and is now maintained by European farmers, forestry workers and landowners, and safeguarding this land is also a key goal of Natura 2000. Appropriate funding must be guaranteed if we are to achieve these ambitious goals.
Although Natura 2000 has been in existence for a number of years, and even though landowners have had to tolerate certain restrictions for a great many years, this is the first time that thought has been given to appropriate financing at European level. The Commission is proposing that the Natura 2000 network be cofinanced under the Rural Development Fund and the Structural Funds. As rapporteur for rural development, I must stress the need for a guarantee that Natura 2000 really will be financed under both funds, which will mean that we will need a larger budget for rural development. The property rights of our farmers and landowners must not be encroached upon without a guarantee of full financial compensation. Unless we safeguard funding in the long term, levels of uncertainty will continue to rise.
Commissioner, as a result of the decisions taken at Brussels, which included a cap on the agriculture budget until 2013, and following CAP reform, which moved funding for modulation from the first to the second pillar – or in other words to cofinancing for rural development – the priority must be to ensure that landowners and farmers in particular get compensation for their efforts. We farmers have declared our support for sustainable agriculture. More Europe cannot be achieved with less money, especially not now there are 25 Member States.
It is evident that the funding of the Natura 2000 network is still very precarious. As you have already heard, we have no problem as such with the integrated approach, as long as the Commission provides firm guarantees or guidelines, which are currently lacking, and, if I have understood the Commissioner correctly, will be lacking for some time. Funding, though, is a very important matter; this House has done its level best and has made every effort to convince the Commission that playing Pontius Pilate is all too easy an option.
Putting things into practice is a different matter altogether, though. When we return home on Friday and a local government, farmer, environmental association or, indeed, our neighbour asks what we have agreed on, what it means to them in concrete terms and how things should progress from here on, we will be unable to give a reply. Yet, it is important to create a solid social support base to set up the Natura 2000 network. Since the procedure for the implementation of the Bird and Habitat Directives was carried out without input from the public, we are still – in my country at least – waiting for its publication, because it is a very sensitive issue politically speaking.
If we want to give Natura 2000 a fighting chance and not again give people the impression that the matter is being decided from the top down, it is important to inform them as soon, and as accurately, as possible about the implications of this decision. To the public, it really makes no difference whether the funds are sourced from a special fund, a structural fund or a rural development fund. What they do want to know is whether, and by whom, they will be compensated if certain things are no longer allowed or if their land has been reduced in value. Questions such as ‘Am I allowed to build a house?’ and, in the case of agricultural land, ‘what about the fertiliser issue?’ will most certainly surface. It therefore follows that the Commission must communicate in plain terms as quickly as possible. There is too much uncertainty, which certainly does not benefit the environment.
Mr President, ladies and gentlemen, I shall probably not succeed in giving all the answers that Members are expecting, but I shall try at least to give some clarification.
It is obvious that the need for adequate funding for the Natura 2000 programme is something that the Commission accepts. It is also obvious that, as the rapporteur said, Natura 2000 falls within the scope of European Union cofinancing.
First of all, we have to see how to guarantee this funding. On behalf of the Commission, I can assure you that financing Natura 2000 from existing funds will be made even more effective. That will be possible because the priority of financing Natura 2000 will be included in the strategic guidelines relating to the various funds designed to finance the initiatives which are soon to be presented by the Commission and which will help the Member States in presenting their programmes. We believe that, by placing this priority right among the strategic guidelines, we shall be able to adequately guarantee its financing.
Secondly, we have to see how the Commission can contribute to the appropriate use of the available funds. I can tell you that by the end of this year the Commission will publish a guidance manual designed to explain the funding procedures for Natura 2000, while in 2006 workshops will be organised in every Member State to explain the funding opportunities. The Commission is committed to launching these initiatives, which are intended to encourage the submission of programmes that can be effective and will thus meet the requirements for obtaining finance.
Some speakers underlined the possibility of using the Life+ programme. That programme does not exclude the funding of specific initiatives included within the Natura 2000 network. In that respect I can mention just a few examples. There are certain actions that the Commission considers can be financed through Life+, for instance initiatives in the field of communication, support for setting up local partnerships for the specific promotion of areas and sites that are part of the Natura 2000 network, the development of initiatives relating to the marine environment, which is an extremely important aspect, and innovative schemes for protecting animal or plant species. These are just a few examples that show how, in the Commission’s view, even Life+ can be used to finance Natura 2000.
Lastly, I would recall the possibility of financially supporting marine sites. You are aware that the Commission’s proposal on the European Fisheries Fund does not specifically mention the Natura 2000 sites. The Commission understands, however, that this proposal allows for the possibility of supporting activities designed to develop the marine environment. In that spirit, therefore, the possibility of financing activities that promote the marine environment will be considered.
I believe that the points I have mentioned provide at least some further reassurance that the Commission certainly does not intend to call the priority of Natura 2000 funding into question.
– Mr President, I would simply like to say that it is now extremely clear to me how wrong it is that it is not Mr Dimas who is here. We have simply heard someone reel off the options that exist within the existing sources of funding – something with which we were already very familiar. That was already established at the outset. What we drew attention to is the fact that if no commitments are introduced, matters will not work. All our previous experience shows that such opportunities are not utilised. It is rather disappointing that the Commission stands here giving us a lecture on the options that currently exist instead of answering the questions put in the course of the debate. I am well aware that Mr Frattini is not in a position to do that, but to send a Commissioner who is not responsible for this area and who can therefore only make general comments is not the right way to treat Parliament.
Commissioner Frattini has also convinced me of his expertise on Natura 2000.
The debate is closed.
The vote will take place tomorrow.